Case 17-34665-KLP               Doc 5981         Filed 12/17/18 Entered 12/17/18 16:02:28                               Desc Main
                                               Document      Page 1 of 35




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

  ------------------------------------------------------------------------ X
                                                                           :
 In re:                                                                    :                 Chapter 11
                                                                           :
 TOYS “R” US, INC., et al.,                                                :                 Case No. 17-34665 (KLP)
                                                                           :
                             Debtors.1                                     :                 (Jointly Administered)
                                                                           :
                                                                           :
  ------------------------------------------------------------------------X

          MOTION OF THE TRU TRUST 2016-TOYS, COMMERCIAL MORTGAGE
          PASS-THROUGH CERTIFICATES, SERIES 2016-TOYS AND TRU TRUST
              2016, LLC TO ENFORCE PROPCO II PLAN, CONFIRMATION
                            ORDER, AND OTHER ORDERS

           The TRU Trust 2016-TOYS, Commercial Mortgage Pass-Through Certificates, Series

 2016-TOYS (the “Trust”), acting through Wells Fargo Bank, National Association, as special

 servicer (the “Special Servicer,” and together with the Trust, the “Movants”), and TRU Trust

 2016, LLC (the “Purchaser”), by and through their undersigned counsel, hereby file this motion

 (the “Motion”) to enforce (i) the Amended Joint Chapter 11 Plan of Reorganization of Toys "R"

 Us Property Company II, LLC and Giraffe Junior Holdings, LLC With Technical Modifications




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Chapter
     11 Cases and (II) Granting Related Relief [Docket No. 10]. The location of the Debtors’ service address is One
     Geoffrey Way, Wayne, NJ 07470.

 _____________________________
 Richard E. Hagerty, VSB No. 47673
 Troutman Sanders LLP
 401 9th Street, N.W., Suite 1000
 Washington, DC 20004
 Telephone: (202) 274-1910
 Facsimile: (703) 448-6520
 richard.hagerty@troutman.com
 Counsel for TRU Trust 2016-TOYS, Commercial Mortgage Pass-Through Certificates, Series 2016-TOYS, and TRU Trust 2016, LLC
Case 17-34665-KLP             Doc 5981       Filed 12/17/18 Entered 12/17/18 16:02:28             Desc Main
                                           Document      Page 2 of 35


 [Docket No. 4285] (the “Plan”);2 (ii) the Findings of Fact, Conclusions of Law, and Order (I)

 Approving the Adequacy of the Disclosure Statement for the Propco II Debtors’ Joint Chapter 11

 Plan and (II) Confirming the Propco II Debtors’ Joint Chapter 11 Plan [Docket No. 4298] (the

 “Confirmation Order”), (iii) the Second Amended Agreed Order to Provide Adequate

 Protection to the TRU Trust 2016-Toys, Commercial Mortgage Pass-Through Certificates,

 Series 2016-Toys Pursuant to 11 U.S.C. §§ 361, 362, 363, 503 and 507 [Docket No. 4524] (the

 “Adequate Protection Order”), (iv) the Order (I) Authorizing the Debtors to Wind-Down U.S.

 Operations, (II) Authorizing the Debtors to Conduct U.S. Store Closings, (III) Establishing

 Administrative Claims Procedures, and (IV) Granting Related Relief [Docket No. 2344]; and (v)

 the Order (I) Authorizing the Debtors to Enter Into the Consulting Agreements, (II) Authorizing

 and Approving the Conduct of Store Closing Sales, with Such Sales to Be Free and Clear of All

 Liens, Claims, and Encumbrances, (III) Authorizing Customary Bonuses to Employees of

 Closing Stores, and (IV) Granting Related Relief [Docket No. 1716] (the “Wind Down Order”),

 and, in support thereof, respectfully state as follows:

                                        PRELIMINARY STATEMENT

           Pursuant to the Plan, the Purchase Agreement (as defined below), the Confirmation

 Order, and various other orders of the Court, the Trust is entitled to substantially all of the assets

 of Toys “R” Us Property Company II, LLC (“Propco II”). Although Propco II’s marketing and

 sale process centered on its real properties, the Trust’s credit bid also included the non-real

 property collateral securing the Mortgage Loan (as defined below). Despite several formal and

 informal demands, the Debtors have not transferred to the Trust or the Purchaser the proceeds of

 FF&E (as defined below) sold in going out of business sales at Propco II stores—which upon


 2
     Capitalized terms not defined herein shall have the meanings ascribed to them in the Plan.



                                                            2
Case 17-34665-KLP          Doc 5981     Filed 12/17/18 Entered 12/17/18 16:02:28           Desc Main
                                      Document      Page 3 of 35


 information and belief, total approximately $2.8 million—nor have the Debtors provided the

 Trust or the Purchaser with any documents or other evidence that the Trust or Purchaser is not

 entitled to such funds.

        Further, Toys “R” Us-Delaware, Inc., (“Toys Delaware”), has taken action to deprive the

 Purchaser of assets it purchased pursuant to the Plan and Purchase Agreement by approaching

 utility providers for the former Propco II properties and requesting that Utility Deposits (as

 defined below) be transferred to Toys Delaware. These actions have required the Purchaser to

 replenish those deposits in the aggregate amount of not less than $350,000. As the Utility

 Deposits constituted the Trust’s collateral and Cash on Hand (as defined below) that was

 required to be transferred to the Purchaser under the Purchase Agreement, Toys Delaware should

 be compelled to return those funds to the Purchaser.

        Finally, the Debtors have failed to reimburse the Trust for insurance premium refunds

 that are due the Trust pursuant to the terms of the Adequate Protection Order.

        Accordingly, the Movants respectfully request that the Court exercise its statutory

 authority under Sections 1141 and 1142 of Title 11 of the United States Code (as amended, the

 “Bankruptcy Code”), as well as its inherent power to enforce its own orders, and enter an order

 requiring the Debtors to turn over all Propco II assets acquired by the Trust or the Purchaser

 pursuant to the Plan, the Purchase Agreement, the Adequate Protection Order, and the Wind

 Down Order, including the proceeds of FF&E sales, Cash on Hand in the form of Utility

 Deposits, and insurance premium refunds.

                                          JURISDICTION

        1.      This Court has jurisdiction to hear this matter and enter a final order granting the

 relief requested herein pursuant to 28 U.S.C. § 1334, and this is a core proceeding within the




                                                  3
Case 17-34665-KLP             Doc 5981        Filed 12/17/18 Entered 12/17/18 16:02:28                      Desc Main
                                            Document      Page 4 of 35


 meaning of 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

 The statutory predicates for the relief requested herein are sections 1141(a) and 1142(b) of the

 Bankruptcy Code.

           2.       This Court has retained jurisdiction to determine the issues raised herein under the

 Plan and Confirmation Order.3


                                                  BACKGROUND

 A.        Propco II, the Trust, and the Mortgage Loan

           3.       Prior to the Effective Date of the Plan, Propco II was a special purpose entity with

 no business other than the ownership of fee simple or leasehold interests in, collectively, 123

 Toys “R” Us and Babies “R” Us properties located in 29 states (the “Properties”), and acting as

 landlord for the Properties.

           4.       Pursuant to that certain Loan Agreement, dated as of November 3, 2016, (the

 “Mortgage Loan Agreement”) Goldman Sachs Mortgage Company and Bank of America,

 N.A., collectively, as lenders (the “Original Lenders”) made a floating-rate loan to Propco II in

 the initial principal amount of $512 million (the “Mortgage Loan”).



 3
      Under the Plan and Confirmation Order, this Court retained jurisdiction to, among other things, ensure that
     distributions to Holders of Allowed Claims and Allowed Interests are accomplished pursuant to the provisions of
     the Plan; enter and implement such orders as may be necessary or appropriate to execute, implement, or
     consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements
     or documents created in connection with the Plan or the Disclosure Statement; enter and enforce any order for the
     sale of property pursuant to sections 363, 1123, or 1146(a) of the Bankruptcy Code; resolve any cases,
     controversies, suits, disputes, or Causes of Action that may arise in connection with the Consummation,
     interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection with the Plan; issue
     injunctions, enter and implement other orders, or take such other actions as may be necessary or appropriate to
     restrain interference by any Entity with Consummation or enforcement of the Plan; determine any other matters
     that may arise in connection with or relate to the Plan, the Disclosure Statement, the Confirmation Order, or any
     contract, instrument, release, indenture, or other agreement or document created in connection with the Plan or the
     Disclosure Statement; and adjudicate any and all disputes arising from or relating to distributions under the Plan
     or any transactions contemplated therein. See Plan at Art. XI.




                                                            4
Case 17-34665-KLP        Doc 5981      Filed 12/17/18 Entered 12/17/18 16:02:28               Desc Main
                                     Document      Page 5 of 35


         5.      The Mortgage Loan was secured by, among other things, first mortgage liens on

 Propco II’s fee simple or leasehold interests in the Properties, which were leased from Propco II

 to Toys Delaware, pursuant to that certain Second Amended and Restated Master Lease

 Agreement (the “Master Lease Agreement,” and the lease governed thereby, the “Master

 Lease”).

         6.      Pursuant to that certain Trust and Servicing Agreement, dated as of November 3,

 2016 (the “Servicing Agreement”), by and among TRU 2016-1 Depositor, LLC, as depositor

 (the “Depositor”) and Wells Fargo Bank, National Association, in its capacity as servicer,

 special servicer, and certificate administrator, the Depositor established the Trust. On the same

 date, the Mortgage Loan was transferred to the Trust. In exchange for the Mortgage Loan, the

 Trust issued to the Depositor certain certificates evidencing in the aggregate the entire beneficial

 interest in the Trust, which certificates were sold and transferred through certain placement

 agents to investors (the “Certificate Holders”).

         7.      Propco II granted to the Trust valid, first-priority liens, mortgages, deeds of trust,

 and security interests in and to substantially all of Propco II’s interests in all tangible and

 intangible assets relating to the ownership, occupancy rights, use, operations, and management of

 the Properties and in certain of its other assets and property, including, but not limited to, Propco

 II’s interest in the Master Lease, all rents and other cash generated by Propco II’s business

 operations with respect to the Properties, whether generated before or after the Commencement

 Date, all furniture, fixtures, and equipment owned by Propco II or used in connection with the

 Properties (“FF&E”), and all other personal property (including money, refundable deposits

 deposited by or on behalf of Propco II with governmental authorities, boards, corporations, or

 providers of utility services, and insurance proceeds) (all such property, including, without




                                                    5
Case 17-34665-KLP        Doc 5981     Filed 12/17/18 Entered 12/17/18 16:02:28             Desc Main
                                    Document      Page 6 of 35


 limitation, the Properties, the “Prepetition PropCo II Collateral,” and such security interests

 and liens thereon, the “Prepetition Encumbrances”) as collateral securing payment of the

 obligations under the Mortgage Loan Documents.

 B.     Bankruptcy Filing and Entry of Orders

        8.      On September 19, 2017 (the “Commencement Date”), Propco II, along with

 each of the Debtors, filed a voluntary petition for relief under Chapter 11 of the Bankruptcy

 Code with the Court.

        9.      On November 16, 2017, the Court entered the Agreed Order To Provide Adequate

 Protection to the TRU Trust 2016-Toys, Commercial Mortgage Pass-Through Certificates,

 Series 2016-Toys Pursuant To 11 U.S.C. §§ 361, 362, 363, 503 and 507 [Docket No. 1003] (the

 “Original Adequate Protection Order”). Pursuant to the Original Adequate Protection Order,

 as adequate protection against the diminution of value of the Prepetition Propco II Collateral,

 Propco II agreed, among other things, to continue to comply with its obligations under the

 Mortgage Loan Agreement, including, but not limited to, payment of all ground rents, taxes, and

 insurance. Propco II further granted the Trust, among other things, (i) post-petition Adequate

 Protection Liens (as defined in the Adequate Protection Order) on all of the rights in, to, and

 under all present and after-acquired property and assets of any kind or nature whatsoever,

 whether real or personal, tangible or intangible, wherever located, to secure the amount equal to

 any Diminution Claim (as defined in the Adequate Protection Order) and (ii) an allowed

 superpriority administrative expense claim as provided and to the fullest extent allowed by

 sections 503(b), 507(a), and 507(b) of the Bankruptcy Code and otherwise in an amount equal to

 and for any Diminution Claim.

        10.     On January 23, 2018, the Debtors filed a motion [Docket No. 1595] (the “Store

 Closing Motion”) to close and wind down up to 182 stores, including 8 stores located at Propco


                                                  6
Case 17-34665-KLP        Doc 5981      Filed 12/17/18 Entered 12/17/18 16:02:28               Desc Main
                                     Document      Page 7 of 35


 II Properties. The Trust negotiated with the Debtors regarding the inclusion in the Store Closing

 Order of language providing that, among other things, the Trust’s liens would attach to the

 proceeds of any sales of Prepetition Propco II Collateral, and that such liens would be valid,

 binding, perfected, and enforceable without the necessity of any action of the Trust or the Special

 Servicer and would be of the same priority as the Trust’s liens on the individual item of

 Prepetition Propco II Collateral sold, subject to the rights of parties in interest with respect to

 whether the sold property constituted the Trust’s collateral. See Store Closing Order at ¶ 35.

 The Court entered an order granting the Store Closing Motion [Docket No. 1716] (the “Store

 Closing Order”) on February 6, 2018.

        11.     On March 15, 2018, the Debtors filed a motion seeking approval to close and

 wind down all of their U.S. stores (the “Wind-Down Motion”) [Docket No. 2050]. Again, the

 Trust negotiated with the Debtors for inclusion of language in the Wind Down Order, including

 identical language to the Store Closing Order regarding the attachment of the Trust’s liens to the

 proceeds of sales of Prepetition Propco II Collateral, and added language requiring the Debtors

 to account for the sales of FF&E separately from other assets to be sold. See Wind Down Order

 at ¶¶ 46-47. The Court entered the Wind Down Order on March 22, 2018.

        12.     As of June 30, 2018, the Debtors ceased operations at all of the Properties, and the

 Master Lease was rejected by Toys Delaware. See Stipulation and Agreed Order Extending the

 Deadline to Assume or Reject a Certain Nonresidential Real Property Lease Under Section

 365(d)(4) of the Bankruptcy Code [Docket No. 2608].

 C.     The Sale Process and the Plan

        13.     On June 28, 2018, the Court entered the Amended Order (I) Establishing Bidding

 Procedures for the Sale of the Propco II Assets, (II) Scheduling an Auction and Hearing to

 Consider the Sale, (III) Approving the Form and Manner of Notice Thereof, (IV) Authorizing


                                                    7
Case 17-34665-KLP        Doc 5981      Filed 12/17/18 Entered 12/17/18 16:02:28              Desc Main
                                     Document      Page 8 of 35


 Certain Expense Reimbursement Provisions, (V) Establishing an Intercompany Administrative

 Claims Bar Date, (VI) Scheduling Hearings and Deadlines with Respect to the Propco II

 Debtors' Disclosure Statement and Plan Confirmation, (VII) Shortening the Objections Periods

 and Notice Requirements Related Thereto, and (VIII) Granting Related Relief [Docket No. 3598]

 (the “Bidding Procedures Order”). Pursuant to the Bidding Procedures Order, the Trust acted

 as stalking horse bidder, with a credit bid for substantially all of the Debtors’ assets, including

 the Properties (the “Credit Bid”). The Trust held an auction on August 13 and 14, 2018, at

 which parties were allowed to submit cash bids on individual Properties, but, pursuant to the

 Bidding Procedures Order, such bids could be accepted by the Debtors only if the aggregate of

 such bids exceeded the Credit Bid or the Trust otherwise consented. At the auction, the cash

 bids on individual properties did not exceed the Credit Bid, and the Trust was declared the

 successful bidder. See Statement Notice of (I) Successful Bidder and Backup Bidders With

 Respect to the Auction of Assets of Toys "R" Us Property Company II, LLC, and (II) Release of

 Certain Assets to Third-Party Purchasers and Additional Opportunity to Submit Bids Thereon

 [Docket No. 4233] (the “Notice of Successful Bidder”). After the auction, however, the

 Debtors, with the consent of the Trust, released certain individual Properties (the “Individual

 Sold Properties”) to certain cash bidders for the prices listed on Exhibit B to the Notice of

 Successful Bidder (in the aggregate, the “Individual Sold Properties Proceeds”).

        14.     The Plan provided for the effectuation of the sales of Propco II’s assets. On

 August 22, 2018, the Court entered the Confirmation Order confirming the Plan. The Effective

 Date of the Plan occurred on September 7, 2018, by which date the Debtors had closed on the

 sales of the Individual Sold Properties, and the remaining Properties were transferred to the

 Trust’s designee, the Purchaser, pursuant to that certain Agreement of Purchase and Sale, dated




                                                   8
Case 17-34665-KLP             Doc 5981     Filed 12/17/18 Entered 12/17/18 16:02:28             Desc Main
                                         Document      Page 9 of 35


 as of August 30, 2018, between Propco II, as Seller, and Purchaser, as Purchaser (the “Purchase

 Agreement”). The Purchase Agreement is incorporated by reference in the Plan and the

 Confirmation Order and is approved by the Confirmation Order. See Confirmation Order at ¶

 103.

            15.       The Plan provides, among other things, that “on the Effective Date, or as soon as

 reasonably practicable thereafter, in full and final satisfaction, compromise, settlement, and

 release of and in exchange for each Allowed Mortgage Loan Secured Claim, the Trust shall

 receive: (i) the Individual Sold Properties Proceeds and, (ii) the Propco II Debtor’s assets, other

 than the Individual Sold Properties, in accordance with the Purchase Agreement.” Plan at Art.

 III.B.3.

            16.       The Purchase Agreement provides for the sale by Propco II, and the purchase by

 the Purchaser, of the following (collectively, the “Purchased Assets”):

                  •   the Land (as defined in the Purchase Agreement) and Improvements (as defined in
                      the Purchase Agreement) relating to the sites listed on Exhibit A to the Purchase
                      Agreement (the “Real Property”);

                  •   all intangible personal property, if any, owned by Propco II and used in
                      connection with the ownership, operation, leasing, occupancy or maintenance of
                      the Property, including, without limitation, the Authorizations (as defined in the
                      Purchase Agreement), escrow accounts, insurance policies, general intangibles,
                      business records, plans and specifications, surveys and title insurance policies
                      pertaining to the Real Property and the Personal Property (as defined in the
                      Purchase Agreement), all licenses, permits and approvals with respect to the
                      construction, ownership, operation, leasing, occupancy or maintenance of the
                      Property, any unpaid award for taking by condemnation or any damage to the
                      Land by reason of a change of grade or location of or access to any street or
                      highway, and all Claims (as defined in the Purchase Agreement) belonging to
                      Propco II (which, for the avoidance of doubt, shall not include Claims against
                      Propco II) arising in connection with Propco II’s ownership, leasing, use,
                      financing and/or operation of any Property, including rejection Claims against
                      Toys “R” Us-Delaware, Inc. resulting from the rejection of the Master Lease (as
                      defined in the Purchase Agreement) and certain additional claims as mutually
                      agreed by Propco II and Purchaser in accordance with the Plan; and




                                                       9
Case 17-34665-KLP         Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                  Desc Main
                                  Document    Page 10 of 35


              •   all FF&E situated on, attached to or used in the operation of the Properties, and all
                  furniture furnishings, equipment, machinery and other personal property of every
                  kind located on or used in the operation of any Improvement and owned by
                  Propco II (collectively, the “Tangible Personal Property”), if any, or the cash
                  proceeds from the sale of any of the Tangible Personal Property.

        17.       In addition, the Purchase Agreement provides that “[a]ll cash on hand (“Cash on

 Hand”) in the possession of [Propco II], or which [Propco II] has rights to, including without

 limitation, funds in any operating or working capital account maintained by [Propco II], any

 bank accounts/reserves maintained pursuant to the Mortgage Loan Agreement, or cash proceeds

 from the sales of Seller’s Tangible Personal Property shall be counted by [Propco II] and

 Purchaser as of the applicable Adjustment Time, and shall be transferred to Purchaser on the

 Closing Date.” Purchase Agreement at § 7.5(b).

        18.       In connection with the Plan, the Debtors and the Trust negotiated the Adequate

 Protection Order, which amended the Original Adequate Protection Order and a previous

 amended adequate protection order [Docket No. 3695]. The Court entered the Adequate

 Protection Order on September 4, 2018, which provides that the Trust or its designee, the

 Purchaser, as applicable, shall receive the following (collectively the “Refund,” and together

 with the Purchased Assets and Cash on Hand, the “Acquired Assets”):

              •   any cash refund from the Debtors’ insurance policies applicable to the pro rata
                  share of premium paid by PropCo II within three business days of receipt of such
                  refund;

              •   all net proceeds related to (i) the termination of any hedging agreements including
                  the interest rate cap agreement, (ii) furniture, fixtures, and equipment, that the
                  Propco II Plan Debtors have an interest in sold in any going out of business sales
                  (if any), (iii) forfeited deposits from any of the individual purchasers (if any),
                  within three business days of receipt of such funds; and

              •   all deposits held by the Propco II Plan Debtors under any leases or sublease
                  assumed and assigned to the Trust or its designee.

 See Adequate Protection Order at ¶ 19.



                                                   10
Case 17-34665-KLP       Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                 Desc Main
                                Document    Page 11 of 35


 D.     Post-Effective Date Events

        19.     Although the Debtors transferred the Real Property and certain of the other

 Acquired Assets to the Purchaser, the Debtors have not provided the Purchaser any proceeds of

 FF&E or any other Tangible Personal Property sold in going out of business sales at Propco II

 Properties, as required by the Plan, the Purchase Agreement, and the Adequate Protection Order.

 Upon information and belief, those proceeds total at least $2,763,942.

        20.     Further, after the transfer of the Real Property to the Purchaser, Toys Delaware

 began approaching utility companies providing services at each such Real Property and

 requesting that the deposits held by such companies be sent to Toys Delaware. Upon

 information and belief, to date, Toys Delaware has obtained not less than $350,000 in utility

 deposits associated with the Real Property (the “Utility Deposits”), which has resulted in the

 Purchaser being required to fund those deposits. Utility Deposits, however, were specified in the

 relevant security documents as the Trust’s Prepetition PropCo II Collateral, and constituted Cash

 On Hand as defined in the Purchase Agreement.

        21.      Finally, Propco II has further failed to provide the Purchaser with any cash

 refund from the Debtors’ insurance policies applicable to the pro rata share of premium paid by

 Propco II as required by the Adequate Protection Order.

                                     RELIEF REQUESTED

        22.     The Movants respectfully request that the Court enter an order (i) enforcing the

 Plan, the Confirmation Order, the Adequate Protection Order and the Wind Down Order, and (ii)

 compelling the Debtors to account for and turn over to the Trust all Acquired Assets, including

 the proceeds of the sales of all FF&E at any Propco II store, the Utility Deposits, and any cash

 refund from the Debtors’ insurance policies applicable to the pro rata share of premium paid by

 Propco II.


                                                 11
Case 17-34665-KLP         Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                 Desc Main
                                  Document    Page 12 of 35


                                BASIS FOR RELIEF REQUESTED

           23.    Section 1141 of the Bankruptcy Code provides, among other things, that “[t]he

 provisions of a confirmed plan bind the debtor . . . .” 11 U.S.C. § 1141(a); see also In re A.H.

 Robins Co., Inc., 216 B.R. 175, 179 (E.D. Va. 1997), aff’d sub nom., In re A. H. Robins Co., Inc.,

 163 F.3d 598 (4th Cir. 1998) (“Once a plan is confirmed, neither a debtor nor a creditor can

 assert rights that are inconsistent with its provisions.”) (internal citation omitted).

           24.    Pursuant to section 1142(b) of the Bankruptcy Code, the Court has broad

 authority to enforce the terms of the Plan and the Purchase Agreement. Section 1142(b) of the

 Bankruptcy Code provides that: “[t]he court may direct the debtor and any other necessary party

 to execute or deliver or to join in the execution or delivery of any instrument required to effect a

 transfer of property dealt with by a confirmed plan, and to perform any other act, including the

 satisfaction of any lien, that is necessary for the consummation of the plan.” 11 U.S.C. §

 1142(b). The effect of this section is to provide bankruptcy courts with a broad jurisdictional

 grant to implement the terms of a confirmed plan. See In re A.H. Robins Co., Inc., 182 B.R. 128,

 133 (Bankr. E.D. Va. 1995), aff’d, 86 F.3d 364 (4th Cir. 1996) (the Court may address any

 matters concerning the implementation or execution of a confirmed plan) (internal citation

 omitted). In addition, the Court “has the inherent authority to enforce its own orders.” Morgan

 v. Bank of West (In re Morgan), 547 B.R. 185, 189 (Bankr. W.D. Va. 2016); see also 11 U.S.C. §

 105(a).

 A.        FF&E

           25.    The plain language of the Plan, the Purchase Agreement, the Adequate Protection

 Order, and the Wind Down Order clearly indicates that the Trust was to receive the proceeds of

 the sale of any FF&E in which Propco II had an ownership interest. The FF&E was affixed to

 and used in connection with the Propco II Properties, and, by the plain language of the various


                                                   12
Case 17-34665-KLP             Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                            Desc Main
                                      Document    Page 13 of 35


 security documents, was subject to the Trust’s liens securing the Mortgage Loan. Despite

 numerous requests, the Debtors have provided zero evidence substantiating their position that the

 FF&E located in Propco II stores was not owned by Propco II.4 Accordingly, the proceeds of the

 FF&E sold at the Propco II stores should be turned over to the Purchaser under the Purchase

 Agreement.

 B.        Utility Deposits

           26.      Moreover, as the Utility Deposits are “cash on hand … which [Propco II] has

 rights to,” they are Acquired Assets that should have been transferred to the Purchaser under the

 Purchase Agreement. Purchase Agreement at § 7.5(b). Although certain of the Utility Deposits

 may have been funded by an affiliate of Propco II, the deposits were subject to the Trust’s liens

 securing the Mortgage Loan. Despite the Trust’s requests, the Debtors have not provided

 documents demonstrating that the Utility Deposits were not property of Propco II. Accordingly,

 the Utility Deposits also should be presumed to have been owned by Propco II and sold to the

 Purchaser under the Purchase Agreement.

 C.        Insurance Refunds

           27.      Finally, the Adequate Protection Order requires that the Debtors pay to the Trust

 any cash on account of insurance refunds for the pro rata share of premium paid by Propco II.

 Although the Movants do not believe that the Debtors dispute the Trust’s entitlement to those

 refunds, the Movants are compelled to request that the Court enforce that provision of the

 Adequate Protection Order because the Debtors have not paid over those funds.


 4
     As purported support for their position, the Debtors have pointed to Article V of the Master Lease, which provides
     that improvements and additions made by Toys Delaware remain property of Toys Delaware until expiration or
     earlier termination of the Master Lease, and that Toys Delaware may remove its personalty at the leased premises
     upon expiration or earlier termination of the Master Lease. These provisions, however, shed no light on whether
     the FF&E sold at the Propco II stores constituted improvements or additions made by Toys Delaware or were
     Toys Delaware’s personalty, and thus provide no clarity as to whether Toys Delaware owned any of the FF&E.



                                                           13
Case 17-34665-KLP        Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                 Desc Main
                                 Document    Page 14 of 35


        28.     For the reasons set forth above, the Movants request that the Court exercise its

 statutory authority under sections 1141 and 1142 of the Bankruptcy Code, as well as its inherent

 power to enforce its own orders, and enter an order providing the Trust with the benefit of its

 bargain under the Plan, the Purchase Agreement, the Confirmation Order, the Adequate

 Protection Order and Wind Down Order by requiring the Debtors to turn over all Acquired

 Assets to the Trust or the Purchaser, as applicable.

                                              NOTICE

        The Movants will provide notice of this Motion (i) via first class mail and email (where

 available) to: (a) counsel to the Debtors, (b) counsel to the Creditors’ Committee, (d) the Office

 of the United States Trustee for the Eastern District of Virginia; and (ii) via the Court’s ECF

 system to any party that has requested notice pursuant to Federal Rule of Bankruptcy Procedure

 2002. The Movants submit that, in light of the nature of the relief requested, no other or further

 notice need be given.

        WHEREFORE, the Movants respectfully request that this Court enter an order (i)

 enforcing the Plan, the Purchase Agreement, the Confirmation Order, the Adequate Protection

 Order and the Wind Down Order, (ii) compelling the Debtors to turn over to the Trust all

 Acquired Assets, including the proceeds of the sales of all FF&E at any Propco II store, the

 Utility Deposits, and any cash refund from the Debtors’ insurance policies applicable to the pro

 rata share of premium paid by Propco II, and (iii) granting related relief that the Court deems just

 and proper.




                                                  14
Case 17-34665-KLP    Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28          Desc Main
                             Document    Page 15 of 35



 Dated: December 17, 2018              /s/Richard E. Hagerty
                                      Richard E. Hagerty (VA 47673)
                                      TROUTMAN SANDERS LLP
                                      401 9th Street, N.W., Suite 1000
                                      Washington, District of Columbia. 20004
                                      Telephone: (202) 274-1910
                                      Facsimile: (703) 448-6520
                                      Email: richard.hagerty@troutman.com
                                             - and -
                                      Brian E. Greer (pro hac vice)
                                      Stephen M. Wolpert (pro hac vice)
                                      DECHERT LLP
                                      1095 Avenue of the Americas
                                      New York, New York 10036
                                      Telephone: (212) 698-3500
                                      Facsimile: (212) 698-3599

                                      Attorneys for the Trust acting through
                                      the Special Servicer and the Purchaser




                                        15
Case 17-34665-KLP       Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                Desc Main
                                Document    Page 16 of 35



                               CERTIFICATION OF SERVICE

        I hereby certify that on the 17th day of December 2018, I caused a copy of the foregoing
 pleading to be served by regular U.S. mail or email on the Core Parties and the 2002 List Parties
 as shown on Exhibit A, and all parties receiving notices in this case through the Court’s ECF
 system.

                                                      /s/ Richard E. Hagerty
                                                     Richard E. Hagerty
Case 17-34665-KLP   Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28   Desc Main
                            Document    Page 17 of 35




        EXHIBIT A
                                                   Case 17-34665-KLP                                Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                         Desc Main
                                                                                                            Document              Page 18 of 35
                                                                                                                  In re: Toys "R" Us, Inc., et al.
                                                                                                                                               Core/2002 Service List
                                                                                                                                              Case No. 17-34665 (KLP)



                     DESCRIPTION                                    NAME                       NOTICE NAME                      ADDRESS 1                    ADDRESS 2         CITY     STATE POSTAL CODE COUNTRY            PHONE                 FAX                        EMAIL
                                                                                                                                                                                                                                                            Scott.P.Brown@adp.com
COUNSEL TO ADP                                           ADP                         ATTN: SCOTT P. BROWN                5800 WINDWARD PARKWAY MAIL STOP A-425            ALPHARETTA    GA   30005                                                          david.m.smith@adp.com

COUNSEL TO CHARLES HUDSON TECHNOLOGY SOLUTIONS           AGIN LEGAL SERVICES, LLC    ATTN: WARREN E. AGIN                50 MILK STREET               16TH FLOOR          BOSTON        MA   02109                  617-517-3203              617-517-3205 agin@analyticlaw.com
                                                                                                                                                                                                                                                           idizengoff@akingump.com
                                                         AKIN GUMP STRAUSS HAUER &   ATTN: IRA S. DIZENGOFF, ABID                                                                                                                                          aqureshi@akingump.com
COUNSEL TO STRATEGIC ASSET SERVICES, LLC                 FELD LLP                    QURESHI, BRAD M. KAHN               ONE BRYANT PARK                                  NEW YORK      NY   10036                  212-872-1000              212-872-1002 bkahn@akingump.com
                                                         AKIN GUMP STRAUSS HAUER &                                       1333 NEW HAMPSHIRE
COUNSEL TO STRATEGIC ASSET SERVICES, LLC                 FELD LLP                    ATTN: ZACHARY N. ADORNO             AVENUE, N.W.                                     WASHINGTON DC      20036                  202-887-4000              202-887-4288 zadorno@akingump.com
COUNSEL TO WEINGARTEN REALTY INVESTORS,                  ALLEN MATKINS LECK GAMBLE
WEINGARTEN NOSTAT, INC., CLPF-TUKWILA, L.P. AND          MALLORY &                                                       THREE EMBARCADERO                                SAN
PAPPAS UNION CITY, L.P.                                  NATSIS, LLP                 ATTN: IVAN M. GOLD, ESQUIRE         CENTER                       12TH FLOOR          FRANCISCO     CA   94111-4074             415-837-1515              415-837-1516 igold@allenmatkins.com
COUNSEL TO AD HOC COMMITTEE OF TAJ SECURED
NOTEHOLDERS, COUNSEL TO TAJ NOTES COMMITTEE              ANDREWS KURTH KENYON, LLP ATTN: JOSEPH W. BUONI             600 TRAVIS                       SUITE 4200          HOUSTON       TX   77002                  713-220-4200              713-220-4285 josephbuoni@andrewskurth.com
COUNSEL TO AD HOC COMMITTEE OF TAJ SECURED                                         ATTN: PAUL N. SILVERSTEIN, JEREMY                                                                                                                                       paulsilverstein@andrewskurth.com
NOTEHOLDERS, COUNSEL TO TAJ NOTES COMMITTEE              ANDREWS KURTH KENYON, LLP B. RECKMEYER                      450 LEXINGTON AVENUE             15TH FLOOR          NEW YORK      NY   10017                  212-850-2800              212-850-2929 jeremyreckmeyer@andrewskurth.com

COUNSEL TO MAT NG AND JOHN ROBERT LEES, THE
APPOINTED                                                                            ATTN: JERROLD S. KULBACK,
LIQUIDATORS OF MANLEY TOYS LIMITED, EXEL, INC. d/b/a                                 ESQUIRE, STEPHEN M. PACKMAN,                                     1717 ARCH STREET,                                                                                     jkulback@archerlaw.com
DHL SUPPLY CHAIN (USA), AND HCL AMERICA, INC.            ARCHER & GREINER, PC        ESQUIRE                             THREE LOGAN SQUARE           SUITE 3500          PHILADELPHIA PA    19103                  215-246-3162; 215-246-3147 215-963-9999 spackman@archerlaw.com
                                                                                                                                                                                                                                                            George.Angelich@arentfox.com
COUNSEL TO MATTONE GROUP RACEWAY, LLC, JMM                                           ATTN: GEORGE P. ANGELICH, PHILLIP                                                                                                                                      Phillip.Khezri@arentfox.com
RACEWAY, LLC, GART ROOSEVELT ASSOCIATES LLC, LSC                                     KHEZRI; ROBERT M. HIRSH, ESQ.,                                                                                                                                         robert.hirsh@arentfox.com
COMMUNICATIONS                                           ARENT FOX, LLP              ANDREW I. SILFEN, ESQ.            1675 BROADWAY                                      NEW YORK      NY   10019                  212-484-3900               212-484-3990 andrew.silfen@arentfox.com
COUNSEL TO MATTONE GROUP RACEWAY, LLC, JMM
RACEWAY, LLC, GART ROOSEVELT ASSOCIATES LLC, LSC
COMMUNICATIONS                                           ARENT FOX, LLP              ATTN: JACKSON D. TOOF               1717 K STREET, NW                                WASHINGTON DC      20006                  202-857-6000              202-857-6395 Jackson.Toof@arentfox.com
                                                                                     ATTN: STEVEN N. COUSINS, JOHN G.                                                                                                                                      scousins@armstrongteasdale.com
COUNSEL TO IPSOS-INSIGHT, LLC, AND IPSOS AMERICA, INC.   ARMSTRONG TEASDALE LLP      WILLARD                             7700 FORSYTH BLVD.           SUITE 1800          ST. LOUIS     MO   63105                  314-621-5070              314-621-2239 JWillard@armstrongteasdale.com
                                                                                                                                                                                                                                                           michael.messersmith@apks.com
COUNSEL TO STEERING COMMITTEE OF B-2 AND B-3             ARNOLD & PORTER KAYE        ATTN: MICHAEL D. MESSERSMITH, D.                                                                                                                                      tyler.nurnberg@apks.com
LENDERS                                                  SCHOLER, LLP                TYLER NURNBERG, SARAH GRYLL      70 WEST MADISON STREET          SUITE 4200          CHICAGO       IL   60602                  312-583-2300              312-583-2360 sarah.gryll@apks.com
COUNSEL TO STEERING COMMITTEE OF B-2 AND B-3             ARNOLD & PORTER KAYE                                         601 MASSACHUSETTS
LENDERS                                                  SCHOLER, LLP                ATTN: ROSA J. EVERGREEN          AVENUE, NW                                          WASHINGTON DC      20001-3743             202-942-5000              202-942-5999 rosa.evergreen@apks.com

COUNSEL TO SMITH INTEREST GENERAL PARTNERSHIP, LLP       AUSLEY MCMULLEN             ATTN: KEVIN A. FORSTHOEFEL          123 S. CALHOUN STREET                            TALLAHASSEE   FL   32301                  850-425-5323              850-222-7560 bankruptcynotices@ausley.com

COUNSEL TO AMERICAN GREETINGS CORPORATION,
PAPYRUS-RECYCLED GREEETINGS, INC. AND PLUS MARK, LLC,                                ATTN: BENJAMIN J. IRWIN, ESQ.,      1050 CONNECTICUT AVENUE                                                                                                           birwin@bakerlaw.com
COUNSEL TO THE SINGING MACHINE COMPANY, INC.          BAKER & HOSTETLER LLP          DONALD A. WORKMAN, ESQ.             NW                      SUITE 1100               WASHINGTON DC      20036-5403             202-861-1500              202-861-1783 dworkman@bakerlaw.com

COUNSEL TO AMERICAN GREETINGS CORPORATION,                                                                                                            KEY TOWER, SUITE
PAPYRUS-RECYCLED GREEETINGS, INC. AND PLUS MARK, LLC BAKER & HOSTETLER LLP           ATTN: ERIC R. GOODMAN, ESQ          127 PUBLIC SQUARE            2000                CLEVELAND     OH   44114-1214             216-621-0200              216-696-0740 egoodman@bakerlaw.com

COUNSEL TO HART PACIFIC COMMONS LLC AND HART             BAKER DONELSON BEARMAN
MIRACLE MARKETPLACE LLC                                  CALDWELL & BERKOWITZ, PC    ATTN: J. DAVID FOLDS                901 K STREET NW              SUITE 900           WASHINGTON DC      20001                  202-508-3441              202-220-2241 dfolds@bakerdonelson.com
                                                                                                                                                                                                                                                           pollack@ballardspahr.com
                                                                                     ATTN: DAVID L. POLLACK, ESQUIRE,                                                                                                                                      branchd@ballardspahr.com
                                                                                     DUSTIN P. BRANCH, ESQUIRE, LESLIE                                                                                                                                     summersm@ballardspahr.com
COUNSEL TO BRIXMOR PROPERTY GROUP, INC.                  BALLARD SPAHR, LLP          C HEILMAN, ESQUIRE                1735 MARKET STREET             51ST FLOOR          PHILADELPHIA PA    19103-7599             215-864-8325              215-864-9473 heilmanl@ballardspahr.com
COUNSEL TO LANDLORD CREDITORS
THE MACERICH COMPANY, STARWOOD RETAIL
PARTNERS LLC, ACADIA REALTY LIMITED
PARTNERSHIP, CENTENNIAL REAL ESTATE
COMPANY, CENTERCAL PROPERTIES, LLC,
DEUTSCHE ASSET & WEALTH MANAGEMENT,
GATEWAY PINOLE VISTA, LLC, PBA II, LLC,
PGIM REAL ESTATE, RETAIL PROPERTIES OF
AMERICA, INC., AND VINTAGE REAL ESTATE, LLC              BALLARD SPAHR, LLP          ATTN: DUSTIN P. BRANCH, ESQ.        2029 CENTURY PARK EAST       SUITE 800           LOS ANGELES   CA   90067-2909             424-204-4400              424-204-4350 branchd@ballardspahr.com

                                                                                     ATTN: LESLIE C. HEILMAN, ESQUIRE,                                                                                                                                     heilmanl@ballardspahr.com
COUNSEL TO MAGFORMERS, LLC                               BALLARD SPAHR, LLP          LAUREL D. ROGLEN, ESQUIRE           919 N. MARKET STREET         11TH FLOOR          WILMINGTON    DE   19801                  302-252-4465              302-252-4466 roglenl@ballardspahr.com
                                                         BALLON STOLL BADER &                                            729 SEVENTH AVENUE -
COUNSEL FOR PETCO ANIMAL SUPPLIES STORES, INC.           NADLER, P.C.                ATTN: VINCENT J. ROLDAN             17TH FLOOR                                       NEW YORK      NY   10019                  212-575-7900              212-764-5060 vroldan@ballonstoll.com

ADMINISTRATIVE AGENT FOR THE SECURED TERM LOAN           BANK OF AMERICA, NA         ATTN: BEYSY RATTO                   40 BROAD STREET                                  BOSTON        MA   02109




                                                                                                                                                    Page 1 of 18
                                                   Case 17-34665-KLP                                   Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                           Desc Main
                                                                                                               Document              Page 19 of 35
                                                                                                                     In re: Toys "R" Us, Inc., et al.
                                                                                                                                                   Core/2002 Service List
                                                                                                                                                  Case No. 17-34665 (KLP)



                   DESCRIPTION                                          NAME                      NOTICE NAME                       ADDRESS 1                    ADDRESS 2          CITY     STATE POSTAL CODE COUNTRY            PHONE        FAX                        EMAIL
ADMINISTRATIVE AGENT FOR THE SECURED REVOLVING
CREDIT FACILITY                                            BANK OF AMERICA, NA          ATTN: CHRISTINE HUTCHINSON          100 FEDERAL STREET                                 BOSTON        MA   02110                  617-434-2385     617-434-4131 christine.hutchinson@baml.com

ADMINISTRATIVE AGENT FOR THE SECURED TERM LOAN             BANK OF AMERICA, NA          ATTN: KELLY T WEAVER                101 SOUTH TRYON STREET                             CHARLOTTE     NC   28255                  980-387-5452     704-208-2871
CANADIAN ADMINISTRATIVE AGENT FOR THE SECURED                                           ATTN: PRESIDENT OR GENERAL
REVOLVING CREDIT FACILITY                                  BANK OF AMERICA, NA          COUNSEL                             181 BAY STREET, 4TH FLOOR                          TORONTO       ON   M5J 2V8      CANADA
                                                                                                                                                      900 WEST TRADE
                                                                                                                                                      STREET, SUITE 650,
                                                                                        ATTN: SERVICING MANAGER             C/O CAPITAL MARKETS       MAIL CODE: NC1-026-
AGENT FOR THE PROPCO II MORTGAGE LOAN              BANK OF AMERICA, NA                  TELEPHONE                           SERVICING GROUP           06-01               CHARLOTTE          NC   28255                  866-531-0957     704-317-4501
INDENTURE TRUSTEE FOR THE DEBTORS' 7.375% SENIOR                                        ATTN: CORPORATE TRUST               101 BARCLAY STREET, FLOOR
NOTES                                              BANK OF NEW YORK                     ADMINISTRATION                      21 WEST                                       NEW YORK           NY   10286
INDENTURE TRUSTEE FOR THE DEBTORS' 8.75% UNSECURED                                      ATTN: CORPORATE TRUST               101 BARCLAY STREET, FLOOR
NOTES                                              BANK OF NEW YORK                     ADMINISTRATION                      21 WEST                                       NEW YORK           NY   10286

COUNSEL TO HOLYOKE MALL COMPANY, L.P., BLOOMFIELD
HOLDINGS, LLC, KRG PORT ST. LUCIE LANDING, LLC, KRG
EVANS MULLINS, LLC, KRG BELLE ISLE, LLC, KRG SOUTH ELGIN
COMMONS LLC, KRG CEDAR HILLS PLAZA LP, KRGWHITE
PLAINS CITY CENTER, LLC, WINSTON-SALEM (HANES) LLC,
DOWNERS GROVE RETAIL DST, AND DG RETAIL LEASECO,                                                                                                          125 EAST JEFFERSON
L.L.C.                                                     BARCLAY DAMON LLP            ATTN: KEVIN M. NEWMAN               BARCLAY DAMON TOWER           STREET               SYRACUSE      NY   13202                  315-413-7115     315-703-7349 knewman@barclaydamon.com
COUNSEL TO PLUM, PBC                                       BARNES & THORNBURG, LLP      ATTN: CONNIE LAHN                   225 SOUTH SIXTH STREET        SUITE 2800           MINNEAPOLIS   MN   55402                  612-333-2111     612-333-6798 connie.lahn@btlaw.com
COUNSEL TO TRENDS INTERNATIONAL, LLC                       BARNES & THORNBURG, LLP      ATTN: KEVIN G. COLLINS, ESQ.        1000 N. WEST STREET           SUITE 1500           WILMINGTON    DE   19801                                                Kevin.Collins@btlaw.com
COUNSEL TO PLUM, PBC                                       BARNES & THORNBURG, LLP      ATTN: LISA STARKS                   888 S. HARRISON STREET        SUITE 600            FORT WAYNE    IN   46802                  260-423-9440     260-424-8316 lisa.starks@btlaw.com

COUNSEL TO TRENDS INTERNATIONAL, LLC                       BARNES & THORNBURG, LLP      ATTN: MICHAEL K. MCCRORY, ESQ.      11 SOUTH MERIDIAN ST.                              INDIANAPOLIS IN    46204                  317-236-1313     317-231-7433 Michael.mccrory@btlaw.com
COUNSEL TO NIPPON IMPORTS, LTD., D/B/A BLUEFIN
DISTRIBUTION AND RETAIL OPPORTUNITY INVESTMENTS
CORP.                                                      BAYARD, PA                   ATTN: EVAN T. MILLER, ESQ.          600 N. KING STREET            SUITE 400            WILMINGTON    DE   19801                  302-655-5000     302-658-6395 emiller@bayardlaw.com

                                                                                        ATTN: JAMES R. SCHROLL, ESQ.,                                                                                                                                  jschroll@beankinney.com
COUNSEL TO SOS SECURITY, LLC                               BEAN, KINNEY & KORMAN, PC    ANDREA CAMPBELL DAVISON, ESQ.       2300 WILSON BLVD.          7TH FLOOR               ARLINGTON     VA   22201                  703-525-4000     703-525-2207 adavison@beankinney.com
                                                                                                                            EISENHOWER PLAZA II, SUITE 354 EISENHOWER
COUNSEL TO HORIZON GROUP USA INC.                          BECKER LLC                   ATTN: J. ALEX KRESS ESQ.            1500                       PARKWAY                 LIVINGSTON    NJ   07039                  973-422-1100     973-422-9122 akress@becker.legal
                                                                                        ATTN: PAUL STEVEN SINGERMAN,
                                                                                        ESQUIRE, ISAAC M.                                                                                                                                              Singerman@bergersingerman.com
COUNSEL TO DBK CONCEPTS, INC.                              BERGER SINGERMAN, LLP        MARCHUSHAMER, ESQUIRE               1450 BRICKELL AVENUE          SUITE 1900           MIAMI         FL   33131-3453             305-755-9500     305-714-4340 IMarcushamer@bergersingerman.com
COUNSEL TO DUQUESNE LIGHT COMPANY                          BERNSTEIN-BURKLEY, P.C.      ATTN: KERI P. EBECK                 707 GRANT STREET              SUITE 2200           PITTSBURGH    PA   15219                  412-456-8112     412-456-8120 kebeck@bernsteinlaw.com

COUNSEL TO THE PEGGS COMPANY, INC.                         BEST BEST & KRIEGER LLP     ATTN: CATHY TA, ESQ.                 300 SOUTH GRAND AVENUE 25TH FLOOR                  LOS ANGELES   CA   90071                  213-617-8100     213-617-7480 cathy.ta@bbklaw.com
                                                           BEWLEY, LASSLEBEN & MILLER,
COUNSEL TO THE IRVINE COMPANY, LLC                         LLP                         ATTN: ERNIE ZACHARY PARK             13215 E. PENN ST.             SUITE 510            WHITTIER      CA   90602                  562-698-9771     562-309-8063 ernie.park@bewleylaw.com

                                                           BIALSON, BERGEN & SCHWAB, A ATTN: LAWRENCE M. SCHWAB,
COUNSEL TO UNITED PARCEL SERVICE, INC.                     PROFESSIONAL CORPORATION KENNETH T. LAW                          633 MENLO AVE                 SUITE 100            MENLO PARK    CA   94025                  650-857-9500     650-494-2738 Klaw@bbslaw.com
COUNSEL TO TERRACOMMERCIAL MANAGEMENT
CORPORATION                                                BINDER & MALTER, LLP         ATTN: MICHAEL W. MALTER             2775 PARK AVENUE                                   SANTA CLARA   CA   95050                  408-295-1700     408-295-1531 michael@bindermalter.com
                                                                                                                            18500 VON KARMAN
COUNSEL TO EXPORT DEVELOPMENT CANADA                       BLAKELEY LLP                 ATTN: SCOTT E. BLAKELEY, ESQ.       AVENUE                        SUITE 530            IRVINE        CA   92612                  949-260-0611     949-260-0613 seb@blakeleyllp.com

                                                                                        ATTN: WILLIAM H. CASTERLINE, JR.,                                                                                                                              wcasterlinejr@bklawva.com
COUNSEL TO FELD ENTERTAINMENT, INC.                        BLANKINGSHIP & KEITH, P.C.   ESQ., JAMES R. MEIZANIS, ESQ.       4020 UNIVERSITY DRIVE         SUITE 300            FAIRFAX       VA   22030                  703-691-1235     703-691-3913 jmeizanis@bklawva.com

BOWMAN AND BROOKE LLP                                      BOWMAN AND BROOKE LLP        ATTN: NATHAN A. COLARUSSO, ESQ. 901 EAST BYRD STREET              SUITE 1650           RICHMOND      VA   23219                  804-649-8200     XXX-XX-XXXX    Nathan.colarusso@bowmanandbrooke.com
                                                           BRIGADE CAPITAL              ATTN: PATRICK CRISCILLO, CHIEF  399 PARK AVENUE, 16TH
AGENT FOR THE GIRAFFE JOINT MEZZANINE LOAN                 MANAGEMENT, LP               FINANCIAL OFFICER               FLOOR                                                  NEW YORK      NY   10022
COUNSEL TO HM UP DEVELOPMENT ALAFAYA
TRAILS, LLC                                                BROAD AND CASSEL, LLP        ATTN: GARY M. FREEDMAN              2 S. BISCAYNE BLVD.           21ST FLOOR           MIAMI         FL   33131                  305-373-9449     305-373-9443 gfreedman@broadandcassel.com
COUNSEL TO ICAHN ENTERPRISES HOLDINGS L.P.                 BROWN RUDNICK LLP            ATTN: ANDREW P. STREHLE, ESQ.       ONE FINANCIAL CENTER                               BOSTON        MA   02111                  617-856-8200     617-856-8201 astrehle@brownrudnick.com

                                                           BUCHALTER, A PROFESSIONAL
COUNSEL TO SKYROCKET                                       CORPORATION                  ATTN: PAMELA K. WEBSTER, ESQ.       1000 WILSHIRE BLVD.           SUITE 1500           LOS ANGELES   CA   90017                  213-891-5030                    pwebster@buchalter.com

                                                           BUCHALTER, A PROFESSIONAL                                                                                           SAN
COUNSEL TO ORACLE AMERICA, INC.                            CORPORATION                  ATTN: SHAWN M. CHRISTIAN, ESQ.      55 SECOND STREET              17TH FLOOR           FRANCISCO     CA   94105-3493             415-227-0900     415-227-0770 schristianson@buchalter.com




                                                                                                                                                        Page 2 of 18
                                                   Case 17-34665-KLP                                Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                        Desc Main
                                                                                                            Document              Page 20 of 35
                                                                                                                  In re: Toys "R" Us, Inc., et al.
                                                                                                                                             Core/2002 Service List
                                                                                                                                            Case No. 17-34665 (KLP)



                     DESCRIPTION                                   NAME                         NOTICE NAME                     ADDRESS 1                   ADDRESS 2         CITY     STATE POSTAL CODE COUNTRY            PHONE                 FAX                           EMAIL
                                                        BUCHANAN INGERSOLL &
COUNSEL TO VECTOR SECURITY, INC.                        ROONEY, PC                    ATTN: JOSHUA D. HEADLEY           1700 K STREET, NW            STE. 300             WASHINGTON DC     20006-3807             202-452-6055              202-452-7989
COUNSEL TO MANANA-CDIT, LLC, A DELAWARE LIMITED
LIABILITY COMPANY                                       BURR & FORMAN LLP            ATTN: J. ELLSWORTH SUMMERS, JR.    50 NORTH LAURA STREET        SUITE 3000           JACKSONVILLE FL   32202                  904-724-7203              904-232-7201 esummers@burr.com
                                                                                     ATTN: RICHARD A. STIEGLITZ JR.,
INTERESTED PARTY                                        CAHILL GORDAN & REINDEL, LLP PARTNER                            80 PINE STREET                                    NEW YORK     NY   10005                  212-701-3393              212-378-2452 rstieglitz@cahill.com
                                                                                     ATTN: JIM GUYON, SENIOR
COUNSEL TO PLUM ORGANICS                                CAMPBELL SOUP COMPANY        PARALEGAL                          ONE CAMPBELL PLACE                                CAMDEN       NJ   08103                                                           jim_guyon@campbellsoup.com

COUNSEL TO GIRAFFE HOLDINGS, LLC, GIRAFFE JUNIOR                                      ATTN: HUNTER R. WELLS, ESQUIRE,                                                                                                                                     hunter@cwkllp.com
HOLDINGS, LLC AND TOYS “R” US PROPERTY COMPANY II, LLC CANFIELD, WELLS & KRUCK, LLP   ROBERT A. CANFIELD, ESQUIRE       4124 E. PARHAM ROAD                               HENRICO      VA   23228                  804-673-6600              804-673-6604 bob@cwkllp.com
                                                       CHATHAM COUNTY TAX
CHATHAM COUNTY TAX COMMISSIONER                        COMMISSIONER                   ATTN: THERESA C. HARRELSON        PO BOX 8324                                       SAVANNAH     GA   31412-8324             912-652-7109              912-652-7101
                                                       CHATHAM COUNTY TAX
CHATHAM COUNTY TAX COMMISSIONER                        COMMISSIONER                   ATTN: THERESA C. HARRELSON        POST OFFICE BOX 8324                              SAVANNAH     GA   31412-8324             912-652-7109              912-652-7101


COUNSEL TO BRIXMOR PROPERTY GROUP, INC.,
WASHINGTON PRIME GROUP , PALM BEACH HOLDINGS, LLC,
NED ALTOONA, LLC, RUNNING HILL SP, LLC, KIMCO REALTY
CORPORATION, AND WEINGARTEN REALTY INVESTORS,
WEINGARTEN NOSTAT, INC., CLPF-TUKWILA, L.P., PAPPAS
UNION CITY, L.P., VASWANI INC., IRC TURFWAY COMMONS,
L.L.C., IRC STONE CREEK, L.L.C., VERTICAL INDUSTRIAL PARK
ASSOCIATES, RADIO ROAD TOYS, LLC, SITE C LLC,THE SECTION
14 DEVELOPMENT COMPANY, TO DIGGIN ACTIVE, INC., MAKE
IT REAL LLC, TOMY INTERNATIONAL, INC. AND ITS
SUBSIDIARIES AND AFFILIATES, VIVID IMAGINATIONS (FAR
EAST) LTD., DBK CONCEPTS, INC., CANAL TOYS USA LTD., DSF
MOTEL, INC., RAVENSBURGER NORTH AMERICA, INC., AND
THINKFUN, INC., JDK TOWNLINE, LLC, TMT POINT PLAZA,
INC., OVERLOOK TOWNLINE, LLC, COLLIERS INTERNATIONAL
MANAGEMENT, SMITH INTEREST GENERAL PARTNERSHIP,
LLP and FOURTH QUARTER PROPERTIES, VII, THE                                           ATTN: AUGUSTUS C. EPPS., JR.,
CHESTERFIELD DEVELOPMENT, L.L.C., THORLEY INDUSTIRES                                  ESQUIRE, MICHAEL D. MUELLER,                                                                                                                                        aepps@cblaw.com
LLC D/B/A 4MOMS, RTP COMM WA LLC, AND ESTES EXPRESS                                   ESQUIRE, JENNIFER M. MCLEMORE,                                                                                                                                      jmclemore@cblaw.com
LINES                                                     CHRISTIAN & BARTON, LLP     ESQUIRE                           909 EAST MAIN STREET         SUITE 1200           RICHMOND     VA   23219-3095             804-697-4100              804-697-6112 mmueller@cblaw.com
                                                                                                                        1330 AVENUE OF THE
CKR LAW, LLP                                            CKR LAW, LLP                  ATTN: EDWARD SCHNITZER            AMERICAS                     14TH FLOOR           NEW YORK     NY   10019                  212-259-7307                             eschnitzer@ckrlaw.com

COUNSEL TO MACOMB CENTER PARTNERS, LLC, A&W                                                                             151 S. OLD WOODWARD
ACQUISTION, LLC, AND BURBANK REALTY COMPANY, LLC        CLARK HILL PLC                ATTN: DAVID M. BLAU, ESQ          AVE.                         STE 200              BIRMINGHAM   MI   48009                  248-988-1817              248-988-2336 dblau@clarkhill.com

COUNSEL TO MACOMB CENTER PARTNERS, LLC, A&W                                                                             1001 PENNSYLVANIA AVE.
ACQUISTION, LLC, AND BURBANK REALTY COMPANY, LLC        CLARK HILL PLC                ATTN: JEFFREY N. ROTHLEDER, ESQ   NW                           SUITE 1300 SOUTH     WASHINGTON DC     20004                  202-640-6669              202-640-6688 jrothleder@clarkhill.com

COUNSEL TO NEXBANK, SSB                                 COLE SCHOTZ, PC               ATTN: G. DAVID DEAN               300 EAST LOMBARD STREET SUITE 1450                BALTIMORE    MD   21202                  410-230-0660              410-230-0667 ddean@coleschotz.com
COUNSEL TO NEXBANK, SSB                                 COLE SCHOTZ, PC               ATTN: MICHAEL D. WARNER           301 COMMERCE STREET     SUITE 1700                FORT WORTH   TX   76102                  817-810-5250              817-810-5255 mwarner@coleschotz.com

COUNSEL TO NEXBANK, SSB                                 COLE SCHOTZ, PC               ATTN: WARREN A. USATINE           25 MAIN STREET               COURT PLAZA NORTH HACKENSACK      NJ   07601                  201-489-3000              201-489-1536 wusatine@coleschotz.com

COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION          COMMONWEALTH OF
TAX SERVICES (UCTS), DEPARTMENT OF LABOR AND            PENNSYLVANIA, DEPARTMENT                                        COLLECTIONS SUPPORT          651 BOAS STREET,
INDUSTRU, COMMONWEALTH OF PENNSYLVANIA                  OF LABOR AND INDUSTRY    ATTN: DEB SECREST                      UNIT                         ROOM 702             HARRISBURG   PA   17121                  717-787-7627              717-787-7671 ra-li-ucts-bankrupt@state.pa.us
                                                        COMMONWEALTH OF PUERTO
ATTORNEY GENERAL                                        RICO                     ATTN: BANKRUPTCY DEPARTMENT            APARTADO 9020192                                  SAN JUAN     PR   00902-0192

COUNSEL TO IRC TURFWAY COMMONS, LLC AND IRC STONE                                     ATTN: KAREN C. BIFFERATO, ESQUIRE,                             1000 N. WEST                                                                                         kbifferato@connollygallagher.com
CREEK, LLC                                              CONNOLLY GALLAGHER, LLP       KELLY M. CONLAN, ESQUIRE           THE BRANDYWINE BUILDING     STREET, SUITE 1400   WILMINGTON   DE   19801                  302-757-7300              302-757-7299 kconlan@connollygallagher.com
                                                                                                                         ONE FREEDOM SQUARE,         11951 FREEDOM
COUNSEL TO SPHERO, INC.                                 COOLEY, LLP                   ATTN: DOUGLAS P. LOBEL             RESTON TOWN CENTER          DRIVE                RESTON       VA   20190                  XXX-XX-XXXX               703-456-8100 dlobel@cooley.com
                                                                                                                                                                          SAN
COUNSEL TO SPHERO, INC.                                 COOLEY, LLP                   ATTN: ROBERT L. EISENBACH III     101 CALIFORNIA STREET        5TH FLOOR            FRANCISCO    CA   94111                  415-693-2000               415-693-2222 reisenbach@cooley.com
                                                        COUNTY OF LOUDOUN             ATTN: STEVEN F. JACKSON, BELKYS   ONE HARRISON STREET, SE,                                                                                                           steve.jackson@loudoun.gov
COUNSEL TO COUNTY OF LOUDOUN, VIRGINIA                  VIRGINIA                      ESCOBAR                           5TH FLOOR                    PO BOX 7000          LEESBURG     VA   20177-7000             703-777-0549; 571-258-3119 703-771-5025 belkys.escobar@loudoun.gov
COUNSEL TO HAPAG LLOYD (AMERICA) LLC                    COZEN O’CONNOR                ATTN: SIMON E. FRASER, ESQ.       1201 N. MARKET STREET        SUITE 1001           WILMINGTON   DE   19801                  302-295-2000               302-295-2013 sfraser@cozen.com




                                                                                                                                                   Page 3 of 18
                                                 Case 17-34665-KLP                                  Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                        Desc Main
                                                                                                            Document              Page 21 of 35
                                                                                                                  In re: Toys "R" Us, Inc., et al.
                                                                                                                                               Core/2002 Service List
                                                                                                                                              Case No. 17-34665 (KLP)



                    DESCRIPTION                                  NAME                     NOTICE NAME                   ADDRESS 1                            ADDRESS 2       CITY     STATE POSTAL CODE COUNTRY             PHONE                 FAX                        EMAIL
PROPOSED COUNSEL TO DEBTOR WAYNE REAL ESTATE          CROWLEY LIBERATORE RYAN &
PARENT COMPANY, LLC                                   BROGAN, PC                ATTN: KAREN M. CROWLEY          150 BOUSH STREET                      SUITE 300          NORFOLK      VA   23510                  757-333-4502               757-333-4514 kcrowley@clrbfirm.com
                                                                                ATTN: DONALD S. BERNSTEIN,                                                                                                                                                donald.bernstein@davispolk.com
                                                                                BENJAMIN S. KAMINETZKY, TIMOTHY                                                                                                                                           benjamin.kaminetzky@davispolk.com
COUNSEL TO FUNG RETAILING LIMITED                     DAVIS POLK & WARDWELL LLP GRAULICH                        450 LEXINGTON AVENUE                                     NEW YORK     NY   10017                  212-450-4000               212-701-5800 timothy.graulich@davispolk.com

COUNSEL TO DIP ABL AGENT; JPMORGAN CHASE BANK, NA IN                                ATTN: MARSHALL HUEBNER,
ITS CAPACITY AS ADMINISTRATIVE AND COLLATERAL AGENT,                                KENNETH STEINBERG, BRIAN M.                                                                                                                                            tru.routing@davispolk.com
LEAD ARRANGER, AND LENDER UNDER THE DEBTORS'                                        RESNICK, ELI J. VONNEGUT, VEERLE                                                                                                                         212-701-5800; stephen.piraino@davispolk.com
PROPOSED ABL/FILO DIP FACILITY                       DAVIS POLK & WARDWELL, LLP     ROOVERS, STEPHEN PIRAINO             450 LEXINGTON AVE.                              NEW YORK     NY   11017                  212-450-4000; 212-450-4000 212-607-7973 veerle.roovers@davispolk.com
                                                                                                                         1919 PENNSYLVANIA AVE.,
COUNSEL TO SYNCHRONY BANK ("SYNCHRONY")               DAVIS WRIGHT TREMAINE LLP     ATTN: PARTICK J. CURRAN JR.          NW                           SUITE 800          WASHINGTON DC     20006                  202-973-4200               202-973-4499 patcurran@dwt.com

COUNSEL TO SYNCHRONY BANK                             DAVIS WRIGHT TREMAINE, LLP    ATTN: HUGH MCCULLOUGH                1201 THIRD AVENUE            SUITE 2200         SEATTLE      WA   91801-3045             206-622-3150               206-757-7700 hughmccullough@dwt.com

                                                                                                                                                                                                        UNITED
NOTE ISSUER FOR THE UK REAL ESTATE CREDIT FACILITY    DEBUSSY DTC PLC               THE DIRECTORS                        4TH FLOOR                    40 DUKES PLACE     LONDON            EC3A 7NH     KINGDOM
COUNSEL TO TRU TRUST 2016-TOYS,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,                                                                                                                                                                                                            allan.brilliant@dechert.com
SERIES 2016-TOYS, COUNSEL TO THE AGENT FOR THE                                      ATTN: ALLAN S. BRILLIANT, BRIAN E.   1095 AVENUE OF THE                                                                                                               brian.greer@dechert.com
PROPCO II MORTGAGE LOAN                               DECHERT, LLP                  GREER, STEPHEN M. WOLPERT            AMERICAS                                        NEW YORK     NY   10036                  212-698-3500               212-698-3599 stephen.wolpert@dechert.com
                                                      DELBELLO DONNELLAN
                                                      WEINGARTEN WISE &                                                  ONE NORTH LEXINGTON
COUNSEL TO VERSANT FUNDING, LLC                       WIEDERKEHR, LLP          ATTN: JONATHAN S. PASTERNAK               AVENUE                       11TH FLOOR         WHITE PLAINS NY   10601                  914-681-0200               914-684-0288 JSP@DDW-law.com
ADMINISTRATIVE AGENT FOR THE PREPETITION EUROPEAN
AND AUSTRALIAN ASSET-BASED REVOLVING CREDIT FACILITY DEUTSCHE BANK AG NEW YORK
(“EURO ABL”)                                         BRANCH                    ATTN: DUSAN LAZAROV                       60 WALL STREET                                  NEW YORK     NY   10005                  212-250-0211               212-797-5695 dusan.lazarov@db.com
CO-COUNSEL TO HUFFY CORPORATION                      DINSMORE & SHOHL LLP      ATTN: KIM MARTIN LEWIS, ESQ.              255 E. 5TH STREET            SUITE 1900         CINCINNATI   OH   45202                  513-977-8259               513-977-8141 kim.lewis@dinsmore.com

COUNSEL TO RIDGEPORT LIMITED PARTNERSHIP, A PARTY TO
A RECIPROCAL EASEMENT AND OPERATION AGREEMENT
WITH TOYS “R” US – DELAWARE, INC., HIS JUVENILES, INC.,                                                                                               11911 FREEDOM
AND CPT CREEKSIDE TOWN CENTER, LLC                      DLA PIPER, LLP (US)         ATTN: JENNIFER M. KAPPEL, ESQUIRE ONE FOUNTAIN SQUARE             DRIVE, SUITE 300   RESTON       VA   20190                  703-773-4266               703-773-5266 jennifer.kappel@dlapiper.com
COUNSEL TO TOWNSHIP OF WAYNE, NEW JERSEY AND
TOWNSHIP OF MOUNT OLIVE, NEW JERSEY                     DORSEY & SEMRAU, LLC        ATTN: FRED C. SEMRAU, ESQ.           714 MAIN STREET              PO BOX 228         BOOTON       NJ   07005                  973-334-1900               973-334-3408

COUNSEL TO USM, INC.                                  DRINKER BIDDLE & REATH, LLP   ATTN: ANDREW J. FLAME, ESQ.          ONE LOGAN SQUARE             STE. 2000          PHILADELPHIA PA   19103-6996             215-988-2700               215-988-2757 andrew.flame@dbr.com

COUNSEL TO USM, INC.                                  DRINKER BIDDLE & REATH, LLP   ATTN: MARK H. M. SOSNOWSKY           1500 K STREET, NW            STE. 1100          WASHINGTON DC     20005                  202-842-8800               202-842-8465 mark.sosnowsky@dbr.com

COUNSEL TO RADIAL, INC.                               DUANE MORRIS, LLP             ATTN: LAWRENCE J. KOTLER, ESQUIRE 30 SOUTH 17TH STREET                               PHILADELPHIA PA   19103-4196             215-979-1514               215-689-2746 LJKotler@duanemorris.com

                                                                                    ATTN: R. TIMOTHY BRYAN, DENYSE                                                                                                                           410-510-1946; TBryan@duanemorris.com
COUNSEL TO RADIAL, INC. and MEGATOYS, LLC             DUANE MORRIS, LLP             SABAGH                               505 9TH STREET, N.W.         SUITE 1000         WASHINGTON DC     20004-2166             202-776-5235; 202-776-7800 202-776-7801 DSabagh@duanemorris.com
COUNSEL TO THAMES & KOSMOS, LLC                       DUFFY & SWEENEY, LTD          ATTN: PATRICK A. GUIDA               1800 FINANCIAL PLAZA                            PROVIDENCE RI     02903                  401-455-0700               401-455-0701 pguida@duffysweeney.com
                                                                                                                         1111 EAST MAIN STREET,
COUNSEL TO NESTLE USA, INC.                           DURRETTECRUMP PLC             C/O KEVIN J. FUNK                    16TH FLOOR                                      RICHMOND     VA   23219                  804-775-6900               804-775-6911 kfunk@durrettecrump.com
                                                      ECKERT SEAMANS CHERIN &       ATTN: WILLIAM D. LEDOUX, JEFFREY                                                                                                                                      wledoux@eckertseamans.com
COUNSEL TO CYRUS CAPITAL PARTNERS, L.P.               MELLOTT, LLC                  P. BRUNDAGE                          919 EAST MAIN ST             SUITE 1300         RICHMOND     VA   23219                  804-788-7740               804-698-2950 jbrundage@eckertseamans.com

                                                      ELAVON FINANCIAL SERVICES     STRUCTURED FINANCE RELATIONSHIP 5TH FLOOR, 125 OLD BROAD                                                            UNITED
CASH MANAGER FOR THE UK REAL ESTATE CREDIT FACILITY   LIMITED, UK BRANCH            MANAGEMENT                      STREET                                               LONDON            EC2N 1AR     KINGDOM
                                                                                                                                                7300 CHAPMAN
COUNSEL TO ELAVON INC.                                ELAVON INC.                   ATTN: LISA SIMS, MANAGER             COLLECTIONS DEPARTMENT HIGHWAY                  KNOXVILLE    TN   37920                  865-403-8884               865-403-7600
                                                                                    ATTN: RAFAEL X. ZAHRALDDIN,
                                                                                    ESQUIRE, JONATHAN M.                                                                                                                                                  rxza@elliottgreenleaf.com
COUNSEL TO ESTES EXPRESS LINES                        ELLIOTT GREENLEAF, P.C.       STEMERMAN, ESQUIRE                   1105 N. MARKET STREET        SUITE 1700         WILMINGTON   DE   19801                  302-384-9400               302-384-9399 jms@elliottgreenleaf.com
                                                                                                                                                                                                                                                          ezujkowski@emmetmarvin.com
COUNSEL TO THE BANK OF NEW YORK MELLON (“BNY          EMMET, MARVIN & MARTIN,       ATTN: EDWARD P. ZUJKOWSKI, ESQ,                                                                                                                                       tpitta@emmetmarvin.com
MELLON”)                                              LLP                           THOMAS A. PITTA, ESQ                 120 BROADWAY                 32ND FLOOR         NEW YORK     NY   10271                  212-238-3000               212-238-3100
                                                      ENVIRONMENTAL PROTECTION
ENVIRONMENTAL PROTECTION AGENCY                       AGENCY                        REGION 3 (DC, DE, MD, PA, VA, WV)    1650 ARCH STREET                                PHILADELPHIA PA   19103-2029             215-814-5000               215-814-5103
                                                      EVERSHEDS SUTHERLAND (US),
COUNSEL TO MAYBORN GROUP LIMITED                      LLP                           ATTN: MARK SHERRILL                  1001 FANNIN STREET           SUITE 3700         HOUSTON      TX   77002                  713-470-6100               713-654-1301 marksherrill@eversheds-sutherland.com
                                                                                                                                                                         SAN
COUNSEL TO RTP COMM WAY, LLC                          FARELLA BRAUN & MARTEL, LLP ATTN: GARY M. KAPLAN, ESQ.             235 MONTGOMERY STREET 17TH FLOOR                FRANCISCO    CA   94104                  415-954-4400               415-954-4480 gkaplan@fbm.com




                                                                                                                                                    Page 4 of 18
                                                    Case 17-34665-KLP                                   Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                        Desc Main
                                                                                                                Document              Page 22 of 35
                                                                                                                      In re: Toys "R" Us, Inc., et al.
                                                                                                                                                   Core/2002 Service List
                                                                                                                                                  Case No. 17-34665 (KLP)



                    DESCRIPTION                                        NAME                         NOTICE NAME                     ADDRESS 1                    ADDRESS 2       CITY     STATE POSTAL CODE COUNTRY             PHONE                 FAX                        EMAIL
COUNSEL TO XPO LOGISTICS, LLC, XPO LAST MILE, INC., XPO
INTERMODAL SOLUTIONS, INC., XPO DRAYAGE, INC.,              FISHERBROYLES, LLP            ATTN: DEBORAH L. FLETCHER, ESQ.    6000 FAIRVIEW ROAD           SUITE 1200         CHARLOTTE    NC   28210                  704-442-7263; 704-906-2755 704-731-0694 deborah.fletcher@fisherbroyles.com




                                                            FLORES, FLORES & CANALES,
COUNSEL FOR THE CITY OF LAREDO                              PLLC                          ATTN: CHRISTINA FLORES             5517 MCPHERSON               STE. 14            LAREDO       TX   78041                  956-728-7474               956-728-7406 ffccpllc14@gmail.com
COUNSEL TO KIDS II, INC., KIDS II CANADA CO., KIDS II
AUSTRALIA, PTY LIMITED, KIDS II EUROPE, BV, KIDS II JAPAN
KK, KIDS II UK, LIMITED, THE STEP2 HOLDING COMPANY, LLC,
THE STEP2 COMPANY, LLC, STEP2 DIRECT, STEP2 DISCOVERY,                                    ATTN: ERIKA L. MORABIO, BRITTANY                                                                                                                                    bnelson@foley.com
BACKYARD DISCOVERY                                          FOLEY & LARDNER LLP           J. NELSON                        3000 K STREET NW               SUITE 600          WASHINGTON DC     20007-5109             202-672-5300               202-672-5399 emorabito@foley.com
COUNSEL TO SITE C LLC AND THE SECTION 14 DEVELOPMENT        FOSTER GRAHAM MILSTEIN &                                       360 SOUTH GARFIELD
COMPANY                                                     CALISHER, LLP                 ATTN: DAVID J. DANSKY            STREET                         SUITE 600          DENVER       CO   80209                  303-333-9810               303-333-9786 ddansky@fostergraham.com
COUNSEL TO JUST PLAY, LLC                                   FOX ROTHSCHILD LLP            ATTN: JOSHUA T. KLEIN, ESQUIRE   2000 MARKET STREET             20TH FLOOR         PHILADELPHIA PA   19103-3222             215-299-2000               215-299-2150 jklein@foxrothschild.com
COUNSEL TO DUNKIN' DONUTS FRANCHISING LLC AND                                             ATTN: MARTHA B. CHOVANES,
BASKIN-ROBBINS FRANCHISING LLC                              FOX ROTHSCHILD LLP            ESQUIRE                          2000 MARKET STREET             20TH FLOOR         PHILADELPHIA PA   19103-3222             215-299-2000               215-299-2150 mchovanes@foxrothschild.com
COUNSEL TO JUST PLAY, LLC                                   FOX ROTHSCHILD LLP            ATTN: PAUL J. LABOV, ESQUIRE     101 PARK AVENUE                SUITE 1700         NEW YORK     NY   10178                  212-878-7900               212-692-0940 plabov@foxrothschild.com
                                                            FOX SWIBEL LEVIN & CARROLL,
COUNSEL TO ZURICH AMERICAN INSURANCE COMPANY                LLP                         ATTN: MARGARET M. ANDERSON           200 W. MADISON STREET        SUITE 3000         CHICAGO      IL   60606                  312-224-1200               312-224-1201 panderson@foxswibel.com
                                                                                                                                                                                                                                                              jfrank@fgllp.com
COUNSEL TO PEPSI BEVERAGES COMPANY, BONNIE                                                ATTN: JOSEPH D. FRANK, JEREMY C.                                                                                                                                    jkleinman@fgllp.com
MANAGEMENT CORP. AS MANAGER FOR BRICKTOWN LLC.              FRANKGECKER LLP               KLEINMAN                           325 NORTH LASALLE STREET SUITE 625              CHICAGO      IL   60654                  312-276-1400               312-276-0035
                                                                                                                                                      301 EAST FOURTH                                                                                         rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP                           FROST BROWN TODD, LLC         ATTN: RONALD E. GOLD, A.J. WEBB    GREAT AMERICAN TOWER STREET, SUITE 3300         CINCINNATI   OH   45202                  513-651-6800               513-651-6981 awebb@fbtlaw.com

COUNSEL TO GALLERIA ALPHA PLAZA, LTD.                       GALLERIA ALPHA PLAZA, LTD.    ATTN: ROBERT K. NASH               2001 PRESTON ROAD                               PLANO        TX   75093                  972-931-1188               972-931-8332 rnash@dalsanprop.com
COUNSEL TO GGP LIMITED PARTNERSHIP, AS DRIECT AND
INDIRECT OWNER AND/OR MANAGING AGENT, AS                    GGP LIMITED PARTNERSHIP, AS
LANDLORD                                                    AGENT                       ATTN: KRISTEN N. PATE                110 N. WACKER DRIVE                             CHICAGO      IL   60606                  312-960-2940               312-442-6374 ggpbk@ggp.com

COUNSEL TO AMERICAN LEBANESE SYRIAN ASSOCIATED
CHARITIES, INC.                                             GIBBONS, PC                   ATTN: NATASHA M. SONGONUGA         300 DELAWARE AVENUE          SUITE 1015         WILMINGTON   DE   19801-1671             302-518-6324               302-429-6294 nsongonuga@gibbonslaw.com
                                                            GIORDANO, HALLERAN &          ATTN: DONALD F. CAMPBELL, ESQ.,
COUNSEL TO RIVERROAD WASTE SOLUTIONS INC.                   CIESLA, PC                    GEOFFREY E. LYNOTT                 125 HALF MILE ROAD           SUITE 300          RED BANK     NJ   07701                  732-741-3900               732-224-6599 dcampbell@ghclaw.com
                                                                                                                                                                                                                                                              mgoode@glasserlaw.com
COUNSEL TO R&A SPARKS, LP AND R&S SPRINGFIELD                                             ATTN: MELISSA M. WATSON GOODE,                                  580 EAST MAIN                                                                                       rpepin@glasserlaw.com
INVESTMENTS, INC.                                           GLASSER AND GLASSER, P.L.C.   ROBYN D. PEPIN, KELLY RAE GRING  CROWN CENTER, SUITE 600        STREET             NORFOLK      VA   23510                  757-625-6787               757-625-5959 kgring@glasserlaw.com
COUNSEL TO MARICELA HERANDEZ                                GOLDBERG & DOHAN              ATTN: ABRAM I. BOHRER, ESQ.      5 COLUMBUS CIRCLE              SUITE 1501         NEW YORK     NY   10019                  212-406-4232 x1041         212-202-4440 abohrer@goldbergdohan.com
                                                                                          ATTN: JOHN P. VAN BEEK, HOLLY A.                                                                                                                                    jvanbeek@goldmanvanbeek.com
COUNSEL TO MJ HOLDINGS, LLC                        GOLDMAN & VAN BEEK, PC                 CURRIER                          510 KING STREET                SUITE 416          ALEXANDRIA   VA   22314                  703-684-3260               703-548-4742 hcurrier@goldmanvanbeek.com
ADMINISTRATIVE AGENT FOR THE SENIOR UNSECURED TERM GOLDMAN SACHS LENDING
LOAN FACILITY                                      PARTNERS, LLC                          ATTN: JERRY SMAY                   200 WEST STREET                                 NEW YORK     NY   10282                  972-368-2579               212-357-4597
                                                   GOLDMAN SACHS MORTGAGE                 ATTN: J. THEODORE BORTER AND
LENDER, PROPCO II MORTGAGE LOAN                    COMPANY                                RENE THERIAULT                     GENERAL COUNSEL              200 WEST STREET    NEW YORK     NY   10282
                                                   GOLENBOCK EISEMAN ASSOR
COUNSEL TO KIDS PREFERRED, LLC                     BELL & PESKOE, LLP                     ATTN: MARC D. ROSENBERG            711 THIRD AVENUE                                NEW YORK     NY   10017                  212-907-7300               212-754-0330 mrosenberg@golenbock.com




                                                                                                                                                        Page 5 of 18
                                                     Case 17-34665-KLP                                  Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                      Desc Main
                                                                                                                Document              Page 23 of 35
                                                                                                                      In re: Toys "R" Us, Inc., et al.
                                                                                                                                                 Core/2002 Service List
                                                                                                                                                Case No. 17-34665 (KLP)



                      DESCRIPTION                                       NAME                        NOTICE NAME                     ADDRESS 1                  ADDRESS 2       CITY      STATE POSTAL CODE COUNTRY            PHONE                 FAX                     EMAIL
                                                                                                                                                                                                                                                            bempey@goodmans.ca
                                                                                          ATTN: BRIAN EMPEY, CHRIS                                      333 BAY STREET,                                                                                     carmstrong@goodmans.ca
DEBTORS' CANADIAN COUNSEL                                    GOODMANS, LLP                ARMSTRONG, MELANEY J. WAGNER       BAY ADELAIDE CENTRE        SUITE 3400         TORONTO       ON   M5H 2S7      CANADA    416-979-2211              416-979-1234 mwagner@goodmans.ca

COUNSEL TO BELLINGHAM NORTH MAIN STREET II, LLC,
ROUTE 146 MILLBURY, LLC, GATEWAY-DC PROPERTIES, INC.,                                     ATTN: VANESSA P. MOODY, DOUGLAS                                                                                                                                    vmoody@goulstonstorrs.com
OCW RETAIL-DEDHAM, LLC AND OWRF BAYBROOK, LLC                GOULSTON & STORRS PC         B. ROSNER                       400 ATLANTIC AVENUE                              BOSTON        MA   02110-3333             617-482-1776                            drosner@goulstonstorrs.com

COUNSEL TO JACQUELINE SHEPHERD                               GOYETTE & ASSOCIATES, INC.   ATTN: VIRGINA MARTUCCI             2366 GOLD MEADOW WAY       SUITE 200          GOLD RIVER    CA   95670                  916-851-1900; 888-993-1600 916-951-1995 info@goyette-assoc.com
                                                             GREENBAUM, ROWE, SMITH &
COUNSEL TO WILLIAMS PARKWAY, LLC                             DAVIS , LLP                  ATTN: NANCY ISAACSON, ESQ.         75 LIVINGSTON AVENUE                          ROSELAND      NJ   07068                  973-577-1930              973-577-1931 nisaacson@greenbaumlaw.com

                                                             GREENBERG GLUSKER FIELDS
COUNSEL TO DISCOVERY COMMUNICATIONS, LLC                     CLAMAN & MACHTINGER LLP      ATTN: JEFFREY A. KRIEGER           1900 AVENUE OF THE STARS 21ST FL.             LOS ANGELES   CA   90067                  310-553-3610              310-553-0687 jkrieger@greenbergglusker.com
COUNSEL TO FAY ESTATES                                       GREENBERG TRAURIG, LLP       ATTN: HEATH B. KUSHNICK            200 PARK AVENUE                               NEW YORK      NY   10166                  212-801-9200              212-801-6400 kushnickh@gtlaw.com
COUNSEL TO GB RETAIL PARTNERS, LLC AND HILCO
MERCHANT RESOURCES, LLC                                      GREENBERG TRAURIG, LLP       ATTN: NANCY A. PETERMAN            77 WEST WACKER DRIVE       SUITE 3100         CHICAGO       IL   60601                  312-456-8400              312-456-8435 petermann@gtlaw.com
                                                                                                                             1750 TYSONS BOULEVARD,
COUNSEL TO FAY ESTATES                                       GREENBERG TRAURIG, LLP       ATTN: THOMAS J. MCKEE, JR.         SUITE 1000                                    MCLEAN        VA   22102                  703-749-1300              703-749-1301 mckeet@gtlaw.com
COUNSEL FOR GB RETAIL PARTNERS, LLC AND HILCO                                                                                1750 TYSONS BOULEVARD,
MERCHANT RESOURCES, LLC                                      GREENBERG TRAURIG, LLP       ATTN: THOMAS J. MCKEE, JR., ESQ.   SUITE 1000                                    MCLEAN        VA   22102                  703-749-1300              703-749-1301 mckeet@gtlaw.com

COUNSEL TO MONROE STREET COMMERCIAL REALTY, LLC              HALL, ESTILL, HARDWICK,                                                                                       OKLAHOMA
F/K/A NORTH WATERFRONT-OHIO,LLC                              GABLE, GOLDEN & NELSON, PC ATTN: LARRY G. BALL                  100 NORTH BROADWAY         SUITE 2900         CITY          OK   73102-8805             405-553-2828              405-553-2855 lball@hallestill.com

COUNSEL TO BAIN CAPITAL (TRU) VIII, L.P., BAIN CAPITAL
(TRU) VIII-E, L.P., BAIN CAPITAL (TRU) VIII COINVESTMENT,                                                                                                                                                                                                   jowen@hccw.com
L.P., BAIN CAPITAL INTEGRAL INVESTORS, LLC, BCIP TCV, LLC,   HARMAN, CLAYTOR, CORRIGAN ATTN: JOHN R. OWEN, MELISSA Y.                                                                                                                                       myork@hccw.com
TOYBOX HOLDINGS LLC, AND VORNADO TRUCK LLC                   & WELLMAN                 YORK, SAEMI MURPHY                    P.O. BOX 70280                                RICHMOND      VA   23255                  804-747-5200              804-747-6085 smurphy@hccw.com
COUNSEL TO DUKE ENERGY CAROLINAS, LLC; DUKE ENERGY
INDIANA, LLC; DUKE ENERGY OHIO, LLC; DUKE ENERGY
KENTUCKY, LLC; DUKE ENERGY FLORIDA, LLC; AND PIEDMONT        HAYNSWORTH SINKLER BOYD,
NATURAL GAS COMPANY                                          PA                           ATTN: MARY M. CASKEY, ESQ.         1201 MAIN STREET           22ND FLOOR         COLUMBIA      SC   29201                  803-779-3080              803-765-1243 mcaskey@hsblawfirm.com

COUNSEL TO PAGE FIELD COMMONS LLC                            HINCKLEY, ALLEN & SNYDER LLP ATTN: JENNIFER V. DORAN, ESQ.      28 STATE STREET                               BOSTON        MA   02109                  617-345-9000              617-345-9020 jdoran@haslaw.com




COUNSEL TO LEGO SYSTEMS, INC. AND ZURICH AMERICAN
INSURACE COMPANY, MCFARLAND INVESTMENT PARTNERS,                                          ATTN: ROBERT S. WESTERMANN,                               2100 EAST CARY
LLC; CLAIRE'S INC.                                HIRSCHLER FLEISCHER , PC                ESQ.                               THE EDGEWORTH BUILDING STREET, PO BOX 500     RICHMOND      VA   23218-0500             804-771-5610              804-644-0957 rwestermann@hf-law.com

COUNSEL TO FUNKO, INC.                                       HOGAN LOVELLS US LLP         ATTN: CHRISTOPHER T. PICKENS       7930 JONES BRANCH DRIVE NINTH FLOOR           MCLEAN        VA   22102                  703-610-6100              703-610-6200 christopher.pickens@hoganlovells.com
                                                                                                                                                                                                                                                            richard.wynne@hoganlovells.com
COUNSEL TO MATTEL, INC.                                  HOGAN LOVELLS US LLP             ATTN: RICHARD WYNNE, ERIN BRADY 1999 AVENUE OF THE STARS      SUITE 1400         LOS ANGELES   CA   90067                  310-785-4600              310-785-4601 erin.brady@hoganlovells.com
COUNSEL TO FRINGE AREA (PLA), INC. and FRINGE AREA (PLA)                                  ATTN: JOSE A. CASAL, ESQ., JOAQUIN                                                                                                                                jose.casal@hklaw.com
II, INC.                                                 HOLLAND & KNIGHT LLP             J. ALEMANY, ESQ.                   701 BRICKELL AVENUE        SUITE 3300         MIAMI         FL   33131                  305-374-8500              305-789-7799 joaquin.alemany@hklaw.com
                                                         HONIGMAN MILLER SCHWARTZ                                            2290 FIRST NATIONAL        660 WOODWARD
COUNSEL TO QKC MAUI OWNER, LLC                           AND COHN, LLP                    ATTN: LAWRENCE A. LICHTMAN         BUILDING                   AVENUE             DETRIOT     MI     48226                  313-465-7590              313-465-7591 llichtman@honigman.com
                                                                                          ATTN: DALE A. DAVENPORT, HANNAH                                                  HARRISONBUR                                                                      ddavenport@hooverpenrod.com
COUNSEL TO SHENANDOAH VALLEY ELECTRIC COOPERATIVE HOOVER PENROD, PLC                      W. HUTMAN                          342 SOUTH MAIN STREET                         G           VA     22801                  540-433-2444              540-433-3916 hhutman@hooverpenrod.com

COUNSEL TO HARTZ SOLAR, LLC                                  HOROWITZ, RUBINO & PATTON ATTN: JOSEPH M. ARONDS                400 PLAZA DRIVE                               SECAUCUS      NJ   07094                  201-272-5308              201-348-9144 joseph.aronds@hrplaw.com

CO-COUNSEL TO EPOCH EVERLASTING PLAY, LLC, MELISSA &
DOUG, LLC, USAOPOLY, INC., SUPER IMPULSE USA, LLC, AND HORWOOD MARCUS & BERK              ATTN: JASON M. TORF, KATHERINE H.                                                                                                                                  jtorf@hmblaw.com
GOLIATH GAMES LLC | PRESSMAN TOY CORP.                 CHARTERED                          OBLAK                             500 WEST MADISON            SUITE 3700         CHICAGO       IL   60661                  312-606-3236                            koblak@hmblaw.com
COUNSEL TO JPMORGAN CHASE BANK, NA, IN ITS CAPACITY
AS ADMINISTRATIVE AND COLLATERAL AGENT, LEAD                                                                                                                                                                                                                tpbrown@hunton.com
ARRANGER, AND LENDER UNDER THE DEBTORS' PROPOSED                                          ATTN: TYLER P. BROWN, HENRY P.     RIVERFRONT PLAZA, EAST     951 EAST BYRD                                                                                       hlong@hunton.com
ABL/FILO DIP FACILITY                                  HUNTON & WILLIAMS, LLP             LONG, III & JUSTIN F. PAGET        TOWER                      STREET             RICHMOND      VA   23219                  804-788-8200              804-788-8218 jpaget@hunton.com




                                                                                                                                                      Page 6 of 18
                                                Case 17-34665-KLP                                Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                         Desc Main
                                                                                                         Document              Page 24 of 35
                                                                                                               In re: Toys "R" Us, Inc., et al.
                                                                                                                                            Core/2002 Service List
                                                                                                                                           Case No. 17-34665 (KLP)



                     DESCRIPTION                                   NAME                      NOTICE NAME                      ADDRESS 1                   ADDRESS 2        CITY   STATE POSTAL CODE COUNTRY           PHONE           FAX                         EMAIL
                                                                                                                                                                       CHATTANOOG
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.           HUSCH BLACKWELL, LLP       ATTN: CALEB T. HOLZAEPFEL            736 GEORGIA AVENUE          SUITE 300           A          TN    37402               423-755-2654         423-266-5499 caleb.holzaepfel@huschblackwell.com
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.           HUSCH BLACKWELL, LLP       ATTN: STEVEN A. NEELEY               750 17TH STREET, NW         SUITE 900           WASHINGTON DC    20006               202-378-2331         202-378-2319 steve.neeley@huschblackwell.com
COUNSEL TO INTERNATIONAL BUSINESS MACHINES CORP
(IBM)                                                  IBM CORPORATION            ATTN: MARIE-JOSEE DUBE               275 VIGER EAST                                  MONTREAL       QC   H2X 3R7      CANADA   514-964-0694    845-491-5032 mjdube@ca.ibm.com
                                                                                  ATTN: DANIEL R. SWETNAM,
COUNSEL TO TOMY INTERNATIONAL, INC. AND ITS                                       ESQUIRE, DANIEL M. ANDERSON,                                                                                                                                Daniel.Swetnam@icemiller.com
SUBSIDIARIES AND AFFILIATES                            ICE MILLER, LLP            ESQUIRE                              250 WEST STREET                                 COLUMBUS       OH   43215                 614-462-2225    614-224-3568 Daniel.Anderson@icemiller.com
                                                       INDIAN RIVER COUNTY TAX    ATTN: KIM SINOTTE, SENIOR TAX
COUNSEL TO INDIAN RIVER COUNTY TAX COLLECTOR           COLLECTOR                  CLERK                                P.O. BOX 1509                                   VERO BEACH     FL   32961-1509            772-226-1354    772-226-1965
                                                                                  ATTN: CENTRALIZED INSOLVENCY
IRS INSOLVENCY SECTION                                 INTERNAL REVENUE SERVICE   OPERATION                            PO BOX 7346                                     PHILADELPHIA   PA   19101-7346            800-973-0424    855-235-6787
INTERNAL REVENUE SERVICE                               INTERNAL REVENUE SERVICE   ATTN: SUZANNE WALKER                 400 N. 8TH STREET           BOX 76              RICHMOND       VA   23219                 804-916-8065    855-652-9056 Suzanne.Walker@irs.gov
COUNSEL TO PORTSMOUTH PLAZA LLC                        JACKSON & CAMPBELL, P.C.   ATTN: MITCHELL B. WEITZMAN           1120 20TH STREET, N.W.      SOUTH TOWER         WASHINGTON     DC   20036                 202-457-1600    202-451-1678 mweitzman@jackscamp.com
COUNSEL TO SAMSUNG C&T AMERICA, INC.                   JAFFE & ASHER, LLP         ATTN: GLENN P. BERGER                445 HAMILTON AVENUE         SUITE 405           WHITE PLAINS   NY   10601                 212-687-3000    914-437-8076 gberger@jaffeandasher.com
COUNSEL TO FORUM LONE STAR, L.P., COUNSEL TO AVR CPC                              ATTN: JEFFREY H. SCHWARTZ, STEVEN                                                                                                                           jschwartz@jaspanllp.com
ASSOCIATES, LLC                                        JASPAN SCHLESINGER LLP     R. SCHLESINGER                       300 GARDEN CITY PLAZA                           GARDEN CITY    NY   11530                 516-746-8000    516-393-8282 sschlesinger@jaspanllp.com
COUNSEL TO XDP RECREATION, LLC                         JONES & WALDEN, LLC        ATTN: LEON S. JONES                  21 EIGHTH STREET, NE                            ATLANTA        GA   30309                 404-564-9300    404-564-9301 ljones@joneswalden.com

COUNSEL TO FUNDS MANAGED BY EATON VANCE
MANAGEMENT, EMPYREAN CAPITAL PARTNERS, LP,
GLENDON CAPITAL MANAGEMENT L.P., OAKTREE CAPITAL
MANAGEMENT, L.P., PAR-FOUR INVESTMENT
MANAGEMENT, LLC, REDWOOD CAPITAL MANAGEMENT,                                      ATTN: BRUCE BENNETT, MICHAEL                                                                                                                                bbennett@jonesday.com
LLC, AND WESTPORT CAPITAL PARTNERS LLC                 JONES DAY                  SCHNEIDEREIT                         555 SOUTH FLOWER STREET FIFTIETH FLOOR          LOS ANGELES    CA   90071                 213-489-3939    213-243-2539 mschneidereit@jonesday.com

COUNSEL TO FUNDS MANAGED BY EATON VANCE
MANAGEMENT, EMPYREAN CAPITAL PARTNERS, LP,
GLENDON CAPITAL MANAGEMENT L.P., OAKTREE CAPITAL
MANAGEMENT, L.P., PAR-FOUR INVESTMENT
MANAGEMENT, LLC, REDWOOD CAPITAL MANAGEMENT,                                                                         51 LOUISIANA AVENUE,
LLC, AND WESTPORT CAPITAL PARTNERS LLC                 JONES DAY                  ATTN: DANIEL T. MOSS, J. RYAN SIMS N.W.                                              WASHINGTON DC       20001                 202-879-3794    202-626-1700 dtmoss@jonesday.com
                                                                                  ATTN: SCOTT GREENBERG, BRUCE                                                                                                                                sgreenberg@jonesday.com
COUNSEL TO THE AD HOC GROUP OF PROPCO I LENDERS        JONES DAY                  BENNETT                            250 VESEY STREET                                  NEW YORK   NY       10281-1047                                         bbennett@jonesday.com
COUNSEL TO PLAYFUSION LIMITED                          K&L GATES LLP              ATTN: AMY J. ELDRIDGE              1601 K STREET, N.W.                               WASHINGTON DC       20006                 202-778-9400    202-778-9100 amy.eldridge@klgates.com
                                                                                                                     STATE STREET FINANCIAL
COUNSEL TO PLAYFUSION LIMITED                          K&L GATES LLP              ATTN: DAVID A. MAWHINNEY           CENTER                        ONE LINCOLN STREET BOSTON          MA   02111                 617-951-9178    617-261-3175 david.mawhinney@klgates.com
                                                       KAPLIN STEWART MELOFF                                                                       POST OFFICE BOX
COUNSEL TO MAIN STREET AT EXTON, L.P.                  REITER & STEIN, P.C.       ATTN: WILLIAM J. LEVANT, ESQUIRE     910 HARVEST DRIVE           3037               BLUE BELL       PA   19422                 610-260-6000    610-684-2020 wlevant@kaplaw.com

COUNSEL TO CYRUS CAPITAL PARTNERS, L.P.                KASOWITZ BENSON TORRES LLP ATTN: DAVID S. ROSNER                1633 BROADWAY                                   NEW YORK       NY   10019                 212-506-1700    212-506-1800 drosner@kasowitz.com
                                                       KAUFMAN, DROZDOWSKI &                                           29525 CHAGRIN
COUNSEL TO DFS MOTELS, INC., AN OHIO CORPORATION       GRENDELL, LLC              ATTN: JEAN R. ROBERTSON              BOULEVARD                   SUITE 250           PEPPER PIKE    OH   44122                 440-462-6500    440-462-6504 jean@kdglegal.com
                                                       KEATING MUETHING &
COUNSEL TO KDM P.O.P SOLUTIONS GROUP                   KLEKAMP, PLL               ATTN: JASON V. STITT                 ONE EAST FOURTH STREET      SUITE 1400          CINCINNATI     OH   45202                 513-639-3964    513-579-6457 jstitt@kmklaw.com

COUNSEL TO ALTIS GLOBAL LIMITED                      KELLEY & CLEMENTS, LLP       ATTN: CHARLES N. KELLEY, JR., ESQ.   PO BOX 2758                                     GAINESVILLE    GA   30503                 770-531-0007                   ckelley@kelleyclements.com
COUNSEL TO FOTORAMA USA, LLC, GENEXUS LLC, HAPPY KID
TOY GROUP LTD.,
INFOSYS LIMITED, JAKKS PACIFIC, INC., JAZWARES LLC,
KIDZTECH TOYS MANUFACTURING LTD., MGA
ENTERTAINMENT, INC., NSI INTERNATIONAL INC., NSI                                                                                                                                                                                              jcarr@kelleydrye.com
PRODUCTS (HK) LIMITED, ZURU INC., AND WOWWEE USA                                  ATTN: JAMES S. CARR, JASON R.                                                                                                                               jadams@kelleydrye.com
INC.                                                 KELLEY DRYE & WARREN LLP     ADAMS, MAEGHAN J. MCLOUGHLIN         101 PARK AVENUE                                 NEW YORK       NY   10178                 212-808-7800    212-808-7897 mmcloughlin@kelleydrye.com

COUNSEL TO BASSER-KAUFMAN, DDR CORP., GGP, INC.
PHILIPS INTERNATIONAL, NATIONAL REATIL & DEVELOPMENT
CORP., ROUSE PROPERTIES, LLC, AND SHOPCORE PROPERTIES
LP, FOTORAMA USA, LLC, GENEXUS LLC, HAPPY KID TOY
GROUP LTD., INFOSYS LIMITED, JAKKS PACIFIC, INC.,
JAZWARES LLC, KIDZTECH TOYS MANUFACTURING LTD., MGA
ENTERTAINMENT, INC., NSI INTERNATIONAL INC., NSI
PRODUCTS (HK) LIMITED, ZURU INC., WOWWEE USA INC.,                                                                     WASHINGTON HARBOUR,
AND VALCENTERS, LLC                                   KELLEY DRYE & WARREN LLP    ATTN: JOSEPH D. WILSON, ESQ.         SUITE 400                   3050 K STREET, NW   WASHINGTON DC       20007                 202-342-8504    202-342-8451 jwilson@kelleydrye.com




                                                                                                                                                 Page 7 of 18
                                                Case 17-34665-KLP                                 Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                          Desc Main
                                                                                                          Document              Page 25 of 35
                                                                                                                In re: Toys "R" Us, Inc., et al.
                                                                                                                                               Core/2002 Service List
                                                                                                                                              Case No. 17-34665 (KLP)



                     DESCRIPTION                                 NAME                         NOTICE NAME                      ADDRESS 1                     ADDRESS 2       CITY      STATE POSTAL CODE COUNTRY            PHONE        FAX                        EMAIL
COUNSEL TO BASSER-KAUFMAN, DDR CORP., GGP, INC.
PHILIPS INTERNATIONAL, NATIONAL REATIL & DEVELOPMENT                                                                                                                                                                                             KDWBankruptcyDepartment@kelleydrye.com
CORP., ROUSE PROPERTIES, LLC, SHOPCORE PROPERTIES LP,                               ATTN: ROBERT L. LEHANE, MEAGHAN                                                                                                                              rlehane@kelleydrye.com
AND VALCENTERS, LLC                                   KELLEY DRYE & WARREN LLP      J. MCLOUGHLIN                    101 PARK AVENUE                                     NEW YORK      NY   10178                  212-808-7800     212-808-7897 mmcloughlin@kelleydrye.com
                                                      KEN BURTON, JR., TAX          ATTN: KERRI WARD, LEGAL &
COUNSEL TO KEN BURTON, JR., MANATEE COUNTY TAX        COLLECTOR, MANATEE            COLLECTION SUPPORT SPECIALIST I,
COLLECTOR                                             COUNTY, FLORIDA               CFCA                             PO BOX 25300                                        BRADENTON     FL   34206                  941-741-4832     941-721-2008 legal@taxcollector.com
COUNSEL TO AD HOC COMMITTEE OF TAJ SECURED
NOTEHOLDERS, COUNSEL TO TAJ NOTES COMMITTEE,          KEPLEY BROSCIOUS & BIGGS,     ATTN: WILLIAM A. BROSCIOUS,                                                                                                    804-741-0400     804-741-7165 wbroscious@kbbplc.com
COUNSEL TO PLUM, PBC                                  PLC                           KIMBERLY A. TAYLOR                  2211 PUMP ROAD                                   RICHMOND      VA   23233                  757-636-9826     804-741-6175 ktaylor@kbbplc.com
                                                      KHORMAN JACKSON & KRANTZ,                                         ONE CLEVELAND CENTER,         1375 EAST NINTH
COUNSEL TO SPARKY BABY, LLC                           LLP                           ATTN: MELISSA YASINOW               29TH FLOOR                    STREET             CLEVELAND     OH   44114                  216-696-8700     216-621-6536 may@kjk.com

COUNSEL TO WILMINGTON TRUST, NATIONAL ASSOCIATION,
IN ITS CAPACITY AS INDENTURE TRUSTEE AND COLLATERAL KILPATRICK TOWNSEND &
TRUSTEE FOR THE 12% SENIOR SECURED NOTES DUE 2021   STOCKTON, LLP                   ATTN: TODD C. MEYERS                1100 PEACHTREE STREET NE SUITE 2800              ATLANTA       GA   30309-4528             404-815-6500     404-815-6555 tmeyers@kilpatricktownsend.com

COUNSEL TO WILMINGTON TRUST, NATIONAL ASSOCIATION,                                  ATTN: TODD C. MEYERS, ESQ., DAVID                                                                                                                            tmeyers@kilpatricktownsend.com
IN ITS CAPACITY AS INDENTURE TRUSTEE AND COLLATERAL KILPATRICK TOWNSEND &           M. POSNER, ESQ., GIANFRANCO                                       1114 AVENUE OF THE                                                                         dposner@kilpatricktownsend.com
TRUSTEE FOR THE 12% SENIOR SECURED NOTES DUE 2021   STOCKTON, LLP                   FINIZIO, ESQ.                     THE GRACE BUILDING              AMERICAS           NEW YORK      NY   10036-7703             212-775-8700     212-775-8800 gfinizio@kilpatricktownsend.com
COUNSEL TO NORTH COUNTY SQUARE OWNERS
ASSOCIATION                                         KIMBALL, TIREY & ST. JOHN LLP   ATTN: ROBERT C. THORN               7676 HAZARD DRIVE             SUITE 900B         SAN DIEGO     CA   92108                  619-231-1422     619-234-7692 robert.thorn@kts-law.com
                                                                                                                        1185 AVENUE OF THE
COUNSEL TO CBB REALTY ASSOCIATES, LLC                 KING & SPALDING LLP           ATTN: ARTHUR J. STEINBERG           AMERICAS                                         NEW YORK      NY   10036                  212-556-2100     212-556-2222 asteinberg@kslaw.com
                                                                                    ATTN: EDWARD O. SASSOWER, PC                                                                                                                                 edward.sassower@kirkland.com
COUNSEL TO DEBTORS                                    KIRKLAND & ELLIS, LLP         AND JOSHUA A. SUSSBERG, PC;         601 LEXINGTON AVENUE                             NEW YORK      NY   10022                  212-446-4800     212-446-4900 joshua.sussberg@kirkland.com
                                                                                    ATTN: JAMES H.M. SPRAYREGEN,                                                                                                                                 james.sprayregen@kirkland.com
                                                                                    ANUP SATHY, PC, CHAD J. HUSNICK,                                                                                                                             anup.sathy@kirkland.com
                                                                                    PC, ROBERT A. BRITTON, AND EMILY                                                                                                                             chad.husnick@kirkland.com
COUNSEL TO DEBTORS                                    KIRKLAND & ELLIS, LLP         GEIER                               300 NORTH LASALLE                                CHICAGO       IL   60654                  312-862-2000     312-862-2200 emily.geier@kirkland.com

COUNSEL TO COLLIERS INTERNATIONAL MANAGEMENT AND                              ATTN: SAMANTHA L. TZOBERI,                GLENRIDGE HIGHLANDS           5555 GLENRIDGE
FOURTH QUARTER PROPERTIES, VII                   KITCHENS KELLEY GAYNES, P.C. ESQUIRE                                   ONE, SUITE 800                CONNECTOR          ATLANTA       GA   30342                  404-237-4100     404-364-0126 stzoberi@kkgpc.com




PROPOSED COUNSEL TO DEBTOR WAYNE REAL ESTATE          KLEHR HARRISON HARVEY
PARENT COMPANY, LLC                                   BRANZBURG LLP                 ATTN: MORTON R. BRANZBURG           1835 MARKET STREET            SUITE 1400         PHILADELPHIA PA    19103                  215-569-3007     215-568-6602 mbranzburg@klehr.com

                                                                                                                                                      WASHINGTON
COUNSEL TO FRANCO MANUFACTURING CO., INC AND                                        ATTN: DEVON E. DAUGHETY; SAMUEL     4650 NORTH PORT               BUILDING, BARNABAS                                                                         ddaughety@kmksc.com
CENTERPOINT OWNER, LLC                                KOHNER, MANN & KAILAS, SC     C. WISOTZKEY                        WASHINGTON ROAD               BUSINESS CENTER    MILWAUKEE     WI   53212-1059             414-962-5110     414-962-8725 swisotzkey@kmksc.com
                                                                                    ATTN: KENNETH H. ECKSTEIN,                                                                                                                                   keckstein@kramerlevin.com
PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE OF         KRAMER LEVIN NAFTALIS &       ROBERT T. SCHMIDT, RACHAEL L.       1177 AVENUE OF THE                                                                                                       rschmidt@kramerlevin.com
UNSECURED CREDITORS                                   FRANKEL, LLP                  RINGER                              AMERICAS                                         NEW YORK      NY   10036                  212-715-9100                  rringer@kramerlevin.com
                                                                                    ATTN: JASON B. CURTIN, ANTHONY J.   600 ATLANTIC AVENUE,                                                                                                     jcurtin@kb-law.com
COUNSEL TO SLP ENTERPRISES, LLC                       KROKIDAS & BLUESTEIN LLP      CICHELLO                            19TH FLOOR                                       BOSTON        MA   02210                  617-482-7211                  acichello@kb-law.com

ATTORNEYS FOR PRIET SERVICES, LLC, AS AGENT FOR
CUMBERLAND MALL ASSOCIATES, PR SPRINGFIELD TOWN
CENTER, LLC AND PR VALLET LIMITED PARTNERSHIP, AND
HORSHAM REALTY PARTNERS, LP, EVANSVILLE PAVILION, LLC
AND 6711 GLEN BURNIE RETAIL, LLC                      KURTZMAN STEADY, LLC          ATTN: JEFFERY KURTZMAN, ESQUIRE 401 S. 2ND STREET                 SUITE 200          PHILADELPHIA PA    19147                  215-839-1222     609-482-8011 kurtzman@kurtzmansteady.com
                                                                                                                                                                                                                                                 Michael.Condyles@KutakRock.com
                                                                                    ATTN: MICHAEL A. CONDYLES, PETER                                                                                                                             Peter.Barrett@KutakRock.com
COUNSEL TO DEBTORS                                    KUTAK ROCK, LLP               J. BARRETT, & JEREMY S. WILLIAMS 901 EAST BYRD STREET             SUITE 1000         RICHMOND      VA   23219-4071             804-644-1700     804-783-6192 Jeremy.Williams@KutakRock.com
COUNSEL TO 9358 NORTH CENTRAL EXPRESSWAY (DALLAS),    LANDAU GOTTFRIED & BERGER,
LLC AND FUNRISE, INC. (USA)                           LLP                        ATTN: PETER J. GURFEIN                 1801 CENTURY PARK EAST        SUITE 700          LOS ANGELES   CA   90067                  310-557-0050     310-557-0056 pgurfein@lgbfirm.com
COUNSEL TO THOUSAND OAKS MARKETPLACE, L.P. AND                                   ATTN: IAN S. LANDSBERG, ESQ.,                                                                                                                                   ian@landsberg-law.com
YACOAL INVESTMENTS III, LLC                           LANDSBERG LAW, APC         CASEY Z. DONOYAN, ESQ.                 9300 WILSHIRE BLVD.           SUITE 565          BEVERLY HILLS CA   90212                  310-409-2228     310-409-2380 casey@landsberg-law.com
COUNSEL TO DE RITO TALKING STICK SOUTH, LLC, A
DELAWARE, LIMITED LIABILITY COMPANY, SUCCESSOR-IN-
INTEREST TO DE RITO PAVILIONS 140, LLC, AN ARIZONA,
LIMITED LIABILITY COMPANY                             LANE & NACH, PC               ATTN: ADAM B. NACH                  2001 E. CAMPBELL ST           SUITE 103          PHOENIX       AZ   85016                  602-258-6000     602-258-6003 Adam.nach@lane-nach.com




                                                                                                                                                    Page 8 of 18
                                                   Case 17-34665-KLP                                 Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                          Desc Main
                                                                                                             Document              Page 26 of 35
                                                                                                                   In re: Toys "R" Us, Inc., et al.
                                                                                                                                                Core/2002 Service List
                                                                                                                                               Case No. 17-34665 (KLP)



                       DESCRIPTION                                NAME                           NOTICE NAME                       ADDRESS 1                    ADDRESS 2        CITY     STATE POSTAL CODE COUNTRY            PHONE        FAX                         EMAIL
                                                                                                                           CENTRE SQUARE WEST,
COUNSEL TO IKEA PROPERTY                               LARSSON & SCHEURITZEL, PC      ATTN: PAUL SCHEURITZEL, ESQUIRE      35TH FLOOR                    1500 MARKET STREET PHILADELPHIA PA    19102                  215-656-4200     215-656-4202 pscheuritzel@larssonlaw.com
                                                       LATHAM, SHUKER, EDEN &                                              111 NORTH MAGNOLIA                                                                                                       dvelasquez@lseblaw.com
COUNSEL TO RE-THINK IT, INC.                           BEAUDINE, LLP                  ATTN: DANIEL A. VELASQUEZ            AVENUE                        SUITE 1400         ORLANDO       FL   32801-3353             407-481-5800     407-481-5801 bknotice@lseblaw.com
                                                       LAW OFFICE OF ALLAN D.                                              16000 VENTURA
INTERESTED PARTY                                       SARVER                         ATTN: ALLAN D. SARVER                BOULEVARD                     SUITE 1000         ENCINO        CA   91436                  818-981-0581     818-981-0026 ads@asarverlaw.com

COUNSEL TO JJ.J. AND J.Z. CORDANO FAMILY CHILDREN’S
TRUST AND JFL, LLC, A CA LIMITED LIABILITY COMPANY AND
CORDANO ASSOCIATES, A CA LIMITED PARTNERSHIP AND THE
ALAN G. CORDANO AND MARY LYNN CORDANO FAMILY           LAW OFFICES OF JO ANNE M.
REVOCABLE TRUST                                        BERNHARD                       ATTN: JO ANNE M. BERNHARD            2621 “K” STREET                                  SACRAMENTO CA      95816                  916-442-4908     916-442-1624 JBernhard@JBernhardlaw.com
                                                       LAW OFFICES OF KENNETH L.
COUNSEL TO HUMBLE CREW                                 BAUM LLC                       ATTN: KENNETH L. BAUM, ESQ.          167 MAIN STREET                                  HACKENSACK    NJ   07601                  201-853-3030     201-584-0297 kbaum@kenbaumdebtsolutions.com

COUNSEL TO PCG BURBANK GL, LLC, PCG WOODLAND HILLS LAW OFFICES OF RONALD K.                                                                                                 NEWPORT
TOPANGA, LLC, AND REDLANDS TOWN CENTER RETAIL III, LLC BROWN, JR.                     ATTN: RONALD K. BROWN, JR.           901 DOVE STREET               SUITE 120          BEACH         CA   92660                  949-250-3322     949-250-3387 ron@rkbrownlaw.com

                                                       LAWRENCE, KAMIN, SAUNDERS
COUNSEL TO KOLCRAFT ENTERPRISES, INC.                  & UHLENHOP, LLC           ATTN: MARK A. CARTER, ESQ.                300 S. WACKER DRIVE           SUITE 500          CHICAGO       IL   60606                  312-372-1947     312-372-2389 mcarter@LKSU.com
COUNSEL TO CUDLIE ACCESSORIES LLC, CHILDREN'S APPAREL                                                                                                                                                                                               hlazarus@lazarusandlazarus.com
NETWORK, LTD                                          LAZARUS & LAZARUS, PC           ATTN: HARLAN M. LAZARUS, ESQ         240 MADISON AVENUE            8TH FLOOR          NEW YORK      NY   10016                  212-889-7400     212-684-0314 harlan.lazarus@gmail.com

COUNSEL TO KIDZ DELIGHT, GROUP SALES, INC., IMPACT
IMPORTS INTERNATIONAL, INC., GOLD, INC., BENENSON      LECLAIRRYAN, A PROFESSIONAL
CAPITAL PARTNERS, LLC, AND BENENSON BELLEVUE II L.P.   CORPORATION                 ATTN: CHRISTOPHER L. PERKINS            919 EAST MAIN STREET          24TH FLOOR         RICHMOND      VA   23219                  804-783-7550     804-783-7686 christopher.perkins@leclairryan.com

                                                       LECLAIRRYAN, A PROFESSIONAL
COUNSEL TO ICF OLSON                                   CORPORATION                 ATTN: COREY S. BOOKER                   919 EAST MAIN STREET          24TH FLOOR         RICHMOND      VA   23219                  804-915-4137     804-916-7230 corey.booker@leclairryan.com
                                                                                                                                                         1037 RAYMOND
                                                       LECLAIRRYAN, A PROFESSIONAL ATTN: DANIEL M. ELIADES, MATTEO                                       BOULEVARD,                                                                                 daniel.eliades@leclairryan.com
COUNSELT TO IMPACT IMPORTS INTERNATIONAL, INC.         CORPORATION                 PERCONTINO                              ONE RIVERFRONT PLAZA          SIXTEENTH FLOOR    NEWARK        NJ   07102                  973-491-3391     973-491-3604 matteo.percontino@leclairryan.com
                                                                                                                                                         1037 RAYMOND
COUNSEL TO DONLEN TRUST,                               LECLAIRRYAN, A PROFESSIONAL                                                                       BOULEVARD, 16TH
A DELAWARE BUSINESS TRUST, AND DONLEN CORPORATION      LIMITED LIABILITY COMPANY   ATTN: DAVID S. CATUOGNO, ESQ.           ONE RIVERFRONT PLAZA          FLOOR              NEWARK        NJ   07102                  973-491-3600     973-491-3555 david.catuogno@leclairryan.com
COUNSEL TO BENENSON CAPITAL PARTNERS, LLC, AND                                                                             545 LONG WHARF DRIVE,
BENENSON BELLEVUE II L.P.                              LECLAIRRYAN, PLLC              ATTN: NICLAS A. FERLAND              NINTH FLOOR                                      NEW HAVEN   CT     06511                  203-672-3211     203-672-3332 niclas.ferland@leclairryan.com
COUNSEL TO KENT INTERNATIONAL, INC., USA HELMET SUB                                   ATTN: WILLIAM E. SHMIDHEISER, III,   90 NORTH MAIN STREET,                            HARRISONBUR
KENT INTL, INC. AND KAZAM, LLC                         LENHART PETTIT                 NANCY R. SCHLICHTING                 SUITE 201                     PO BOX 1287        G           VA     22803                  540-437-3137     540-437-3101 wes@lplaw.com
                                                       LEVENE, NEALE, BENDER, YOO &   ATTN: EVE H. KARASIK, JEFFREY S.     10250 CONSTELLATION                                                                                                      ehk@lnbyb.com
COUNSEL TO CASTLE & COOKE CORONA CROSSINGS, LLC        BRILL, LLP                     KWONG                                BOULEVARD                     SUITE 1700         LOS ANGELES   CA   90067                                   310-229-1244 jsk@lnbyb.com
                                                       LEWIS ROCA ROTHGERBER          ATTN: BRENT R. COHEN, CHAD S.                                                                                                                                 BCohen@lrrc.com
COUNSELT TO GOLD, INC.                                 CHRISTIE, LLP                  CABY                                 1200 17TH STREET              SUITE 3000         DENVER        CO   80202                  303-623-9000     303-623-9222 CCaby@lrrc.com
                                                       LINEBARGER GOGGAN BLAIR &
COUNSEL TO JEFFERSON COUNTY                            SAMPSON, LLP                   ATTN: CLAYTON E. MAYFIELD            1148 PARK STREET                                 BEAUMONT      TX   77701-3614             409-832-9483     409-833-2638 beaumont.bankruptcy@publicans.com
                                                       LINEBARGER GOGGAN BLAIR &
COUNSEL TO MCLENNAN COUNTY                             SAMPSON, LLP                   ATTN: DIANE WADE SANDERS             P.O. BOX 17428                                   AUSTIN        TX   78760                  512-447-6675     512-443-5114
                                                       LINEBARGER GOGGAN BLAIR &
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO            SAMPSON, LLP                   ATTN: DON STECKER                    711 NAVARRO STREET            STE 300            SAN ANTONIO TX     78205                  210-225-6763     210-225-6410 sanantonio.bankruptcy@publicans.com
COUNSEL TO TARRANT COUNTY, DALLAS COUNTY, GREGG        LINEBARGER GOGGAN BLAIR &                                           2777 N. STEMMONS
COUNTY AND SMITH COUNTY                                SAMPSON, LLP                   ATTN: ELIZABETH WELLER               FREEWAY                       SUITE 1000         DALLAS        TX   75207                  214-880-0089     469-221-5003 dallas.bankruptcy@publicans.com
COUNSEL TO CYPRESS - FAIRBANKS, ISD, HARRIS COUNTY,
GALVESTION COUNTY, MONTGOMERY COUNTY, AND FORT         LINEBARGER GOGGAN BLAIR &
BEND COUNTY                                            SAMPSON, LLP              ATTN: JOHN P. DILLMAN                     PO BOX 3064                                      HOUSTON       TX   77253-3064             713-844-3400     713-844-3503 houston_bankruptcy@publicans.com
COUNSEL TO LVP ST. AUGUSTINE
OUTLETS, LLC                                           LINOWES AND BLOCHER, LLP       ATTN: JOHN T. FARNUM                 7200 WISCONSIN AVENUE         SUITE 800          BETHESDA      MD   20814                  301-961-5275     301-654-2801 jfarnum@linowes-law.com
COUNSEL TO TERENCE M TOMBARI                           LUKINS & ANNIS, PS             ATTN: TREVOR R. PINCOCK              717 W SPRAGUE AVE             SUITE 1600         SPOKANE       WA   99201                  509-455-9555     509-747-2323 tpincock@lukins.com

COUNSEL TO DREAM ON ME INDUSTRIES, INC.                MACIAG LAW, LLC               ATTN: THADDEUS R. MACIAG, ESQ.        475 WALL STREET                                  PRINCETON     NJ   08540                  908-704-8800                    MaciagLaw2@aol.com
                                                                                     ATTN: Anne M. Magrduer, Leon          1889 Preston White Drive,
Counsel to Oakley Grove Devleopment LLC                Magruder Cook & Koutsouftikis Koutsouftikis                         Suite 200                                        Reston        VA   20191                  571-313-1503     571-313-8967 lkouts@magruderpc.com
                                                                                                                                                   90 SOUTH 7TH
COUNSEL TO ENERGY MANAGEMENT COLLABORATIVE, LLC        MASLON, LLP                    ATTN: AMY J. SWEDBERG                3300 WELLS FARGO CENTER STREET                   MINNEAPOLIS   MN   55402                  612-672-8367     612-642-8367 Amy.Swedberg@maslon.com
                                                                                      ATTN: JEFFREY T. TESTA, JOHN R.                                                                                                                               jtesta@mccarter.com
COUNSEL TO NEW ADVENTURES, LLC                         McCARTER & ENGLISH, LLP        STOELKER                             FOUR GATEWAY CENTER           100 MULBERRY ST.   NEWARK        NJ   07102                  973-622-4444                  jstoelker@mccarter.com




                                                                                                                                                       Page 9 of 18
                                                       Case 17-34665-KLP                                    Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                         Desc Main
                                                                                                                    Document              Page 27 of 35
                                                                                                                          In re: Toys "R" Us, Inc., et al.
                                                                                                                                                       Core/2002 Service List
                                                                                                                                                      Case No. 17-34665 (KLP)



                     DESCRIPTION                                NAME                        NOTICE NAME                                   ADDRESS 1                   ADDRESS 2        CITY     STATE POSTAL CODE COUNTRY            PHONE       FAX                          EMAIL
COUNSEL TO TAX APPRAISAL DISTRICT OF BELL COUNTY, THE
COUNTY OF
BRAZOS, TEXAS, THE COUNTY OF DENTON, TEXAS, THE
COUNTY OF HAYS, TEXAS, CITY OF WACO AND/OR WACO
INDEPENDENT SCHOOL DISTRICT, MIDLAND CENTRAL
APPRAISAL DISTRICT AND THE COUNTY OF WILLIAMSON,      MCCREARY, VESELKA, BRAGG &
TEXAS                                                 ALLEN, PC                  ATTN: LEE GORDON                                 PO BOX 1269                                     ROUND ROCK    TX   78680                  512-323-3200     512-323-3205

COUNSEL TO NEW JERSEY SELF-INSURERS GUARANTY                   MCELROY, DEUTSCH,
ASSOCIATION                                                    MULVANEY & CARPENTER, LLP     ATTN: JEFFREY BERNSTEIN, ESQ.        570 BROAD STREET                                NEWARK        NJ   07102                  973-622-7711                    jbernstein@mdmc-law.com

COUNSEL TO NEW JERSEY SELF-INSURERS GUARANTY                   MCELROY, DEUTSCH,                                                                                225 LIBERTY STREET,
ASSOCIATION                                                    MULVANEY & CARPENTER, LLP     ATTN: NICOLE A. LEONARD, ESQ.        BROOKFIELD PLACE              36TH FLOOR          NEW YORK    NY   10281                  212-483-9490                    nleonard@mdmc-law.com

                                                               MCELROY, DEUTSCH,
COUNSEL TO THE CHESTERFIELD DEVELOPMENT, L.L.C.                MULVANEY, & CARPENTER, LLP ATTN: DAVID P. PRIMACK, ESQUIRE         300 DELAWARE AVENUE           SUITE 700         WILMINGTON    DE   19801                  302-300-4512                  dprimack@mdmc-law.com
CO-COUNSEL TO NEXBANK SSB AND THE AD HOC GROUP OF                                         ATTN: DION W. HAYES, SARAH B.                                                                                                                                   dhayes@mcguirewoods.com
B-4 LENDERS                                                    McGUIREWOODS, LLP          BOEHM                                   800 EAST CANAL STREET                           RICHMOND      VA   23219                  804-775-7487     804-698-2255 sboehm@mcguirewoods.com
CO-COUNSEL TO NEXBANK SSB AND THE AD HOC GROUP OF
B-4 LENDERS                                                    McGUIREWOODS, LLP             ATTN: DOUGLAS M. FOLEY               2001 K STREET NW              SUITE 400         WASHINGTON DC      20006                  202-857-1720     202-828-3301 dfoley@mcguirewoods.com
COUNSEL TO RUBIE'S COSTUME COMPANY, INC.,
MASQUERADE LLC, IMAGINE TOY COMPANY LLC, AND                   MEYER, SUOZZI, ENGLISH &                                           990 STEWART AVENUE,
BUYSEASONS ENTERPRISES, LLC                                    KLEIN, PC                     ATTN: EDWARD J. LOBELLO, ESQ.        SUITE 300                     PO BOX 9194       GARDEN CITY   NY   11530-9194             516-592-5706     516-741-6706 elobello@msek.com
COUNSEL TO CHARLES COUNTY MARLYAND AND PRINCE                  MEYERS, RODBELL &
GEORGE'S COUNTY, MARYLAND                                      ROSENBAUM, PA                 ATTN: M. EVAN MEYERS                 6801 KENILWORTH AVENUE SUITE 400                RIVERDALE     MD   20737-1385             301-699-5800     301-779-5746 bdept@mrrlaw.net
INTERESTED PARTY                                               MICHAEL BAZLEY                                                     P.O. BOX 4000                                   VACAVILLE     CA   95696
                                                                                                                                  601 PENNSYLVANIA
COUNSEL TO KIN PROPERTIES, INC. AND AFFILIATES                 MICHAEL BEST & FRIEDRICH LLP ATTN: JONATHAN L. GOLD                AVENUE, NW             SUITE 700 SOUTH          WASHINGTON DC      20004                  202-747-9594     202-347-1819 jlgold@michaelbest.com
COUNSEL TO DOREL INDUSTRIES INC. (D/B/A DOREL HOME
PRODUCTS) AND ITS AFFILIATES, SUBSIDIARIES, AND
DIVISIONS INCLUDING DOREL ASIA, INC., DOREL JUVENILE
GROUP, INC., PACIFIC CYCLE, INC. (F/K/A PACIFIC CYCLE, LLC),
DOREL HOME FURNISHINGS INC. (F/K/A AMERIWOOD                   MICHAEL BEST & FRIEDRICH,                                          601 PENNSYLVANIA
INDUSTRIES, INC.)                                              LLP                           ATTN: JONATHAN L. GOLD, ESQ.         AVENUE, NW                    SUITE 700 SOUTH   WASHINGTON DC      20004                  202-747-9594     202-347-1819 jlgold@michaelbest.com
COUNSEL TO CRAYOLA LLC, COUNSEL TO MADISON
WALDORF LLC                                                    MICHAEL WILSON PLC            ATTN: MICHAEL G. WILSON, ESQ.        PO BOX 6330                                     GLEN ALLEN    VA   23058                  804-614-8301                    mike@mgwilsonlaw.com

COUNSEL TO MATTEL, INC., NEW ADVENTURES, LLC, FEDERAL
EXPRESS CORPORATION, AND HUFFY CORPORATION            MICHAEL WILSON, PLC                    ATTN: MICHAEL G. WILSON, ESQ         PO BOX 6330                                     GLEN ALLEN    VA   23058                  804-614-8301                    mike@mgwilsonlaw.com
COUNSEL TO ALTIS GLOBAL LIMITED                       MICHAEL WILSON, PLC                    ATTN: MICHAEL G. WILSON, ESQ.        PO BOX 6330                                     GLEN ALLEN    VA   23058                  804-614-8301                    mike@mgwilsonlaw.com
                                                                                                                                                                                  TYSONS
CO-COUNSEL TO WINSTON-SALEM RETAIL ASSOCIATES, L.P.            MILES & STOCKBRIDGE P.C.      ATTN: KENNETH M. MISKEN              1751 PINNACLE DRIVE           SUITE 1500        CORNER        VA   22102                  703-610-8693     703-610-8686 kmisken@milesstockbridge.com

CO-COUNSEL TO WINSTON-SALEM RETAIL ASSOCIATES, L.P.            MILES & STOCKBRIDGE P.C.      ATTN: KRISTEN S. EUSTIS              100 LIGHT STREET, FL 10                         BALTIMORE  MD      21202                  410-385-3726                    keustis@milesstockbridge.com
COUNSEL TO RADIO ROAD TOYS, LLC, COUNSEL TO CANAL              MIRICK, O’CONNELL, DEMALLIE                                                                                        WESTBOROUG
TOYS USA LTD.                                                  & LOUGEE, LLP                 ATTN: KATE P. FOLEY, ESQUIRE         1800 WEST PARK DRIVE          SUITE 400         H          MA      01581                  508-898-1501     508-898-1502 kfoley@mirickoconnell.com
COUNSEL TO PALM BEACH HOLDINGS, LLC, NED ALTOONA,              MIRICK, O’CONNELL, DEMALLIE   ATTN: PAUL W. CAREY, ESQUIRE,                                                                                                                                pcarey@mirickoconnell.com
LLC, AND RUNNING HILL SP, LLC                                  & LOUGEE, LLP                 KATE P. FOLEY, ESQUIRE               100 FRONT STREET                                WORCESTER     MA   01608-1477             508-860-1590     508-983-6238 kfoley@mirickoconnell.com
                                                               MISSOURI DEPARTMENT OF        ATTN: JOHN WHITEMAN, SPECIAL                                                         JEFFERSON
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                      REVENUE                       ASSISTANT ATTORNEY GENERAL           BANKRUPTCY UNIT               PO BOX 475        CITY          MO   65105-0475             573-751-5531     573-751-7232 edvaecf@dor.mo.gov
                                                                                             ATTN: CHRISTOPHER J. HOCTOR,                                                                                                                                 choctor@moranreevesconn.com
COUNSEL TO BRAVO SPORTS                                        MORAN REEVES CONN PC          CHRISTIAN F. TUCKER                  100 SHOCKED SLIP, 4TH FL                        RICHMOND      VA   23219                  804-421-6250     804-421-6251 ctucker@moranreevesconn.com
                                                               MORGAN, LEWIS & BROCKIUS,     ATTN: NEIL E. HERMAN, ESQUIRE,
COUNSEL TO KIMCO REALTY CORPORATION                            LLP                           JAMES O. MOORE, ESQUIRE              101 PARK AVENUE                                 NEW YORK      NY   10178-0060             212-309-6669     212-309-6001 neil.herman@morganlewis.com
                                                                                                                                                                                                                                                          gwerkheiser@mnat.com
COUNSEL TO CRAYOLA LLC, COUNSEL TO MADISON                     MORRIS, NICHOLS, ARSHT &      ATTN: GREGORY W. WERKHEISER,         1201 NORTH MARKET                                                                                                       mtalmo@mnat.com
WALDORF LLC                                                    TUNNELL, LLP                  ESQ., CURTIS S. MILLER               STREET                        PO BOX 1347       WILMINGTON    DE   19899-1347             302-658-9200                  cmiller@mnat.com
COUNSEL TO PLAYMOBIL PLASTIC TOYS                                                            ATTN: LORENZO MARINUZZI,                                                                                                                                     LMarinuzzi@mofo.com
MANUFACTORY LTD., COUNSEL TO CHAP MEI PLASTIC TOYS                                           RAFFAELE P. FERRAIOLI, JENNIFER L.                                                                                                                           RFerraioli@mofo.com
MANUFACTORY LTD.                                               MORRISON & FOERSTER, LLP      MARINES                              250 WEST 55TH STREET                            NEW YORK      NY   10019-9601             212-468-8000     212-468-7900 JMarines@mofo.com
COUNSEL TO OPPIDAN INVESTMENT COMPANY AND
HONEYWELL INTERNATIONAL, INC.                                  MORRISON SUND, PLLC           ATTN: CYNTHIA L. HEGARTY             5125 COUNTY ROAD 101          SUITE 200         MINNETONKA    MN   55345                  952-975-0050     952-975-0058 chegarty@morrisonsund.com
                                                                                             ATTN: JEFFREY M. SCHWARTZ,
                                                                                             ESQUIRE, JEFFREY L. GANSBERG,
COUNSEL TO LEARNING RESOURCES, INC.                            MUCH SHELIST, P.C.            ESQUIRE                              191 N. WACKER DRIVE           SUITE 1800        CHICAGO       IL   60606                  312-521-2000
                                                               NATIONAL ASSOCIATION OF
ATTORNEY GENERAL                                               ATTORNEYS GENERAL             ATTN: KAREN CORDRY                   1850 M, ST., NW               12TH FLOOR        WASHINGTON DC      20036                  202-326-6025     202-331-1427 kcordry@naag.org




                                                                                                                                                             Page 10 of 18
                                                  Case 17-34665-KLP                               Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                           Desc Main
                                                                                                          Document              Page 28 of 35
                                                                                                                In re: Toys "R" Us, Inc., et al.
                                                                                                                                             Core/2002 Service List
                                                                                                                                            Case No. 17-34665 (KLP)



                     DESCRIPTION                                 NAME                         NOTICE NAME                     ADDRESS 1                   ADDRESS 2          CITY      STATE POSTAL CODE COUNTRY             PHONE                 FAX                           EMAIL
                                                       NATIONAL ASSOCIATION OF      ATTN: KAREN CORDRY, NAAG
ATTORNEY GENERAL                                       ATTORNEYS GENERAL            BANKRUPTCY COUNSEL                1850 M ST., NW          12TH FLOOR                 WASHINGTON DC      20036                  202-326-6025               301-452-1488 kcordry@naag.org
                                                       NELSON MULLINS RILEY &                                         101 CONSTITUTION AVENUE
COUNSEL TO HILEX POLY CO. LLC.                         SCARBOROUGH LLP              ATTN: DYLAN G. TRACHE             NW                      SUITE 900                  WASHINGTON DC      20001                  202-712-2800               202-712-2860 dylan.trache@nelsonmullins.com
                                                       NELSON MULLINS RILEY &                                                                 MERIDIAN, 17TH
COUNSEL TO HILEX POLY CO. LLC.                         SCARBOROUGH LLP              ATTN: JODY A. BEDENBAUGH          1320 MAIN STREET        FLOOR                      COLUMBIA     SC    29201                  803-255-9518               803-255-9038 jody.bedenbaugh@nelsonmullins.com

                                                       NEW YORK CITY LAW
COUNSEL TO NEW YORK CITY ECONOMIC DEVELOPMENT          DEPARTMENT OFFICE OF THE
CORP                                                   CORPORATION COUNSEL          ATTN: ZACHARY B. KASS             SENIOR COUNSEL                100 CHURCH STREET NEW YORK        NY    10007                  212-356-2113                              zkass@law.nyc.gov
                                                       NUTTER, MCCLENNEN & FISH                                                                     155 SEAPORT
COUNSEL TO SBAF RUNNING FOX, INC.                      LLP                          ATTN: JOHN G. LOUGHNANE           SEAPORT WEST                  BOULEVARD         BOSTON          MA    02210                  617-439-2000                              jloughnane@nutter.com
COUNSEL TO THE WILLIAM CARTER COMPANY, SKIP HOP,
INC., OSHKOSH B'GOSH, INC.                             O' HAGAN MEYER, PLLC         ATTN: CHARLES M. SIMS             11 EAST FRANKLIN STREET       SUITE 500            RICHMOND     VA    23219                  804-403-7111                              csims@ohaganmeyer.com

                                                                                  ATTN: CAROL E. MOMJIAN, SENIOR
COUNSEL TO COMMONWEALTH OF PA DEPT OF REVENUE          OFFICE OF ATTORNEY GENERAL DEPUTY ATTORNEY GENERAL             21 S. 12TH STREET             3RD FLOOR            PHILADELPHIA PA    19107-3603             215-560-2128               717-772-4526 cmomjian@attorneygeneral.gov
                                                       OFFICE OF THE ATTORNEY
ATTORNEY GENERAL                                       GENERAL OF GUAM            ATTN: BANKRUPTCY DEPARTMENT         590 S. MARINE CORPS           SUITE 901            TAMUNING     GU    96913                                             671-477-4703 law@guamag.org
                                                                                                                      ATTN: RACHEL R. OBALDO,
ATTORNEYS FOR THE TEXAS COMPTROLLER OF PUBLIC          OFFICE OF THE ATTORNEY       BANKRUPTCY & COLLECTIONS          ASSISTANT ATTORNEY
ACCOUNTS                                               GENERAL OF TEXAS             DIVISION MC 008                   GENERAL                       PO BOX 12548         AUSTIN       TX    78711-2548             512-475-4551               512-936-1409 rachel.obaldo@oag.texas.gov
                                                       OFFICE OF THE ATTORNEY
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA             GENERAL OF VIRGINIA          ATTN: KENNETH T. CUCCINELLI II    900 E. MAIN ST                                     RICHMOND     VA    23219                  804-786-2071               804-786-1991
OFFICE OF THE SECRETARY OF THE COMMONWEALTH OF         OFFICE OF THE SECRETARY OF
VIRGINIA                                               THE COMMONWEALTH                                               1111 E. BROAD ST.             4TH FL.              RICHMOND     VA    23219                  804-786-2441               804-371-0017
                                                                                   ATTN: KAREN VOGEL, TREASURER-
COUNSEL TO COUNTY OF IMPERIAL, CALIFORNIA              OFFICE OF THE TAX COLLECTOR TAX COLLECTOR                      940 WEST MAIN STREET          SUITE 106            EL CENTRO    CA    92243                  442-265-1270               442-265-1272

                                                     OFFICE OF THE UNITED STATES
OFFICE OF THE UNITED STATES ATTORNEY FOR THE EASTERN ATTORNEY FOR THE EASTERN                                                                       919 EAST MAIN
DISTRICT OF VIRGINIA                                 DISTRICT OF VIRGINIA                                             SUNTRUST BUILDING             STREET, SUITE 1900   RICHMOND     VA    23219                  804-819-5468               804-771-2316 usavae.usattys@usdoj.gov
                                                     OFFICE OF THE UNITED STATES    ATTN: LYNN A. KOHEN, GERARD R.
UNITED STATES TRUSTEE FOR THE DISTRICT OF MARYLAND   TRUSTEE                        VETTER                            6305 IVY LANE                 SUITE 600            GREENBELT    MD    20770                  301-344-6221                301-344-8431 lynn.a.kohen@usdoj.gov
                                                     OFFICE OF THE UNITED STATES    ATTN: ROBERT B. VAN ARSDALE, ESQ,                                                                                                                                       Robert.B.Van.Arsdale@usdoj.gov
UNITED STATES TRUSTEE EASTERN DISTRICT OF VIRGINIA   TRUSTEE                        SHANNON PECORARO                  701 E BROAD ST.               SUITE 4304           RICHMOND     VA    23219                  804-771-2319                804-771-2330 shannon.pecoraro@usdoj.gov
                                                                                                                                                                                                                                                            smetz@offitkurman.com
COUNSEL TO THE SULLY LIMITED PARTNERSHIP, COUNSEL TO                                ATTN: BRYN H. SHERMAN, STEPHEN                                                                                                 240-507-1723; 240-507-1705;              bsherman@offitkurman.com
KINGSTOWNE PARCEL O L.P.                             OFFIT KURMAN, PA               A. METZ, STEPHEN NICHOLS          4800 MONTGOMERY LANE 9TH FLOOR                     BETHESDA     MD    20814                  240-507-1700                240-507-1735 snichols@offitkurman.com
                                                     OKEEFE & ASSOCIATES LAW                                          130 NEWPORT CENTER                                 NEWPORT
COUNSEL TO DANFORTH HOLDINGS, LLC                    CORPORATION, P.C.              ATTN: SEAN A. O’KEEFE             DRIVE                    SUITE 140                 BEACH        CA    92660                  949-334-4135               949-274-9639 sokeefe@okeefelc.com
                                                     OKLAHOMA COUNTY                                                  320 ROBERT S. KERR, ROOM                           OKLAHOMA
OKLAHOMA COUNTY TREASURER                            TREASURER                      ATTN: TAMMY JONES, PRO SE         307                                                CITY         OK    73102                  405-713-1324               405-713-7158 tammy.jones@oklahomacounty.org
                                                     ORIENTAL TRADING COMPANY,
COUNSEL TO A BERKSHIRE HATHAWAY COMPANY              INC.                           ATTN: CONNIE KROKSH, CP           5455 S. 90TH STREET                                OMAHA        NE    68127                  402-829-4484               402-829-4489 ckroksh@oriental.com
COUNSEL TO THE DIP TAJ TERM LOAN AGENT & AD HOC                                                                                                                                                                                                             bhermann@paulweiss.com
COMMITTEE OF TAJ NOTEHOLDERS, AD HOC GROUP OF TAJ PAUL, WEISS, RIFKIND,             ATTN: BRIAN S. HERMANN, SAMUEL    1285 AVENUE OF THE                                                                                                      212-757-3990; slovett@paulweiss.com
NOTEHOLDERS                                          WHARTON & GARRISON, LLP        E. LOVETT, KELLIE A. CAIRNS       AMERICAS                                           NEW YORK     NY    10019-6064             212-373-3000               212-373-2053 kcairns@paulweiss.com
COUNSEL TO M&M ASPHALT MAINTENANCE, INC., D/B/A ALL
COUNTY PAVING                                        PECKAR & ABRAMSON, PC          ATTN: DANIEL E. BUDORICK          30 NORTH LASALLE STREET       SUITE 4126           CHICAGO      IL    60602                  312-881-6303               312-435-2482 dbudorick@pecklaw.com
                                                                                                                                                                                                                                                           wlascara@pendercoward.com
                                                                                    ATTN: WILLLIAM A. LASCARA, JESSE B.                                                  VIRGINIA                                                                          jgordon@pendercoward.com
COUNSEL TO M&M ASPHALT MAINTENANCE, INC.               PENDER & COWARD, PC          GORDON                              222 CENTRAL PARK AVENUE SUITE 400                BEACH        VA    23462                  757-490-6265               757-456-2935
COUNSEL TO NESTLE USA, INC.                            PEPPER HAMILTON LLP          ATTN: KAY STANDRIDGE KRESS          4000 TOWN CENTER        SUITE 1800               SOUTHFIELD   MI    48075                  248-359-7365               313-557-0656 kressk@pepperlaw.com

COUNSEL TO KAZ USA, INC., KAZ CANADA, AND OXO
INTERNATIONAL LTD., COUNSEL TO OXO INTERNATIONAL,                                                                     HERCULES PLAZA, SUITE         1313 MARKET
LTD., KAZ USA, INC., AND KAZ CANADA, INC.              PEPPER HAMILTON, LLP         ATTN: HENRY J. JAFFE, ESQUIRE     5100                          STREET, PO BOX 1709 WILMINGTON    DE    19899-1709             302-777-6500               302-421-8390 jaffeh@pepperlaw.com
COUNSEL TO CARROLLTON-FARMER BRANCH, ISD, CITY OF
GARLAND, GARLAND, ISD, ARLINGTON, ISD, CROWLEY, ISD,   PERDUE, BRANDON, FIELDER,    ATTN: EBONEY COBB, ELIZABETH
CITY OF GRAPEVINE-COLLEYVILLE, ISD                     COLLINS & MOTT, LLP          BANDA CALVO                       500 E. BORDER STREET          SUITE 640            ARLINGTON    TX    76010                  817-461-3344               817-860-6509 ecobb@pbfcm.com

COUNSEL TO CITY OF WICHITA FALLS, WICHITA FALLS        PERDUE, BRANDON, FIELDER,
INDEPENDENT SCHOOL DISTRICT AND WICHITA COUNTY         COLLINS & MOTT, LLP          ATTN: JEANEMARIE BAER             PO BOX 8188                                        WICHITA FALLS TX   76307                  940-723-4323               940-723-8553 jbaer@pbfcm.com

                                                       PERDUE, BRANDON, FIELDER,
COUNSEL TO CITY OF MERCEDES                            COLLINS & MOTT, LLP          ATTN: JOHN T. BANKS               3301 NORTHLAND DRIVE          SUITE 505            AUSTIN       TX    78731                  512-302-0190               512-302-1802 jbanks@pbfcm.com




                                                                                                                                                 Page 11 of 18
                                                  Case 17-34665-KLP                                    Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                           Desc Main
                                                                                                               Document              Page 29 of 35
                                                                                                                     In re: Toys "R" Us, Inc., et al.
                                                                                                                                                 Core/2002 Service List
                                                                                                                                                Case No. 17-34665 (KLP)



                     DESCRIPTION                                     NAME                          NOTICE NAME                      ADDRESS 1                     ADDRESS 2       CITY      STATE POSTAL CODE COUNTRY             PHONE        FAX                        EMAIL

COUNSEL TO SPRING BRANCH INDEPENDENT SCHOOL
DISTRICT, SPRING INDEPENDENT SCHOOL DISTRICT, HUMBLE
INDEPENDENT SCHOOL DISTRICT, CLEAR CREEK
INDEPENDENT SCHOOL DISTRICT, CITY OF HOUSTON, CITY OF
KATY, HARRIS COUNTY MUNICIPAL UTILITY DISTRICT #358,
HARRIS COUNTY WATER CONTROL AND IMPROVEMENT
DISTRICT #155, BRAZORIA COUNTY TAX OFFICE, DICKINSON
INDEPENDENT SCHOOL DISTRICT, WOODLANDS METRO
CENTER MUNICIPAL UTILITY DISTRICT, WOODLANDS ROAD
UTILITY DISTRICT #1, FORT BEND INDEPENDENT SCHOOL
DISTRICT, FORT BEND COUNTY LEVEE IMPROVEMENT              PERDUE, BRANDON, FIELDER,
DISTRICT #2                                               COLLINS & MOTT, LLP           ATTN: OWEN M. SONIK                 1235 NORTH LOOP WEST            SUITE 600         HOUSTON       TX   77008                  713- 862-1860     713-862-1429 osonik@pbfcm.com
COUNSEL TO SHERMAG INTERNATIONAL, DIVISION OF BDM +                                                                         700 THIRTEENTH STREET,
FURNITURE INC.                                            PERKINS COIE LLP              ATTN: JOHN ROCHE                    N.W.                            SUITE 600         WASHINGTON DC      20005-3960             202-434-1627      202-654-9106 jroche@perkinscoie.com
COUNSEL TO SHERMAG INTERNATIONAL, DIVISION OF BDM +
FURNITURE INC.                                            PERKINS COIE LLP              ATTN: SCHUYLER G. CARROLL           30 ROCKEFELLER PLAZA                              NEW YORK      NY   10112                  212-262-6900      212-977-1635 scarroll@perkinscoie.com
                                                          PINELLAS COUNTY TAX           ATTN: CHARLES W. THOMAS, CFC,
COUNSEL TO PINELLAS COUNTY TAX COLLECTOR                  COLLECTOR                     ROBIN FERGUSON, CFCA, CPM           POST OFFICE BOX 6340                              CLEARWATER    FL   33758-6340             727-464-3386      727-464-4110 pctcbk@taxcollect.com

COUNSEL TO CASTLE & COOKE CORONA CROSSINGS, LLC     POLSINELLI, LLP                     ATTN: CHRISTOPHER A. WARD           222 DELAWARE AVENUE             SUITE 1101        WILMINGTON    DE   19801                                    302-252-0921 cward@polsinelli.com
COUNSEL TO EXPLORE SCIENTIFIC, LLC                  POLSINELLI, LLP                     ATTN: SHANTI M. KATONA              222 DELAWARE AVENUE             SUITE 1101        WILMINGTON    DE   19801                                    302-252-0921 skatona@polsinelli.com
COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE AND COLLATERAL TRUSTEE FOR THE TRU TAJ DIP
NOTES                                               PORTER HEDGES, LLP                  ATTN: ERIC M. ENGLISH, ESQ.         1000 MAIN STREET                36TH FLOOR        HOUSTON       TX   77002                  713-226-6000      713-228-1331 eenglish@porterhedges.com
                                                                                                                                                                                                                                                       toysrusteam@primeclerk.com
CLAIMS AGENT                                              PRIME CLERK, LLC          ATTN: CHRISTOPHER SCHEPPER              830 3RD AVENUE                  3RD FLOOR         NEW YORK      NY   10022                  212-257-5450      646-328-2851 serviceqa@primeclerk.com
                                                          PRIMMER PIPER EGGLESTON &
COUNSEL TO TAFT CORNERS ASSOCIATES                        CRAMER PC                 ATTN: DOUGLAS J. WOLINSKY, ESQ.         30 MAIN STREET, SUITE 500 PO BOX 1489             BURLINGTON    VT   05402-1489             802-864-0880      802-964-0382 dwolinsky@primmer.com

                                                          PROCOPIO, CORY, HARGREAVES
COUNSEL TO ESCONDIDO MISSION VILLAGE LP                   & SAVITCH, LLP             ATTN: GERALD P. KENNEDY, ESQ.          525 B STREET                    SUITE 2200        SAN DIEGO     CA   92101                  619-238-1900      619-235-0398 gerald.kennedy@procopio.com
                                                          QUINTAIROS, PRIETO, WOOD &
CO-COUNSEL TO ACCENTURE, LLP                              BOYER, P.A.                ATTN: DAMON NEWMAN                     233 S. WACKER DRIVE     70TH FLOOR                CHICAGO       IL   60606                  312-566-0040      312-566-0041 Damon.Newman@qpwblaw.com
                                                                                                                            RIVERFRONT PLAZA-WEST   901 EAST BYRD
COUNSEL TO DIONO, LLC                                     REED SMITH LLP                ATTN: ALISON R.W. TOEPP             TOWER                   STREET, SUITE 1700        RICHMOND      VA   23219-4068             804-344-3400      804-344-3410 atoepp@reedsmith.com
                                                                                        ATTN: MARSHA A. HOUSTON,            355 SOUTH GRAND AVENUE,                                                                                                    mhouston@reedsmith.com
COUNSEL TO LBG PORTAGE, LLC                               REED SMTIH LLP                CHRISTOPHER O. RIVAS                SUITE 2900                                        LOS ANGELES   CA   90071-1514             213-457-8000      213-457-8080 crivas@reedsmith.com
                                                                                                                                                                              TYSONS
COUNSEL TO IN STORE STATIONERS, LLC                       REES BROOME, PC               ATTN: ERIK W. FOX                   1900 GALLOWS ROAD               SUITE 700         CORNER        VA   22182                  703-790-1911      703-848-2530 EFox@reesbroome.com
                                                          ROBINSON BROG LEINWAND
                                                          GREENE GENOVESE & GLUCK,                                                                                                                                                                     fbr@robinsonbrog.com
COUNSEL TO 6851 VETERANS LLC                              PC                            ATTN: FRED B. RINGEL, CLEMENT YEE 875 THIRD AVENUE                  9TH FLOOR         NEW YORK      NY   10022                  212-603-6300      212-956-2164 cy@robinsonbrog.com
COUNSEL TO DEBTORS AND DEBTORS IN POSSESSION              RONALD PAGE, PLC              ATTN: RONALD A. PAGE JR.          PO BOX 73524                                        RICHMOND      VA   23235                  804-562-8704      804-482-2427 rpage@rpagelaw.com
                                                                                                                                                            800 BOYLSTON
COUNSEL TO THORLEY INDUSTRIES LLC D/B/A 4MOMS             ROPES & GRAY LLP              ATTN: JAMES M. WILTON               PRUDENTIAL TOWER                STREET            BOSTON        MA   02199-3600             617-951-7474                   james.wilton@ropesgray.com
COUNSEL TO ALLIANCE MEDIA HOLDINGS INC.                   ROSEN & ASSOCIATES, P.C.      ATTN: SANFORD P. ROSEN, ESQ.        747 THIRD AVENUE                                  NEW YORK      NY   10017-2803             212-223-1100      212-223-1102 srosen@rosenpc.com
                                                          ROUSSOS, GLANZER &
COUNSEL TO CANTOR FITZGERALD SECURITIES                   BARNHART PLC                  ATTN: KELLY M. BARNHART, ESQ.       580 E. MAIN ST., SUITE 300                        NORFOLK      VA    23510                  757-622-9005      757-624-9257 barnhart@rgblawfirm.com
COUNSEL TO ALDI (VIRGINIA) LLC                            RUBIN & LEVIN, P.C.           ATTN: JAMES E. ROSSOW JR.           135 N. PENNSYLVANIA ST.         SUITE 1400        INDIANAPOLIS IN    46204                  317-860-2893      317-453-8619 jim@rubin-levin.net
SAN DIEGO COUNTY TREASURER-TAX COLLECTOR OF               SAN DIEGO COUNTY              ATTN: DAN MCALLISTER,
CALIFORNIA                                                TREASURER-TAX COLLECTOR       BANKRUPTCY DESK                     1600 PACIFIC HIGHWAY            ROOM 162          SAN DIEGO     CA   92101                  619-531-5767      619-685-2589 dan.mcallister@sdcounty.ca.gov

CO-COUNSEL TO EPOCH EVERLASTING PLAY, LLC, MELISSA &                                                                                                                                                                                                    bgray@sandsanderson.com
DOUNG, LLC, USAOPOLY, INC., SUPER IMPULSE USA, LLC, AND                                 ATTN: WILLIAM A. GRAY, ROY M.                                                                                                                                   rterry@sandsanderson.com
GOLIATH GAMES LLC | PRESSMAN TOY CORP., COUNSEL TO                                      TERRY, JR, JOHN C. SMITH, ERIC C.                                                                                                                               jsmith@sandsanderson.com
LEARNING RESOURCES, INC.                                  SANDS ANDERSON, PC            HOWLETT                             1111 EAST MAIN STREET           PO BOX 1998       RICHMOND      VA   23218-1998             804-648-1636                    ehowlett@sandsanderson.com
COUNSEL TO ARTSANA USA, INC., THE BOPPY COMPANY LLC       SAUL EWING ARNSTEIN & LEHR,
AND CABEN ASIA PACIFIC LTD                                LLP                         ATTN: JOHN D. DEMMY                   1201 N MARKET STREET            SUITE 2300        WILMINGTON    DE   19801                  302-421-6848      302-421-5881 john.demmy@saul.com
COUNSEL TO PHILLIPS EDISON & COMPANY, PHILLIPS EDISON
LIMITED PARTNERSHIP, HAMILTON VILLAGE STATION, LLC,       SAUL EWING ARNSTEIN & LEHR,   ATTN: MARIA ELLENA CHAVEZ-
AND SHOREWOOD STATION, LLC                                LLP                           RUARK, ESQ.                         500 EAST PRATT STREET           9TH FLOOR         BALTIMORE     MD   21202                  410-332-8797      410-332-8074 maria.ruark@saul.com
                                                          SAUL EWING ARNSTEIN & LEHR,   ATTN: MONIQUE B. DISABATINO,        1201 N. MARKET STREET,
COUNSEL TO CENTERCAP ASSOCIATES, LLC                      LLP                           ESQ.                                SUITE 2300                      PO BOX 1266       WILMINGTON    DE   19899                  302-421-6806      215-972-2297 monique.disabatino@saul.com




                                                                                                                                                         Page 12 of 18
                                                       Case 17-34665-KLP                                     Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                           Desc Main
                                                                                                                     Document              Page 30 of 35
                                                                                                                           In re: Toys "R" Us, Inc., et al.
                                                                                                                                                        Core/2002 Service List
                                                                                                                                                       Case No. 17-34665 (KLP)



                       DESCRIPTION                                         NAME                          NOTICE NAME                     ADDRESS 1                   ADDRESS 2            CITY     STATE POSTAL CODE COUNTRY            PHONE        FAX                          EMAIL

COUNSEL TO PHILLIPS EDISON & COMPANY, PHILLIPS EDISON
LIMITED PARTNERSHIP, HAMILTON VILLAGE STATION, LLC,
SHOREWOOD STATION, LLC; ARTSANA (USA), INC.; THE      SAUL EWING ARNSTEIN & LEHR,                                                1919 PENNSYLVANIA
BOPPY CO., LLC; CABEN ASIA PACIFIC LTD                LLP                         ATTN: ROBERT C. GILL, ESQ.                     AVENUE, NW                    SUITE 550              WASHINGTON DC     20006-3434             202-295-6605     202-295-6705 robert.gill@saul.com
                                                      SAUL EWING ARNSTEIN & LEHR,
COUNSEL TO EQUITY INDUSTRIAL IV, LLC                  LLP                         ATTN: STEVEN C. REINGOLD                       131 DARTMOUTH STREET                                 BOSTON       MA   02116                  617-723-3300     617-723-4151 steven.reingold@saul.com
COUNSEL TO MAXELL CORPORATION OF AMERICA, INC., NTH                                                                              1100 VALLEY BROOK
250 E LLC, N.T. HEGEMAN CO., LTD.                     SCARINCI & HOLLENBECK, LLC ATTN: JOEL R. GLUCKSMAN                         AVENUE                         PO BOX 790            LYNDHURST    NJ   07071-0790             201-896-4100     201-896-8660 jglucksman@sh-law.com

COUNSEL TO JDK TOWNLINE, LLC, TMT POINT PLAZA, INC.            SCHENK ANNES TEPPER            ATTN: ROBERT D. TEPPER, ESQUIRE,                                                                                                                               rtepper@satcltd.com
AND OVERLOOK TOWNLINE, LLC                                     CAMPBELL LTD.                  TOMASZ A. SOBIERAJ, ESQUIRE        311 SOUTH WACKER DRIVE        SUITE 2500             CHICAGO      IL   60606                  312-554-3100     312-554-3115 tsobieraj@satcltd.com
COUNSEL TO DOREL INDUSTRIES INC. (D/B/A DOREL HOME
PRODUCTS) AND ITS AFFILIATES, SUBSIDIARIES, AND
DIVISIONS INCLUDING DOREL ASIA, INC., DOREL JUVENILE
GROUP, INC., PACIFIC CYCLE, INC. (F/K/A PACIFIC CYCLE, LLC),
DOREL HOME FURNISHINGS INC. (F/K/A AMERIWOOD                                                  ATTN: LOUIS T. DELUCIA, ESQ.,                                                                                                                                  ldelucia@schiffhardin.com
INDUSTRIES, INC.)                                              SCHIFF HARDIN, LLP             ALYSON M. FIEDLER, ESQ.            666 FIFTH AVENUE              17TH FLOOR             NEW YORK     NY   10103                  212-753-5000     212-7535044 afiedler@schiffhardin.com
COUNSEL TO GOLDSMITH-BLUEMOUND, LLC                            SCHULTE ROTH & ZABEL LLP       ATTN: MICHAEL L. COOK              919 THIRD AVENUE                                     NEW YORK     NY   10022                  212-756-2150     212-593-5955 michael.cook@srz.com
COUNSEL TO SEAPORT GLOBAL HOLDINGS                             SEAPORT GLOBAL HOLDINGS        ATTN: SCOTT FRIEDBERG              360 MADISON AVENUE            22ND FLOOR             NEW YORK     NY   10017                  212-616-7728     212-616-7722 sfriedberg@seaportglobal.com
                                                                                                                                                               1900 KETTERING
COUNSEL TO CROWN EQUIPMENT CORPORATION                         SEBALY SHILLITO + DYER         ATTN: ROBERT G. HANSEMAN           40 NORTH MAIN STREET          TOWER                  DAYTON       OH   45423                  937-222-2500                     RHanseman@ssdlaw.com

                                                                                                                                 1500 PENNSYLVANIA AVE,                                                                                         202-622-6464;
US SECRETARY OF TREASURY                                       SECRETARY OF TREASURY                                             NW                                                   WASHINGTON DC     20220                  202-622-2000     202-622-6415
                                                               SECURITIES AND EXCHANGE
SECURITIES AND EXCHANGE COMMISSION HEADQUARTERS                COMMISSION                     ATTN: GENERAL COUNSEL              100 F ST., NE                                        WASHINGTON DC     20549                  202-551-6061     202-772-9180 secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION PHILADELPHIA                SECURITIES AND EXCHANGE        ATTN: SHARON BINGER REGIONAL                                     1617 JFK BLVD., STE.
DIVISION                                                       COMMISSION                     DIRECTOR                           ONE PENN CENTER               520                    PHILADELPHIA PA   19103                  215-597-3100                     philadelphia@sec.gov
COUNSEL TO R&A SPARKS, LP AND R&S SPRINGFIELD                  SEMANOFF ORMSBY                                                                                                        HUNTINGDON
INVESTMENTS, INC.                                              GREENBERG & TORCHIA, LLC       ATTN: WILLIAM J. MAFFUCCI          2617 HUNTINGDON PIKE                                 VALLEY       PA   19006                                                wmaffucci@sogtlaw.com
                                                                                              ATTN: JOHN R. ASHMEAD, ESQ.,                                                                                                                                   ashmead@sewkis.com
                                                                                              GREGG S. BATEMAN, ESQ.,                                                                                                                                        bateman@sewkis.com
COUNSEL TO CANTOR FITZGERALD SECURITIES                        SEWARD & KISSEL LLP            CATHERINE V. LOTEMPIO, ESQ.        ONE BATTERY PARK PLAZA                               NEW YORK     NY   10004                  212-574-1200     212-480-8421 lotempio@sewkis.com

COUNSEL TO CFT NV DEVELOPMENTS, LLC, AS SUCCESSOR TO                                                                             233 SOUTH WACKER DRIVE,
THE ALHAMBRA REDEVELOPMENT AGENCY                    SEYFARTH SHAW LLP                        ATTN: JAMES B. SOWKA               SUITE 8000                                           CHICAGO      IL   60606                  202-828-5356     202-641-9228 jsowka@seyfarth.com
COUNSEL TO CFT NV DEVELOPMENTS, LLC, AS SUCCESSOR TO
THE ALHAMBRA REDEVELOPMENT AGENCY AND BRIGHTVIEW
ENTERPRISE SOLUTIONS, LLC F/K/A BRICKMAN FACILITIES
SOLUTIONS, LLC                                       SEYFARTH SHAW LLP                        ATTN: JAMES R. BILLINGS-KANG       975 F STREET, N.W.                                   WASHINGTON DC     20004                  202-828-5356     202-641-9228 jbillingskang@seyfarth.com
COUNSEL TO BRIGHTVIEW ENTERPRISE SOLUTIONS, LLC                                                                                  1075 PEACHTREE STREET,
F/K/A BRICKMAN FACILITIES SOLUTIONS, LLC             SEYFARTH SHAW LLP                        ATTN: JOHN W. MILLS                N.E.                          SUITE 2500             ATLANTA      GA   30309                  404-885-6687     404-724-1647 jmills@seyfarth.com
                                                     SHAPIRO SHER GUINOT &                                                       250 W. PRATT ST., SUITE                                                                                                     swf@shapirosher.com
COUNSEL TO GRAND SAKAW/HUNTINGTON, LLC               SANDLER                                  ATTN: SCOTT W. FOLEY, JOEL I. SHER 2000                                                 BALTIMORE    MD   21201                  410-385-4234     410-539-7611 jis@shapirosher.com

INDEPENDENT COUNSEL TO THE DEBTORS' INDEPENDENT
DIRECTORS, GIRAFFE HOLDINGS, LLC, GIRAFFE JUNIOR
HOLDINGS, LLC AND TOYS “R” US PROPERTY COMPANY II,             SHAW FISHMAN GLANTZ &          ATTN: ROBERT FISHMAN, PETER                                                                                                                                    rfishman@shawfishman.com
LLC                                                            TOWBIN LLC                     ROBERTS                            321 N. CLARK STREET           SUITE 800              CHICAGO      IL   60654                  312-541-0151     312-980-3888 proberts@shawfishman.com
                                                                                                                                                                                                                                                             fsosnick@shearman.com
                                                                                              ATTN: FREDRIC SOSNICK, SARA                                                                                                                                    sara.coelho@shearman.com
COUNSEL TO BANK OF AMERICA, NA                                 SHEARMAN & STERLING, LLP       COELHO, KELLY MCDONALD             599 LEXINGTON AVENUE                                 NEW YORK     NY   10022                  212-848-4000     212-848-7179 Kelly.McDonald@Shearman.com
COUNSEL TO RAVENSBURGER NORTH AMERICA, INC. AND                SHEEHAN PHINNEY BASS &         ATTN: CHRISTOPHER M. CANDON,
THINKFUN, INC.                                                 GREEN                          ESQUIRE                            1000 ELM STREET               17TH FLOOR             MANCHESTER   NH   03101                  603-627-8168     603-641-8768 ccandon@sheehan.com
COUNSEL TO CREDITORS STOKKE LLC AND ARM’S                      SHUMAKER, LOOP & KENDRICK,     ATTN: DAVID H. CONAWAY, JULIA A.                                                                                                                               dconaway@slk-law.com
LENGTH CONCEPTS, INC.                                          LLP                            MAY                                101 SOUTH TRYON STREET        SUITE 2200             CHARLOTTE    NC   28280                  704-375-0057     704-332-1197 jmay@slk-law.com
COUNSEL TO WILSON GARDENS HAVANA, LLC                          SILVER & DEBOSKEY              ATTN: STEVEN W. KELLY, ESQ.        1801 YORK STREET                                     DENVER       CO   80206                  303-399-3000     303-399-2650 skelly@s-d.com
                                                                                                                                 225 WEST WASHINGTON
SIMON PROPERTY GROUP, INC.                                     SIMON PROPERTY GROUP, INC. ATTN: RONALD M. TUCKER, ESQ            STREET                                               INDIANAPOLIS IN   46204                  317-263-2346     317-263-7901 rtucker@simon.com
COUNSEL TO PK I FULLERTON TOWN CENTER, LP                      SINGER & LEVICK, PC        ATTN: MICHELLE E. SHRIRO, ESQ.         16200 ADDISON ROAD            SUITE 140              ADDISON      TX   75001                  972-380-5533     972-380-5748 mshriro@singerlevick.com

CONSEL TO SCI ITC SOUTH FUND, LLC                              SIRLIN LESSER & BENSON, P.C.   ATTN: DANA S. PLON                 123 SOUTH BROAD STREET SUITE 2100                    PHILADELPHIA PA   19109                  215-864-9700                     dplon@sirlinlaw.com
                                                                                                                                 123 SOUTH BROAD STREET,
COUNSEL TO SCI ITC SOUTH FUND, LLC                             SIRLIN LESSER & BENSON, P.C.   ATTN: DANA S. PLON                 SUITE 2100                                           PHILADELPHIA PA   19109                  215-864-9700                  dplon@sirlinlaw.com
COUNSEL TO BABY TREND, INC.                                    SNELL & WILMER, LLP            ATTN: MICHAEL B. REYNOLDS          600 ANTON BLVD          SUITE 1400                   COSTA MESA CA     92626-7689             714-427-7000     714-427-7799 mreynolds@swlaw.com




                                                                                                                                                            Page 13 of 18
                                                 Case 17-34665-KLP                               Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                        Desc Main
                                                                                                         Document              Page 31 of 35
                                                                                                               In re: Toys "R" Us, Inc., et al.
                                                                                                                                          Core/2002 Service List
                                                                                                                                         Case No. 17-34665 (KLP)



                    DESCRIPTION                                 NAME                        NOTICE NAME                      ADDRESS 1           ADDRESS 2                CITY     STATE POSTAL CODE COUNTRY             PHONE                 FAX                         EMAIL
                                                                                                                    ATTN: ANTOINETTE YOUNG, 9801
                                                                                                                    ESQ.. ASSISTANT GENERAL WASHINGTONIAN
COUNSEL TO ROTH BROS., INC.                          SODEXO, INC.                 c/o ROTH BROS., INC.              COUNSEL                 BLVD, 12TH FLOOR         GAITHERSBURG MD    208787                 301-987-4521               301-987-4499 antoinette.young@sodexo.com
COUNSEL TO FLORIDA SELF-INSURERS GUARANTY
ASSOCIATION, INC.                                    SORENSON VAN LEUVEN, PLLC    ATTN: JAMES E. SORENSON           PO BOX 3637                                      TALLAHASSEE   FL   32315-3637             850-388-0500               850-391-6800 bk@svllaw.com
                                                     SPILMAN THOMAS & BATTLE,                                       310 FIRST STREET, SUITE
COUNSEL TO ALDI (VIRGINIA) LLC                       PLLC                         ATTN: PETER M. PEARL              1100                         PO BOX 90           ROANOKE       VA   24002-0090             540-512-1832               540-342-4480 PPearl@spilmanlaw.com
COUNSEL TO 6851 VETERANS LLC, VERSANT FUNDING LLC,
VERSANT FUNDING LLC, AND BUGABOO NORTH AMERICA,
INC.                                                 SPIRO & BROWNE, PLC          ATTN: DAVID G. BROWNE             6802 PARAGON PLACE           SUITE 410           RICHMOND      VA   23230                  804-573-9220               804-836-1855 dbrowne@sblawva.com

COUNSEL TO WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE AND COLLATERAL TRUSTEE FOR THE TRU TAJ DIP
NOTES, COUNSEL TO ENERGY MANAGEMENT
COLLABORATIVE, LLC, DUKE ENERGY CAROLINAS, LLC, DUKE
ENERGY INDIANA, LLC, DUKE ENERGY OHIO, LLC, DUKE
ENERGY KENTUCKY, LLC, DUKE ENERGY FLORIDA, LLC,
THAMES & KOSMOS, LLC, IRVING S. YASNEY TRUST,                                     ATTN: JAMES K. DONALDSON, ESQ.,                                                                                                                                      jdonaldson@spottsfain.com
CENTERPOINT OWNER, LLC, KOLCRAFT ENTERPRISES, INC.   SPOTTS FAIN, PC              NEIL E. MCCULLAGH                 411 EAST FRANKLIN STREET SUITE 600               RICHMOND      VA   23219                  804-697-2000               804-697-2100 nmccullagh@spottsfain.com
                                                     SQUIRE PATTON BOGGS (US)
COUNSEL TO ICF OLSON                                 LLP                          ATTN: PETER R. MORRISON           4900 KEY TOWER               127 PUBLIC SQUARE   CLEVELAND     OH   44114                  216-479-8500               216-479-8780 peter.morrison@squirepb.com
                                                     STAGG TERENZI CONFUSIONE &
COUNSEL TO Q-T FOUNDATIONS CO., INC.                 WABNIK, LLP                  ATTN: CARA M. GOLDSTEIN, ESQ.     401 FRANKLIN AVENUE                              GARDEN CITY   NY   11530                  516-812-4500                             cgoldstein@stcwlaw.com
COUNSEL TO LEVIN MANAGEMENT CORP., RAMCO-
GERSHENSON PROPERTIES TRUST, AND UNILVER UNITED                                   ATTN: THOMAS S. ONDER, JOSEPH H.                                                   LAWRENCEVILL                                                                      tonder@stark-stark.com
STATES, INC.                                         STARK & STARK                LEMKIN                           993 LENOX DRIVE, BLDG. 2                          E            NJ    08648                  609-219-7458; 609-896-9060 609-895-7395 jlemkin@stark-stark.com

COUNSEL TO RAMCO-GERSHENSON PROPERTIES TRUST AND                                  ATTN: THOMAS S. ONDER, ESQUIRE,                                                                                                                                      tonder@stark-stark.com
LEVIN MANAGEMENT CORPORATION                     STARK & STARK, PC                JOESPH H. LEMKIN, ESQUIRE         PO BOX 5315                                      PRINCETON     NJ   08543                  609-219-7458               609-896-0629 jlemkin@stark-stark.com
                                                 STATE OF ALABAMA ATTORNEY
ATTORNEY GENERAL                                 GENERAL                          ATTN: BANKRUPTCY DEPARTMENT       P.O. BOX 300152                                  MONTGOMERY AL      36130-0152
                                                 STATE OF ALASKA ATTORNEY
ATTORNEY GENERAL                                 GENERAL                          ATTN: BANKRUPTCY DEPARTMENT       PO BOX 110300                                    JUNEAU        AK   99811-0300                                                      attorney.general@alaska.gov
                                                 STATE OF ARIZONA ATTORNEY
ATTORNEY GENERAL                                 GENERAL                          ATTN: BANKRUPTCY DEPARTMENT       1275 W. WASHINGTON ST.                           PHOENIX       AZ   85007                                                           aginfo@azag.gov
                                                 STATE OF ARKANSAS ATTORNEY
ATTORNEY GENERAL                                 GENERAL                          ATTN: BANKRUPTCY DEPARTMENT       323 CENTER ST.               SUITE 200           LITTLE ROCK   AR   72201-2610
                                                 STATE OF CALIFORNIA
ATTORNEY GENERAL                                 ATTORNEY GENERAL                 ATTN: BANKRUPTCY DEPARTMENT       PO BOX 944255                                    SACRAMENTO CA      94244-2550                                                      bankruptcy@coag.gov

                                                     STATE OF COLORADO                                              RALPH L. CARR COLORADO       1300 BROADWAY,
ATTORNEY GENERAL                                     ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT       JUDICIAL CENTER              10TH FLOOR          DENVER        CO   80203
                                                     STATE OF CONNECTICUT
ATTORNEY GENERAL                                     ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT       55 ELM ST.                                       HARTFORD      CT   06106                                                           attorney.general@po.state.ct.us
                                                     STATE OF CONNECTICUT,
COUNSEL TO STATE OF CONNECTICUT, DEPARTMENT OF       DEPARTMENT OF REVENUE        ATTN: MARIA A. SANTOS, ASSISTANT
REVENUE SERVICES                                     SERVICES                     ATTORNEY GENERAL                 55 ELM STREET                 P.O. BOX 120        HARTFORD      CT   06141-0120             860-808-5150               860-808-5383 maria.santos@ct.gov
                                                     STATE OF DELAWARE
ATTORNEY GENERAL                                     ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT       CARVEL STATE OFFICE BLDG. 820 N. FRENCH ST.      WILMINGTON    DE   19801                                                           Attorney.General@state.DE.US
                                                     STATE OF FLORIDA ATTORNEY
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       THE CAPITOL, PL 01                               TALLAHASSEE   FL   32399-1050
                                                     STATE OF GEORGIA ATTORNEY
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       40 CAPITAL SQUARE, SW                            ATLANTA       GA   30334-1300
                                                     STATE OF HAWAII ATTORNEY
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       425 QUEEN ST.                                    HONOLULU      HI   96813                                                           hawaiiag@hawaii.gov
                                                     STATE OF IDAHO ATTORNEY
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       700 W. JEFFERSON STREET      P.O. BOX 83720      BOISE         ID   83720-1000
                                                     STATE OF ILLINOIS ATTORNEY                                     100 WEST RANDOLPH
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       STREET                                           CHICAGO       IL   60601                                                           webmaster@atg.state.il.us

                                                     STATE OF INDIANA ATTORNEY                                      INDIANA GOVERNMENT           302 W. WASHINGTON
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       CENTER SOUTH                 ST., 5TH FLOOR    INDIANAPOLIS IN      46204
                                                     STATE OF IOWA ATTORNEY
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       1305 E. WALNUT STREET                            DES MOINES    IA   50319                                                           idrbankruptcy@iowa.gov
                                                     STATE OF KANSAS ATTORNEY
ATTORNEY GENERAL                                     GENERAL                      ATTN: BANKRUPTCY DEPARTMENT       120 SW 10TH AVE.             2ND FLOOR           TOPEKA        KS   66612-1597




                                                                                                                                              Page 14 of 18
                                               Case 17-34665-KLP                             Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                      Desc Main
                                                                                                     Document              Page 32 of 35
                                                                                                           In re: Toys "R" Us, Inc., et al.
                                                                                                                                     Core/2002 Service List
                                                                                                                                    Case No. 17-34665 (KLP)



                    DESCRIPTION                               NAME                        NOTICE NAME                  ADDRESS 1                  ADDRESS 2          CITY     STATE POSTAL CODE COUNTRY            PHONE        FAX                          EMAIL
                                                   STATE OF KENTUCKY ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   700 CAPITOL AVENUE           SUITE 118           FRANKFORT     KY    40601                                                web@ag.ky.gov
                                                   STATE OF LOUISIANA ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   PO BOX 94095                                     BATON ROUGE LA      70804-4095                                           ConsumerInfo@ag.state.la.us
                                                   STATE OF MAINE ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   6 STATE HOUSE STATION                            AUGUSTA       ME    04333
                                                   STATE OF MARYLAND
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   200 ST. PAUL PLACE                               BALTIMORE     MD    21202-2202                                           oag@oag.state.md.us
                                                   STATE OF MASSACHUSETTS
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   ONE ASHBURTON PLACE                          BOSTON            MA    02108-1698                                           ago@state.ma.us
                                                   STATE OF MINNESOTA                                                                  445 MINNESOTA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   1400 BREMER TOWER       STREET               ST. PAUL          MN    55101-2131                                           Attorney.General@ag.state.mn.us
                                                                                                                                       550 HIGH STREET,
                                                   STATE OF MISSISSIPPI                                                                SUITE 1200, P.O. BOX
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   WALTER SILLERS BUILDING 220                  JACKSON           MS    39201
                                                   STATE OF MISSOURI ATTORNEY                                                                               JEFFERSON
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   SUPREME COURT BUILDING 207 W. HIGH ST.       CITY              MO    65102                                                attorney.general@ago.mo.gov
                                                   STATE OF MONTANA ATTORNEY                                   215 N SANDERS, THIRD
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   FLOOR                   PO BOX 201401        HELENA            MT    59620-1401                                           contactdoj@mt.gov
                                                   STATE OF NEBRASKA ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   2115 STATE CAPITOL           2ND FL, RM 2115     LINCOLN       NE    68509-8920                                           ago.info.help@nebraska.gov
                                                   STATE OF NEVADA ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   100 NORTH CARSON STREET                          CARSON CITY   NV    89701                                                AgInfo@ag.nv.gov
                                                   STATE OF NEW HAMPSHIRE
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   33 CAPITOL ST.                                   CONCORD       NH    03301                                                attorneygeneral@doj.nh.gov
                                                   STATE OF NEW JERSEY                                         RJ HUGHES JUSTICE            25 MARKET STREET,
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   COMPLEX                      PO BOX 080          TRENTON       NJ    08625-0080                                           askconsumeraffairs@lps.state.nj.us
                                                   STATE OF NEW MEXICO
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   P.O. DRAWER 1508                                 SANTA FE      NM    87504-1508
                                                   STATE OF NEW YORK ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   THE CAPITOL                                      ALBANY        NY    12224-0341
                                                   STATE OF NEW YORK OFFICE OF
STATE OF NEW YORK OFFICE OF THE ATTORNEY GENERAL   THE ATTORNEY GENERAL          ATTN: LAURA WOOD              120 BROADWAY                                     NEW YORK      NY    10271                 212-416-6134     212-416-8139 laura.wood@ag.ny.gov
                                                   STATE OF NORTH CAROLINA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   9001 MAIL SERVICE CENTER                         RALEIGH       NC    27699-9001
                                                   STATE OF NORTH DAKOTA                                                                    600 E BOULEVARD
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   STATE CAPITOL                AVE, DEPT 125       BISMARCK      ND    58505-0040                                           ndag@nd.gov
                                                   STATE OF OHIO ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   30 E. BROAD ST.              14TH FLOOR          COLUMBUS      OH    43215
                                                   STATE OF OKLAHOMA                                                                                            OKLAHOMA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   313 NE 21ST STREET                               CITY          OK    73105
                                                   STATE OF OREGON ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   1162 COURT STREET NE                             SALEM         OR    97301                                                consumer.hotline@doj.state.or.us
                                                   STATE OF PENNSYLVANIA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   STRAWBERRY SQUARE            16TH FLOOR          HARRISBURG    PA    17120
                                                   STATE OF RHODE ISLAND
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   150 SOUTH MAIN STREET                            PROVIDENCE    RI    02903
                                                   STATE OF SOUTH CAROLINA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   P.O. BOX 11549                                   COLUMBIA      SC    29211-1549
                                                   STATE OF SOUTH DAKOTA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   1302 EAST HIGHWAY 14         SUITE 1             PIERRE        SD    57501-8501                                           consumerhelp@state.sd.us
                                                   STATE OF TENNESSEE
                                                   ATTORNEY GENERAL, TN DEPT
ATTORNEY GENERAL                                   OF REVENUE                    ATTN: BANKRUPTCY DEPARTMENT   PO BOX 20207                                     NASHVILLE     TN    37202-0207            615-532-8928     615-741-3334 consumer.affairs@tn.gov
                                                   STATE OF TEXAS ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   CAPITOL STATION              PO BOX 12548        AUSTIN        TX    78711-2548                                           public.information@oag.state.tx.us
                                                   STATE OF UTAH ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   PO BOX 142320                                    SALT LAKE CITY UT   84114-2320                                           uag@utah.gov
                                                   STATE OF VERMONT ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   109 STATE ST.                                    MONTPELIER    VT    05609-1001
                                                   STATE OF VIRGINIA ATTORNEY
ATTORNEY GENERAL                                   GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   900 EAST MAIN STREET                             RICHMOND      VA    23219
                                                   STATE OF WASHINGTON
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   1125 WASHINGTON ST. SE       P.O. BOX 40100      OLYMPIA       WA    98504-0100
                                                   STATE OF WEST VIRGINIA
ATTORNEY GENERAL                                   ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   STATE CAPITOL BLDG. 1        ROOM E 26           CHARLESTON    WV    25305                                                consumer@wvago.gov




                                                                                                                                         Page 15 of 18
                                                  Case 17-34665-KLP                                  Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                         Desc Main
                                                                                                             Document              Page 33 of 35
                                                                                                                   In re: Toys "R" Us, Inc., et al.
                                                                                                                                               Core/2002 Service List
                                                                                                                                              Case No. 17-34665 (KLP)



                     DESCRIPTION                                   NAME                          NOTICE NAME                    ADDRESS 1                  ADDRESS 2              CITY   STATE POSTAL CODE COUNTRY            PHONE                FAX                        EMAIL
                                                                                                                                                      STATE CAPITOL,
                                                        STATE OF WISCONSIN                                               WISCONSIN DEPARTMENT         ROOM 114 EAST, P.
ATTORNEY GENERAL                                        ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT        OF JUSTICE                   O. BOX 7857         MADISON        WI   53707-7857
                                                        STATE OF WYOMING ATTORNEY
ATTORNEY GENERAL                                        GENERAL                       ATTN: BANKRUPTCY DEPARTMENT        123 CAPITOL BUILDING         200 W. 24TH STREET CHEYENNE        WY   82002
                                                        STERLING REALTY                                                  MEYER BALDWIN LONG &                                                                                                                billbaldwin@meyerbaldwin.com
COUNSEL TO STERLING REALTY ORGANIZATION CO.             ORGANIZATION CO.              ATTN: W. R. BALDWIN, III           MOORE LLP                    5600 GROVE AVENUE RICHMOND         VA   23226                                                          billbaldwin@comcast.net
                                                        STREUSAND, LANDON &
COUNSEL TO DELL FINANCIAL SERVICES, LLC                 OZBURN, LLP                   ATTN: SABRINA L. STREUSAND         811 BARTON SPRINGS ROAD SUITE 811                AUSTIN         TX   78704                  512-236-9901             512-236-9904 streusand@slollp.com
                                                                                                                                                                                                                                                           khansen@stroock.com
                                                                                  ATTN: KRISTOPHER M. HANSEN,                                                                                                                                              dfliman@stroock.com
                                                        STROOCK & STROOCK & LAVAN DANIEL A. FILMAN, DANIEL P.                                                                                                                                              dginsberg@stroock.com
CO-COUNSEL TO THE BRIGADE FUNDS                         LLP                       GINSBERG, ISAAC S. SASSON              180 MAIDEN LANE                                  NEW YORK       NY   10038                  212-806-5400             212-806-6006 isasson@stroock.com

                                                        TANNENBAUM HELPERN
COUNSEL TO VERTICAL INDUSTRIAL PARK ASSOCIATES          SYRACUSE & HIRSCHTRITT, LLP   ATTN: MICHAEL J. RIELA, ESQUIRE    900 THIRD AVEUNE             13TH FLOOR          NEW YORK       NY   10022                  212-508-6773             646-390-7034 riela@thsh.com
                                                                                                                                                                          BLOOMFIELD
COUNSEL TO TAUBMAN LANDLORDS                            TAUBMAN LANDLORDS             ATTN: ANDREW S. CONWAY, ESQ        200 EAST LONG LAKE ROAD STE 300                  HILLS          MI   48304                  248-258-7427             248-258-7586 aconway@taubman.com
COUNSEL TO BRIGHTVIEW ENTERPRISE SOLUTIONS, LLC
F/K/A BRICKMAN FACILITIES SOLUTIONS, LLC                TAYLOR ENGLISH DUMA LLP       ATTN: JOHN W. MILLS                1600 PARKWOOD CIRCLE         SUITE 200           ATLANTA        GA   30339                  404-640-5955             770-434-7376 jmills@taylorenglish.com
PROPERTY MANAGER FOR LANDLORD FACCHINO/LABARBERA        TERRACOMMERCIAL
BLOSSOM HILL LLC                                        MANAGEMENT CORP.              ATTN: JENNIFER CLARKE-PENA         873 BLOSSOM HILL ROAD                            SAN JOSE       CA   95123                  408-578-1166                            tawny@terracommercialmanagement.com

COUNSEL TO GOVERNOR'S SQUARE COMPANY DBA
GOVERNOR'S SQUARE MALL; HUNTINGTON MALL COMPANY
DBA HUNTIONTON MALL; THE CAFRO NORTHWEST
PARTNERSHIP DBA SOUTH HILL MALL; KENTUCKY OAKS MALL
COMPANY DBA KENTUCKY OAKS MALL; GREAT EAST MALL,
INC. DBA GREAT EAST MALL; OHIO VALLEY MALL COMPANY                                                                       5577 YOUNGSTOWN-
DBA OHIO VALLEY MALL                                THE CAFARO COMPANY                ATTN: RICHARD T. DAVIS             WARREN RD.                                       NILES          OH   44446                  330-747-2661             330-743-2902 rdavis@cafarocompany.com
                                                    THE LAW OFFICES OF DAVID A.
COUNSEL TO WILLIAMS PARKWAY, LLC                    GREER, PLC                        ATTN: DAVID A. GREER               500 EAST MAIN STREET         SUITE 1225          NORFOLK        VA   23510                  757-227-5155             757-227-5158 Dgreer@davidgreerlaw.com

COUNSEL TO WILMINGTON TRUST, NATIONAL ASSOCIATION,
IN ITS CAPACITY AS INDENTURE TRUSTEE AND COLLATERAL                                   ATTN: DAVID R. RUBY, WILLIAM D.                                                                                                                                      druby@t-mlaw.com
TRUSTEE FOR THE 12% SENIOR SECURED NOTES DUE 2021       THOMPSON MCMULLAN, PC         PRINCE                             100 SHOCKOE SLIP             THIRD FLOOR         RICHMOND       VA   23219                  804-698-6220             804-780-1813 wprince@t-mlaw.com
COUNSEL TO TRIANGLE PLAZA I LLC AND TRIANGLE PLAZA II                                                                    1114 AVENUE OF THE
LLC                                                     TORYS LLP                     ATTN: ALISON D. BAUER              AMERICAS                     23RD FLOOR          NEW YORK   NY       10036                  212-880-6000             212-682-0200 abauer@torys.com
DEBTORS                                                 TOYS R US, INC.               ATTN: GENERAL COUNSEL              1 GEOFFREY WAY                                   WAYNE      NJ       07470
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP                TRAINOR FAIRBROOK             ATTN: JENNIFER L. PRUSKI           PO BOX 255824                                    SACRAMENTO CA       95865                  916-929-7000             916-929-7111 jpruski@trainorfairbrook.com
                                                        TRAVIS COUNTY TAX
                                                        COLLECTOR-ASSESSOR, BRUCE     ATTN: KAY D. BROCK, DAVID
COUNSEL TO TRAVIS COUNTY                                ELFANT                        ESCAMILLA                          PO BOX 1748                                      AUSTIN         TX   78767                  512-854-9092             512-854-9316 kay.brock@traviscountytx.gov
COUNSEL TO NPMC RETAIL, LLC AND SIMON THOMAS AND
ARRON KENDALL AS JOINT ADMINISTRATORS OF TOYS R US
LIMITED (IN ADMINISTRATION) AND TOYS R US HOLDINGS
LIITED (IN ADMINISTRATION)                              TROUTMAN SANDERS LLP          ATTN: ANDREW B. BUXBAUM, ESQ.      1001 HAXALL POINT            SUITE 1500          RICHMOND       VA   23219                  804-697-1436; 804-697-1200 804-697-1339 Andrew.buxbaum@troutman.com
COUNSEL TO SIMON THOMAS AND ARRON KENDALL AS
JOINT ADMINISTRATORS OF TOYS R US LIMITED (IN                                         ATTN: HUGH M. MCDONALD,
ADMINISTRATION) AND TOYS R US HOLDINGS LIMITED (IN                                    PATRICK E. FITZMAURICE, BRETT D.
DMINISTRATION)                                          TROUTMAN SANDERS LLP          GOODMAN                            875 THIRD AVENUE                                 NEW YORK       NY   10022                  212-704-6000             212-704-6000
                                                                                                                         1850 TOWERS CRESCENT                             TYSONS
COUNSEL TO ACCENTURE, LLP                               TROUTMAN SANDERS LLP          ATTN: S. MOHSIN REZA, ESQ.         PLAZA                        SUITE 500           CORNER         VA   22182                  703-734-4351             703-448-6510 mohsin.reza@troutman.com
COUNSEL TO TRU TRUST 2016-TOYS, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2016-
TOYS, BANK OF AMERICA, N.A., GRACO CHILDREN'S
PRODUCTS, INC., NUK USA, LLC, IGNITE USA, LLC,                                                                                                                            VIRGINIA
RUBBERMAID, INC. AND SANFORD, LP                        TROUTMAN SANDERS, LLP         ATTN: JONATHAN L. HAUSER           222 CENTRAL PARK AVENUE SUITE 2000               BEACH          VA   23462                  757-687-7768             757-687-1505 jonathan.hauser@troutman.com
COUNSEL TO SUPER TECHNOLOGY LIMITED                     TROUTMAN SANDERS, LLP         ATTN: MITCHEL H. PERKIEL           875 THIRD AVENUE                                 NEW YORK       NY   10022                  212-704-6016             212-704-5915 mitchel.perkiel@troutmansanders.com

COUNSEL TO MAKE IT REAL, LLC                            TYDINGS & ROSENBERG, LLP      ATTN: ALAN M. GROCHAL, ESQUIRE     ONE EAST PRATT STREET        SUIE 901            BALTIMORE      MD   21202                  410-752-9700             410-727-5460 agrochal@tydingslaw.com

                                                                                      STRUCTURED FINANCE RELATIONSHIP                                                                                      UNITED
SECURITY TRUSTEE FOR THE UK REAL ESTATE CREDIT FACILITY U.S. BANK TRUSTEES LMITED     MANAGEMENT                      125 OLD BROAD STRET                                 LONDON              EC2N 1AR     KINGDOM
                                                        UNITED STATES OF AMERICA                                                                      950 PENNSYLVANIA
ATTORNEY GENERAL                                        ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT        US DEPT OF JUSTICE           AVE NW              WASHINGTON DC       20530-0001




                                                                                                                                                   Page 16 of 18
                                                   Case 17-34665-KLP                             Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                          Desc Main
                                                                                                         Document              Page 34 of 35
                                                                                                               In re: Toys "R" Us, Inc., et al.
                                                                                                                                             Core/2002 Service List
                                                                                                                                            Case No. 17-34665 (KLP)



                     DESCRIPTION                                 NAME                        NOTICE NAME                     ADDRESS 1             ADDRESS 2               CITY      STATE POSTAL CODE COUNTRY             PHONE                   FAX                       EMAIL
                                                                                   ATTN: JAMES C.COSBY, J. BRANDON    RIVERFRONT PLAZA – WEST 901 E. BYRD STREET,                                                                                          jcosby@vanblacklaw.com
COUNSEL TO FUNG RETAILING LIMITED                     VANDEVENTER BLACK LLP        SIEG                               TOWER                   SUITE 1600               RICHMOND      VA   23219                  804-237-8820                 804-237-8801 bsieg@vanblacklaw.com

COUNSEL TO GRID DYNAMICS INTERNATIONAL, INC.          VECTIS LAW GROUP             ATTN: PATRICK M. COSTELLO, ESQ.    1900 S. NORFOLK STREET        SUITE 350          SAN MATEO     CA   94403                  650-320-1688                 650-320-1687 pcostello@vectislawgroup.com
                                                                                                                                                                       TYSONS
COUNSEL TO QUARTO PUBLISHING GROUP USA, INC.          VENABLE LLP                  ATTN: STEPHEN K. GALLAGHER         8010 TOWERS CRESCENT          SUITE 300          CORNER        VA   22182                  703-760-1600                 703-821-8949 skgallagher@venable.com
                                                      VIRGINIA DEPARTMENT OF       ATTN: OFFICE OF CUSTOMER
VIRGINIA DEPARTMENT OF TAXATION                       TAXATION                     SERVICES                           PO BOX 1115                                      RICHMOND      VA   23218-1115

COUNSEL TO BUGABOO NORTH AMERICA, INC. AND SONY
INTERACTIVE ENTERTAINMENT AMERICA LLC F/K/A SONY                                   ATTN: HEIKE M. VOGEL, ESQ., ERIC H.                                                                                                                                     hvogel@vogelbachpc.com
COMPUTER ENTERTAINMENT AMERICA LLC                    VOGEL BACH & HORN, LLP       HORN, ESQ.                          1441 BROADWAY                5TH FLOOR          NEW YORK      NY   10018                  212-242-8350                 646-607-2075 ehorn@vogelbachpc.com
                                                                                   ATTN: CHRISTOPHER SCHREIBER,        411 EAST WISCONSIN
COUNSEL TO FUN2PLAY TOYS, LLC                         VON BRIESEN & ROPER, S.C.    ESQ.                                AVENUE                       SUITE 1000         MILWAUKEE     WI   53202                  414-287-1212                 414-238-6648 cschreib@vonbriesen.com

COUNSEL TO GEMINI PLACE TOWNE CENTER LLC, SUCCESSOR   VORYS, SATER, SEYMOUR AND
IN INTEREST TO N.P. LIMITED PARTNERSHIP               PEASE LLP                    ATTN: TIFFANY STRELOW COBB, ESQ. 52 EAST GAY STREET              P.O. BOX 1008      COLUMBUS      OH   43216-1008             614-464-6400                 614-464-6350 tscobb@vorys.com
COUNSEL TO THE DIP DELAWARE TERM LOAN AGENT & AD      WACHTELL, LIPTON, ROSEN &
HOC GROUP OF B‑4 LENDERS                              KATZ                         ATTN: JOSHUA A. FELTMAN            51 WEST 52ND ST.                                 NEW YORK      NY   10019                  212-403-1000                 212-403-2000 JAFeltman@wlrk.com
                                                                                                                                                                                                                                                           jafeltman@wlrk.com
CO-COUNSEL TO NEXBANK SSB AND THE AD HOC GROUP OF     WACHTELL, LIPTON, ROSEN &    ATTN: JOSHUA A. FELTMAN, EMIL A.                                                                                                                                        eakleinhaus@wlrk.com
B-4 LENDERS                                           KATZ                         KLEINHAUS, NEIL K. CHATANI         51 WEST 52ND ST.                                 NEW YORK      NY   10019                  212-403-1000                 212-403-2000 nkchatani@wlrk.com
                                                      WARNER NORCROSS & JUDD,                                                                       111 LYON STREET,
COUNSEL TO PBM PRODUCTS, LLC AND PERRIGO COMPANY      LLP                          ATTN: GORDON J. TOERING            900 FIFTH THIRD CENTER        NW                 GRAND RAPIDS MI    49503                  616-752-2185                 616-222-2185 gtoering@wnj.com
                                                      WASHINGTON DC ATTORNEY
ATTORNEY GENERAL                                      GENERAL                      ATTN: BANKRUPTCY DEPARTMENT        441 4TH STREET NW                                WASHINGTON DC      20001                                                             dc.oag@dc.gov
COUNSEL TO KENT INTERNATIONAL, INC., USA HELMET SUB
KENT INTL, INC. AND KAZAM, LLC                        WASSERMAN, JURISTA & STOLZ ATTN: DONALD W. CLARKE, ESQUIRE 110 ALLEN ROAD                     SUITE 304          BASKING RIDGE NJ   07920                  973-346-7604                 973-467-8126 dclarke@wjslaw.com

COUNSEL TO COLUMBIA PLAZA SHOPPING CENTER VENTURE,
COUNSEL TO COLUMBIA PLAZA SHOPPING CENTER VENTURE
AND WALTERRS ACQUISITIONS, INC., COUNSEL TO F&S FORT
SMITH, LLC, COUNSEL TO FORTH SMITH VENTURES, L.L.C.,
GOOGLE, LLC AND PINE TREE PROPERTIES; ALTERRA AMERICA WATT, TIEDER, HOFFAR &                                          1765 GREENSBORO STATION
INSURANCE COMPANY                                     FITZGERALD, LLP             ATTN: JENNIFER L. KNEELAND          PLACE                   SUITE 1000               MCLEAN        VA   22102                  703-749-1026                 703-893-8029 jkneeland@watttieder.com
                                                                                  ATTN: MATTHEW S. BARR & KELLY                                                                                                                                            matt.barr@weil.com
COUNSEL TO LEGO SYSTEMS, INC.                         WEIL, GOTSHAL & MANGES, LLP DIBLASI                             767 FIFTH AVENUE                                 NEW YORK      NY   10153                  212-310-8000                 212-310-8007 kelly.diblasi@weil.com
                                                                                  ATTN: RAY C. SCHROCK, P.C., RYAN                                                                                                                                         Ray.Schrock@weil.com
COUNSEL TO CLAIRE'S INC.                              WEIL, GOTSHAL & MANGES, LLP PRESTON DAHL                        767 FIFTH AVENUE                                 NEW YORK      NY   10153                  212-310-8000                              Ryan.Dahl@weil.com
                                                      WEISBROD MATTEIS & COPLEY                                       1200 NEW HAMPSHIRE AVE.
COUNSEL TO NTH 250 E LLC, N.T. HEGEMAN CO., LTD.      PLLC                        ATTN: DEREK Y. SUGIMURA             NW                      SUITE 600                WASHINGTON DC      20036                  202-499-7908                 202-478-1795 dsugimura@wmclaw.com
CO-COLLATERAL AGENT FOR THE SECURED REVOLVING         WELLS FARGO BANK, NATIONAL ATTN: PRESIDENT OR GENERAL           ONE BOSTON PLACE, 19TH
CREDIT FACILITY                                       ASSOCIATION                 COUNSEL                             FLOOR                                            BOSTON        MA   02108
                                                      WESTERMAN BALL EDERER
COUNSEL TO SUNRISE PROMENADE ASSOCIATES, A NEW        MILLER ZUCKER & SHARFSTEIN,
YORK LIMITED PARTNERSHIP                              LLP                         ATTN: THOMAS A. DRAGHI, ESQ.        1201 RXR PLAZA                                   UNIONDALE     NY   11556                  516-622-9200                 516-622-9212 tdraghi@westermanllp.com
                                                      WHARTON ALDHIZER &
CO-COUNSEL TO THE BRIGADE FUNDS                       WEAVER PLC                  ATTN: STEPHAN W. MILO               125 S. AUGUSTA STREET         SUITE 2000         STAUNTON      VA   24401                  540-885-0199                 540-434-5502 smilo@wawlaw.com
                                                      WHITEFORD, TAYLOR &         ATTN: CHRISTOPHER A. JONES,                                                                                                                                              cajones@wtplaw.com
COUNSEL TO AD HOC GROUP OF TAJ NOTEHOLDERS            PRESTON, LLP                JENNIFER E. WUEBKER                 3190 FAIRVIEW PARK DRIVE SUITE 800               FALLS CHURCH VA    22042                  703-280-9260                 703-280-9139 jwuebker@wtplaw.com
                                                      WILENTZ, GOLDMAN & SPITZER,                                     90 WOODBRIDGE CENTER
COUNSEL TO BIVONA & COMPANY, LLC                      PA                          ATTN: DAVID H. STEIN, ESQ.          DRIVE                    SUITE 900, BOX 10       WOODBRIDGE NJ      07095                  732-855-6126                 732-726-6570 dstein@wilentz.com

                                                                                   ATTN: WILLIAM H. SCHWARZSCHILD, 200 SOUTH 10 STREET, SUITE                                                                                                              tschwarz@williamsmullen.com
COUNSEL TO CMA CGM (AMERICA), LLC                     WILLIAMS MULLEN              III, PAUL S. BLILEY, JR.        1600                       PO BOX 1320              RICHMOND      VA   23218                  804-420-6000                 804-420-6507 pbliley@williamsmullen.com
                                                      WILMER CUTLER PICKERING
COUNSEL TO HASBRO                                     HALE AND DORR, LLP           ATTN: CHRIS HAMPSON                60 STATE STREET                                  BOSTON        MA   02109                  617-526-6896                 617-526-5000 chris.hampson@wilmerhale.com
                                                      WILMER CUTLER PICKERING                                                                       250 GREENWICH
COUNSEL TO HASBRO                                     HALE AND DORR, LLP           ATTN: GEORGE W. SHUSTER, JR.       7 WORLD TRADE CENTER          STREET             NEW YORK      NY   10007                  212-230-8800                 212-230-8888 george.shuster@wilmerhale.com
                                                      WILMER CUTLER PICKERING                                         1875 PENNSYLVANIA
COUNSEL TO HASBRO                                     HALE AND DORR, LLP           ATTN: NANCY L. MANZER              AVENUE NW                                        WASHINGTON DC      20006                  202-663-6000                 202-663-6363 nancy.manzer@wilmerhale.com
INDENTURE TRUSTEE FOR THE TRU TAJ 12.00% SENIOR       WILMINGTON TRUST,            ATTN: TRU TAJ SECURED NOTES        50 SOUTH SIXTH STREET,
NOTES                                                 NATIONAL ASSOCIATION         ADMINISTRATOR                      SUITE 1290                                       MINNEAPOLIS   MN   55402                  612-217-5651
PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE OF                                      ATTN: CULLEN D. SPECKHART, OLYA                                                     VIRGINIA                                                                             cspeckhart@wolriv.com
UNSECURED CREDITORS                                   WOLCOTT RIVERS GATES         ANTLE                              200 BENDIX ROAD               STE. 300           BEACH         VA   23452                  757-497-6633; 757-470-5566                 oantle@wolriv.com
PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE OF                                      ATTN: CULLEN D. SPECKHART, OLYA                                                                                                                                          cspeckhart@wolriv.com
UNSECURED CREDITORS                                   WOLCOTT RIVERS GATES         ANTLE                              919 E. MAIN STREET            STE. 1040          RICHMOND      VA   23219                  757-497-6633; 757-470-5566                 oantle@wolriv.com




                                                                                                                                                 Page 17 of 18
                                                Case 17-34665-KLP                            Doc 5981 Filed 12/17/18 Entered 12/17/18 16:02:28                                                                     Desc Main
                                                                                                     Document              Page 35 of 35
                                                                                                           In re: Toys "R" Us, Inc., et al.
                                                                                                                                    Core/2002 Service List
                                                                                                                                   Case No. 17-34665 (KLP)



                    DESCRIPTION                                NAME                        NOTICE NAME                   ADDRESS 1                  ADDRESS 2       CITY     STATE POSTAL CODE COUNTRY            PHONE        FAX                        EMAIL
COUNSEL FOR PETCO ANIMAL SUPPLIES STORES, INC. AND    WOMBLE BOND DICKINSON    ATTN: JEFFREY L .TARKENTON,       1200 NINETEENTH STREET,                                                                                               jeffrey.tarkenton@wbd-us.com
EVERSTAR MEERCHANDISE CO., LTD.                       (US) LLP                 PASCAL F. NAPLES, III             N.W.                         SUITE 500         WASHINGTON DC     20036                  202-857-4450     202-261-0050 pascal.naples@wbd-us.com
                                                      WOMBLE BOND DICKINSON    ATTN: MARK L. DESGROSSEILLIERS,
COUNSEL TO EVERSTAR MERCHANDISE CO., LTD.             (US) LLP                 ESQ.                              222 DELAWARE AVENUE          SUITE 1501        WILMINGTON   DE   19801                  302-252-4320     302-252-4330 mark.desgrosseilliers@wbd-us.com
COUNSEL TO KIDZ DELIGHT AND GROUP SALES, INC.         WOOD & LAMPING, LLP      ATTN: HENRY E. MENNINGER, JR.     600 VINE STREET              SUITE 2500        CINCINNATI   OH   45202-2491             513-852-6033     513-852-6087
COUNSEL TO DELTA ENTERPRISE CORP., CHILDREN'S                                  ATTN: RICHARD C. MAXWELL, ESQ.,                                                                                                                         rmaxwell@woodsrogers.com
PRODUCTS LLC                                          WOODS ROGERS PLC         JUSTIN E. SIMMONS, ESQ.           P.O. BOX 14125                                 ROANOKE      VA   24038-4125             540-953-7600     540-983-7711 jsimmons@woodsrogers.com

COUNSEL TO HAMCO, INC., COUNSEL TO CROWN CRAFTS
INFANT PRODUCTS, INC., COUNSEL TO OXO INTERNATIONAL,                           ATTN: RICHARD C. MAXWELL, JUSTIN                                                                                                                        rmaxwell@woodsrogers.com
LTD., KAZ USA, INC., AND KAZ CANADA, INC.            WOODS ROGERS, PLC         E. SIMMONS                       PO BOX 14125                                    ROANOKE      VA   24038-4125             540-983-7600     540-983-7711 jsimmons@woodsrogers.com
                                                     WYATT, TARRANT & COMBS,                                                                                                                                                           Lexbankruptcy@wyattfirm.com
COUNSEL FOR THE HOMESTEAD COMPANY, INC.              LLP                       ATTN: JOHN P. BRICE               250 WEST MAIN STREET         SUITE 1600        LEXINGTON    KY   40507-1746             859-233-2012     859-259-0649 jbrice@wyattfirm.com

COUNSEL TO LEVIN MANAGEMENT CORP., RAMCO-
GERSHENSON PROPERTIES TRUST, UNILVER UNITED STATES,
INC., AND FUSION MANUFACTURING GROUP LIMITED          ZEMANIAN LAW GROUP       ATTN: PAUL A. DRISCOLL            223 EAST CITY HALL AVENUE SUITE 201            NORFOLK      VA   23452                  757-622-0090                   paul@zemanianlaw.com




                                                                                                                                           Page 18 of 18
